              ca,;;,,6¼-            sank
                                                                            CHECKING   I   SAVINGS      I    CDS    I   IRAS     I   LOANS




                                                                                               -              www.capitalonet>ank.com
       NINA FISCHMAN                                                                           ""!!!!!!!!"
       703 CARLYLE ST                                                                           ~             I-B00,655·BANK(2265)
       WOODMERE NY 115982917

                                                                                                 •            m.capltalonebank.com

                                                                                               ~
                                                                                                11711         Visil yoor neareSI location


      • New address? Please contact customer service to update.


ACCOUNT SUMMARY                             FOR PERIOD JANUARY 13, 2017 - FEBRUARY 10, 2017


VIP Interest Checking [Redacted] 9044
Previous Balance 01/12/17                               $494,530.24              Number of Days in Cycle                                              29
0 Deposits/Credits                                            $0.00              Minimum Balance This Cycle                                 $494,530.24
 Interest Paid                                               $19.65              Average Collected Balance                                  $494,530.24
1 Checks/Debits                                                   -$5 .50        Interest Earned During this Cycle                               $19.65
 Service Charges                                               $0.00             Interest Paid Year-To-Date                                      $40.73
Ending Balance 02/10/17                                  $494,544.39             Annual Percentage Yield Earned                                   0.05%


ACCOUNT DETAIL                       FOR PERIOD JANUARY 13, 2017                - FEBRUARY 10, 2017

VIP Interest Checking [Redacted] -=9-=-04:.:.4.:........_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                             Debit Card
Date           Amount    Resulting Balance                Transaction Type Description
02/10           $19.65        $494,549.89                  Credit          Interest paid
02/10            -$5.50       $494,544.39                  Debit           FED TAX WITHHELD




                                                           Thank you for banking with us.                                                    PAGE 1 OF2

Products and seNices are offered by Capital One, N.A., Member FDIC.
©2017 Capital O,e. AU rig his rese,ved.                                                                                                MEMBER   @
                                                                                                                                       FDIC      UNO£,
               Ca~·                                                    CHECKING    I   SAVINGS          I   CDS    I   IRAS      I   LOANS
                 7.
                  Sank




                                                                                            -                www.tapitalonebank.com
        NINA FISCHMAN                                                                       ~
        703 CARLYLE ST
                                                                                                ~            1-800,655-BANK 12265)



                                                                                            •....
        WOODMERE NY 115982917

                                                                                                            m.capitalonebank.com



                                                                                                11711        Visit your nearest location


       • New address? Please conlacl customer service to update.


 ACCOUNT SUMMARY                             FOR PERIOD DECEMBER 13, 2016 · JANUARY 12. 2017


VIP Interest Checking                    [Redacted] 9044
Previous Balance 12112/16                                $497,515.06          Number of Days In Cycle                                                31
 O Deposits/Credits                                            $0.00          Minimum Balance This Cycle                                   $494,515.06
 Interest Paid                                                $21.08          Average Collected Balance                                    $497,321.51
 2 Checks/Debits                                          -$3,005.90          Interest Earned During this Cycle                                 $21.08
 Service Charges                                               $0.00          Interest Paid Year-To-Dale                                        $21.08
Ending Balance 01/12/17                                  $494,530.24          Annual Percentage Yield Earned                                     0.05%

ACCOUNT DETAIL                       FOR PERIOD DECEMBER 13. 2016             - JANUARY 12. 2017

VIP Interest Checking           [Redacted] . c . 9 0 - " - 4 - ' - 4 - ' - - - - - - - - - - - - - - - - - - - - - - - - -
Date                      Amount   Resulting Balance  Transaction Type     Description                        Debit Card
01/11                 -$3,000.00                   $494,515.06       Debit               Customer withdrawal
01/12                     $21.08                   $494,536.14       Credit              Interest paid
01/12                     -$5.90                   $494,530.24       Debit               FED TAX WITHHELD




                                                           Thank you for banking with us.                                                  PAGE 1 OF 2
Products and seNlces are offered by Cap11a1 Ow, N.A., Member FDIC.
©2017 Capital One. AU 1ighls reserved.                                                                                               MEMBER @
                                                                                                                                     FDIC ~.:::..-,
               C a,7,
                   ~-                                                      CHECKING     I   SAVINGS          I   CDS   I   IRAS      I   LOANS
                    Bank




                                                                                                 -               www.capitalanebank.com
        NINA FISCHMAN                                                                            "'!!!!!!!!"
        703 CARLYLE ST
                                                                                                     ~            1-800·655·BANK 12265)



                                                                                                     •
        WOODMERE NY 115982917

                                                                                                                 m.capltahmebank.com


                                                                                                 ~
                                                                                                     11711       Visit your neare<l localion
                                                                                                 =
       • New address? Please contact customer seivice to update.


 ACCOUNT SUMMARY                              FOR PERIOD NOVEMBER 11, 2016 - DECEMBER 12, 2016


VIP Interest Checking                     [Redacted] 9044
Previous Balance 11/10/16                                 $497,499.40              Number of Days in Cycle                                               32
 o Deposits/Credits                                             $0.00              Minimum Balance This Cycle                                  $497,499.40
 Interest Paid                                                 $21.75              Average Collected Balance                                   $497,499.40
1 Checks/Debits                                                -$6.09              Interest Earned During this Cycle                                $21.75
 Service Charges                                                $0.00              Interest Paid Year-To-Date                                      $258.92
Ending Balance 12112116                                   $497,515.06              Annual Percentage Yield Earned                                    0.05%

ACCOUNT DETAIL                       FOR PERIOD NOVEMBER 11, 2016                  • DECEMBER 12, 2016

VIP Interest Checking                [Redacted] _9_04_4_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                      Amount            Resulting Balance            Transaction Type     Description                                         Debit Card
12/12                       $21.75                $497,521.15            Credit               Interest paid
12/12                       -$6.09                  $497,515.06          Debit                FED TAX WITHHELD




                                                            Thank you for banking with us.                                                     PAGE 1 OF 2
Products and seIVk::es are olfered by Capital One, NA, l\ilember FOIC.
©2016 Capital One. All tights reserved.                                                                                                  MEMBER    1=}
                                                                                                                                         FDIC """'"
              Ca~-                                                      CHECKING      J   SAVINGS          J   CDS     J   IRAS     I    LOANS
                7.
                  Bank




                                                                                              -                 www.capitalonebank.com
       NINA FISCHMAN                                                                          ~

       703 CARLYLE ST
                                                                                                  ~             1·800•655•8ANK(2265)
       WOODMERE NY 115982917

                                                                                               •....            m.capitalonel:Jank.com


                                                                                                  IIJ'II        Vis ii your nearesl localion
                                                                                               =
      • New address? Please contact customer service to update.


ACCOUNT SUMMARY                              FOR PERIOD OCTOBER 14, 2016 - NOVEMBER 10, 2016


VIP Interest Checking                [Redacted] 9044
PreVious Balance 10/13/16                                $517,585.44             Number of Days in Cycle                                                 28
 o Deposits/Credits                                            $0.00             Minimum Balance This Cycle                                    $497,485.44
Interest Paid                                                 $19.39             Average Collected Balance                                     $506,817.58
 5 Checks/Debits                                         -$20,105.43             Interest Earned During this Cycle                                  $19.39
 Service Charges                                               $0.00             Interest Paid Year-To-Date                                        $237.17
Ending Balance 11/10/16                                  $497,499.40             Annual Percentage Yield Earned                                      0.05%


ACCOUNT DETAIL                      FOR PERIOD OCTOBER 14, 2016 - NOVEMBER 10. 2016

VIP Interest Checking               [Redacted] _9_04_4_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                    Amount            Resulting Balance            Transaction Type     Description                     Debit Card
10/27                 ·$1,250.00                $516,335.44            Debit                Wire transfer withdrawal RAFAELA
                                                                                            FISCHMAN {Redacled]
                                                                                                            H700
10/27               -$18,800.00                   $497,535.44          Debit                Wire transfer withdrawal LAW OFFICE
                                                                                            OF LA WRENCE KAT ""'2716
                                                                                            [Redacted] H700
10/27                     -$25.00                 $497,510.44          Debit                Wire transfer fee WIRE TRANSFER
                                                                                            1
                                                                                             2716
10/27                     -$25.00                 $497,485.44          Debit                Wire transfer fee WIRE TRANSFER
                                                                                            ,='2716
11/10                      $19.39                 $497,504.83          credit               Interest paid
11/10                      -$5.43                 $497,499.40          Debit                FED TAX WITHHELD




                                                          Thank you for banking with us.                                                       PAGE 1 OF 2
Products and se1Vices are offered by Capital One, N.A., Member FDIC.
©2016 Capital Ona. All rights resewed.                                                                                                   MEMBER    '(=)'
                                                                                                                                         FDIC      ,1ti6<1
               ca,;;,a,Jfu-
                      7.
                                                                         CHECKING [ SAVINGS                 I CDS I IRAS I LOANS
                                    Bank




                                                                                               •              www.capitalonehank.com
       NINA FISCHMAN
       703 CARLYLE ST
                                                                                                   ~          1·800-655-8ANK 12265)
       WOODMERE NY 115982917

                                                                                                   •          m.capitalonetiank.com

                                                                                               ~
                                                                                                   IIJ'JI     Visil your nearest localion
                                                                                               =
       • New address? Please conlact cus1omer service 10 updale.


 ACCOUNT SUMMARY                             FOR PERIOD SEPTEMBER 14, 2016 - OCTOBER 13, 2016


VIP Interest Checking                    [Redacted] 9044
Previous Balance 09/13/16                                $517,570.17             Number of Days in Cycle                                              30
 0 Deposits/Credtts                                             $0.00            Minimum Balance This Cycle                                 $517,570.17
Interest Paid                                                 $21.21             Average Collected Balance                                  $517,570.17
 1 Checks/Debits                                               -$5,94            Interest Earned During this Cycle                               $21.21
Service Charges                                                 $0.00            Interest Paid Year-To-Date                                     $217.78
Ending Balance 10/13/16                                  $517,585.44             Annual Percentage Yield Earned                                   0.05%

ACCOUNT DETAIL                       FOR PERIOD SEPTEMBER 14, 2016 • OCTOBER 13, 2016

VIP Interest Checking                [Redacted] _9_04_4_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                      Amount           Resulting Balance           Transaction Type     Description                                        Debit Card
10/13                       $21.21                 $517,591.38         Credit               Interest paid
10/13                       -$5.94                 $517,585.44         Debit                FED TAX WITHHELD




                                                           Thank you for banking with us.                                                   PAGE1 OF2
Products and services are offered by Capital One, N.A., Member FDIC.
©2016 Capital One. An rights reserved.                                                                                                MEMBER    1'.=)'
                                                                                                                                      FDIC       CENOER
               ca,;;tal~-
                    7.
                                                                            CHECKING   I   SAVINGS          I   CDS    I   IRAS     I   LOANS
                                    Bank




                                                                                                -                www.capitalonebank.com
       NINA FISCHMAN                                                                            "'!!!!!!!!"
       703 CARLYLE ST
                                                                                                    ~            1·800•655-BANK 12265)



                                                                                                •....
       WOODMERE NY 115982917

                                                                                                                m.capitalo11ebank.com


                                                                                                    11711       Visit yo,1 nearest toca1ion


       • New address? Please contact customer sefVice to update.


 ACCOUNT SUMMARY                             FOR PERIOD AUGUST 11, 2016 - SEPTEMBER 13, 2016


VIP Interest checking [Redacted] 9044
Previous Balance 08/10/16        $517,552.86                                      Number of Days in Cycle                                               34
o Deposits/Credits                     S0.00                                      Minimum Balance This Cycle                                  $517,552.86
Interest Paid                         $24.04                                      Average Collected Balance                                   $517,552.86
 1 Checks/Debits                                                   -$6.73         Interest Earned During this Cycle                                $24.04
Service Charges                                                $0.00              Interest Paid Year-To-Date                                      $196,57
Ending Balance 09/13/16                                  $517,570.17              Annual Percentage Yield Earned                                    0.05%

ACCOUNT DETAIL                      FOR PERIOD AUGUST 11, 2016                   SEPTEMBER 13. 2016


VIP Interest Checking [Redacted] " - 9 " - 0 4 - ' - 4 - ' - - - - - - - - - - - - - - - - - - - - - - - - -
Date                     Amount                                                                                                                  Debit Card
                                          Resulting Balance             Transaction Type     Description
09/13                       $24.04                $517,576.90           Credit               Interest paid
09/13                       -$6.73                $517,570.17           Debit                FED TAX WITHHELD




                                                           Thank you for banking with us.                                                     PAGE 1 OF 2
Products and services are olfered by Capital One, NA, MembeJ FDIC.
©2016 Capilal One. AH rights reserved.                                                                                                  MEMBER
                                                                                                                                        FDIC m1,.,
                                                                                                                                                  A
               ca,;;tal~-
                    7.
                                                                       CHECKING     I   SAVINGS         I   CDS   I   IRAS      I   LOANS
                                     Bank




       NINA FISCHMAN
                                                                                            9               www.capitalonehank.com

       703 CARLYLE ST
                                                                                             ~               J,800·655-8ANK(2265J



                                                                                             •...
       WOODMERE NY 115982917

                                                                                                            m,capltalonetiank.com


                                                                                             11:::,11       Vi,i< your nearest location
                                                                                             =
       • New a<ldress? Please contact customer service to update.


ACCOUNT SUMMARY                               FOR PERIOD AUGUST 11, 2016 • SEPTEMBER 13, 2016


VIP Interest Checking [Redacted] 9044
Previous Balance 08/10/16        $517,552.86                                   Number of Days in Cycle                                              34
O Deposits/Credits                      $0.00                                  Minimum Balance This Cycle                                 $517,552.86
Interest Paid                         $24.04                                   Average Collected Balance                                  $517,552.86
 1 Checks/Debits                       -$6.73                                  Interest Earned During this Cycle                               $24.04
Service Charges                         $0.00                                  Interest Paid Year-To-Date                                     $196.57
Ending Balance 09/13/16          $517,570.17                                   Annual Percentage Yield Earned                                   0.05%

ACCOUNT DETAIL                       FOR PERIOD AUGUST 11. 2016               SEPTEMBER 13, 2016


VIP Interest Checking [Redacted] ~ 9 0 - ' - 4 - ' - 4 ' - - - - - - - - - - - - - - - - - - - - - - - - -
                                                                                                                                             Debit Card
Date                      Amount          Resulting Balance          Transaction Type     Description
09/13                       $24.04                 $517,576.90       Credit               Interest paid
09/13                       -$6.73                 $517,570.17       Debit                FED TAX WITHHELD




                                                            Thank you for banking with us.                                                PAGE 1 OF 2
Products and servk;es are offered by Capital One, NA, Member FDIC.
©2016 Capital One. All rights reserved.                                                                                                  @
                                                                                                                                    MEMBER

                                                                                                                                    FDIC """'"
              ca,;lt~~-                                             CHECKING     I SAVINGS I CDS I IRAS I LOANS
                                   Bank




                                                                                          -            www.capitalonehank.com
       NINA FISCHMAN                                                                      "!!!!!!!"'
       703 CARLYLE ST
                                                                                           ~           1·800-655-BANK (2265)
       WOODMERE NY 115982917

                                                                                            0          m.capltalonebank.t:om

                                                                                          ~
                                                                                           11711       Visit your nearest location
                                                                                          =
      • New address? Please contact customer service to update.


 ACCOUNT SUMMARY                            FOR PERIOD JULY 14, 2016 • AUGUST 10, 2016

VIP Interest Checking [Redacted] 9044
Previous Balance 07/13/16        $517,538.60                                Number of Days in Cycle                                           28
 O Deposits/Credits                     $0.00                               Minimum Balance This Cycle                               $517,538.60
Interest Paid                         $19.80                                Average Collected Balance                                $517,538.60
 1 Checks/Debits                       -$5.54                               Interest Earned During this Cycle                             $19.80
Service Charges                         $0. 00                              Interest Paid Year-To-Date                                   $172.53
Ending Balance 08/10/16          $517,552.86                                Annual Percentage Yield Earned                                 0.05%


ACCOUNT DETAIL                     FOR PERIOD JULY 14. 2016           - AUGUST 10, 2016

VIP Interest Checking [Redacted] .::.9.::.04_,_4.:___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                         Debit Card
Date           Amount    Resulting Balance            Transaction Type Description
08/10                      $19.80                 $517,558.40      Credit              Interest paid
08/10                      -$5.54                 $517,552.86      Debit               FED TAX WITHHELD




                                                          Thank you for banking with us.                                             PAGE 1 OF2
Producis and seiv~s are offered by Capilal One, NA, Membe1 FDIC.
©2016 CapHal One. AH rights resetved.                                                                                          MEMBER   G
                                                                                                                               FDIC ""'"
              Ca~-                                                     CHECKING     I   SAVINGS       I   CDS   I   IRAS      I   LOANS
                               7.
                                   Bank




       NINA FISCHMAN
                                                                                             II!           www.capitalonebank.com

       703 CARLYLE ST
                                                                                             ~             I-B00-655-BANK 12265)



                                                                                             •....
       WOODMERE NY 115982917

                                                                                                          m.capitalonebank.com


                                                                                             11:711       Visit your nearest loca!ion
                                                                                             =
      • New address? Please contact customer se,vice to update.


 ACCOUNT SUMMARY                            FOR PERIOD JUNE 11, 2016 - JULY 13, 2016

VIP Interest Checking                [Redacted) 9044
Previous Balance 06/10/16                               $517,521.80            Number of Days in Cycle                                            33
o Deposits/Credrts                                             $0.00           Minimum Balance This Cycle                               $517,521.80
Interest Paid                                                $23.33            Average Collected Balance                                $517,521.80
 1 Checks/Debits                                              -$6.53           Interest Earned During this Cycle                             $23.33
Service Charges                                                $0,00           Interest Paid Year-To-Date                                   $152.73
Ending Balance 07/13/16                                 $517,538.60            Annual Percentage Yield Earned                                 0.05%


ACCOUNT DETAIL                     FORPERIOD JUNE11,2016                 - JULY13,2016

VIP Interest Checking              [Redacted] .::9=-04~4.:..__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                    Amount           Resulting Balance           Transaction Type     Description                                      Debit Card
07/13                    $23.33                $517,545.13           Credit               Interest paid
07/13                    -$6.53                $517,538.60           Debit                FED TAX WITHHELD




                                                          Thank you for banking with us.                                                PAGE 1 OF 2
Products and sew£0s are offered by Capital One, NA,   Membe, FDIC.
(t/2016 Capital One, All righls resetved.                                                                                         MEMBER    '(=}
                                                                                                                                  FDIC       CENOEO
              ca,;lta1dfu-
                     7.
                                                                       CHECKING   I   SAVINGS       I   CDS   I   IRAS      I   LOANS
                                   Bank




       NINA FISCHMAN
                                                                                           Ill          www.c;apitalonebank.com

       703 CARLYLE ST
                                                                                            ~            1·800•655•8ANK 12265)



                                                                                            •..
       WOODMERE NY 115982917

                                                                                                        m.capitalonebank.com


                                                                                            11~11       Visit your nearest location


      • New address? Please contact cuslomer service to update.


 ACCOUNT SUMMARY                            FOR PERIOD MAY 12, 2016 - JUNE 10, 2016


VIP Interest Checking               [Redacted] 9044
Previous Balance 05/11/16                               $517,506.53          Number of Days In Cycle                                            30
 O Deposits/Credits                                            $0.00         Minimum Balance This Cycle                               $517.506.53
 Interest Paid                                               $21.21          Average Collected Balance                                $517,506.53
 1 Checks/Debits                                              -$5.94         Interest Earned During this Cycle                             $21.21
 Service Charges                                               $0.00         Interest Paid Year-To-Date                                   $129,40
Ending Balance 06/10/16                                 $517,521.80          Annual Percentage Yield Earned                                 0.05%


ACCOUNT DETAIL                     FOR PERIOD MAY 12. 2016              - JUNE 10, 2016


VIP   Interest Checkin_g_[Redacted] -=-9-=-04-'-4-'-------------------------
Date                    Amount           Resulting Balance         Transact/on Type       Description                                    Debit Card
06/10                    $21.21                $517,527.74         Credit                 Interest paid
06/10                    -$5.94               $517,521.80          Debit                  FED TAX WITHHELD




                                                          Thank you for banking with us.                                              PAGE 1 OF 2
Products and seN~s are ofrered by Cap~al One, N.A., Member FOIC,
©2016 Capital One. An tights reserved.                                                                                          MEMBER    1'.=}
                                                                                                                                FDIC "•Ii<•
               ca,;;tal~-
                    7.
                                                                         CHECKING     I   SAVINGS          I   CDS   I   IRAS      I   LOANS
                                     Sank




                                                                                               -               www.capitalonebank.com
        NINA FISCHMAN                                                                          "'!!!i!!!!!"'
        703 CARLYLE ST
                                                                                                   ~            1·800,655-8ANK (2265}



                                                                                               •.....
        WOODMERE NY 115982917

                                                                                                               m.capitalonebank.com


                                                                                                   11711       Visit your nearest location
                                                                                                =
       • New address? Please conlact cuslomer service to update.


 ACCOUNT SUMMARY                             FOR PERIOD APRIL 13.2016 - MAY 11,2016


VIP Interest Checking [Redacted] 9044
Previous Balance 04/12/16                                $517,491.77             Number of Days In Cycle                                               29
 o Deposits/Credits                                             $0.00            Minimum Balance This Cycle                                  $517,491.77
Interest Paid                                                 $20.50             Average Collected Balance                                   $517,491.77
 1 Checks/Debits                                               -$5.74            Interest Earned During this Cycle                                $20.50
Service Charges                                                 $0. 00           Interest Paid Year-To-Date                                      $108.19
Ending Balance 05/11/16                                  $517,506.53             Annual Percentage Yield Earned                                    0.05%

ACCOUNT DETAIL                        FOR PERIOD APRIL 13, 2016            - MAY 11, 2016

VIP Interest Checking [Redacted] ~ 9 _ 0 4 _ 4 ~ - - - - - - - - - - - - - - - - - - - - - - -
Date                      Amount          Resulting Balance            Transaction Type     Description                                         Debit Card
05/11                        $20.50               $517,512.27          Credit               Interest paid
05/11                        -$5.74               $517,506.53          Debit                FED TAX WITHHELD




                                                           Thank you for banking with us.                                                    PAGE 1 OF2
Pr<Xlucts and services are offered by Capital One, NA, Ntembet FDIC.
©2016 Capilal One. All righls reserved,                                                                                                MEMBER     €r
                                                                                                                                       FDIC       CENOES
               ca,;;tal~-
                    7.
                                                                          CHECKING     I   SAVINGS            I   CDS    I   IRAS      I   LOANS
                                    Sank




                                                                                                 •                 www.capitalonebank.com
       NINA FISCHMAN
       703 CARLYLE ST
                                                                                                     ~             1·800-655-BANK 12265}



                                                                                                     •
       WOODMERE NY 115982917

                                                                                                                   m.capitalonebank.com

                                                                                                 ~
                                                                                                     11)'11        Visil your nearesl localion
                                                                                                 =
       • New address? Please conlact customer service to update.


 ACCOUNT SUMMARY                             FOR PERIOD MARCH 11,2016 - APRIL 12, 2016


VIP Interest Checking                 [Redacted] 9044
Previous Balance 03/10/16                                 $517,474.97             Number of Days In Cycle                                                  33
o Deposits/Credits                                               $0.00            Minimum Balance This Cycle                                     $517,474.97
Interest Paid                                                  $23.33             Average Collected Balance                                      $517,474.97
 1 Checks/Debits                                                -$6.53            Interest Earned During this Cycle                                   $23.33
Service Charges                                                  $0.00            Interest Paid Year-To-Date                                          $87.69
Ending Balance 04/12/16                                   $517,491.77             Annual Percentage Yield Earned                                       0.05%

ACCOUNT DETAIL                       FOR PERIOD MARCH 11, 2016                - APRIL 12, 2016

VIP Interest Checking                [Redacted] 9044
                                                        ----------------------------
                                                                                Debit Card
Date                      Amount          Resulting Balance             Transaction Type     Description
04/12                       $23.33                 $517,498.30          Credit               Interest paid
04/12                       -$6.53                 $517,491.77          Debit                FED TAX WITHHELD




                                                           Thank you for banking with us.                                                        PAGE 1 OF 2
Products and t-ervices are ofrered by Capital One, N.A., Member FDIC.
©2016 Capilal One. All rights reserved.                                                                                                         1'.=)'
                                                                                                                                           MEMBER

                                                                                                                                           FDIC ""'""
               Ca~-                                                        CHECKING   I   SAVINGS           I   CDS    I   IRAS     I   LOANS
                 7.
                   Bank




                                                                                              -                 www.capitalonebank.com
        NINA FISCHMAN                                                                         "'!!!i!!!'!"'
        703 CARLYLE ST
                                                                                                  ~              1-800-655•BANK(2265)



                                                                                                  •
        WOODMERE NY 115982917

                                                                                                                m.capitalonebank.com

                                                                                               ~
                                                                                                  11::,IJ       Visit your nearest loca1,on
                                                                                               =
       • New address? Please contact customer sel'lice lo update.


 ACCOUNT SUMMARY                               FOR PERIOD FEBRUARY 11, 2016 - MARCH 10. 2016

VIP Interest Checking [Redacted] 9044
Previous Balance 02/10/16                                   $517.460.21         Number of Days In Cycle                                                 29
 O Deposits/Credits                                                $0.00        Minimum Balance This Cycle                                    $517,460.21
 Interest Paid                                                   $20.50         Average Collected Balance                                     $517,460.21
 1 Checks/Debits                                                  -$5.74        Interest Earned During this Cycle                                  $20.50
 Service Charges                                                   $0.00        Interest Paid Year-To-Date                                         $64.36
Ending Balance 03/10/16                                     $517,474.97         Annual Percentage Yield Earned                                      0.05%


ACCOUNT DETAIL                        FOR PERIOD FEBRUARY 11, 2016 - MARCH 10. 2016

VIP Interest Checking [Redacted] =-9.::.04::.:4.:....__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                                                                                       Debit Card
               Amount    Resulting Balance              Transaction Type Description
03/10            $20.50        $517,480.71              Credit           Interest paid
03/10            -$5.74       $517,474.97               Debit            FED TAX WITHHELD




                                                              Thank you for banking with us.                                                  PAGE 1 OF2

Products and S81\'ices are ()!feted by Capital One, NA, t,,,lember FDIC.
©2016 Capilal One. AU rights reserved,                                                                                                  MEMBER    €:r
                                                                                                                                        FDIC      """ii'
               ca;ta1o¼-
                     Bank
                                 7.
                                                                         CHECKING I SAVINGS I CDS I IRAS I LOANS




        NINA FISCHMAN
                                                                                                @      www.capi1aloneba~k.c001

        703 CARLYLE ST
        WOODMERE NY 115982917
                                                                                               ®        1-800-655-BAHK {~285)



                                                                                               ®       m.capttalmebank,com


                                                                                               @       Visit your local branch




       • New address? Please conlact customer service to update.


 ACCOUNT SUMMARY                             FOR PERIOD JANUARY 14, 2016 - FEBRUARY 10, 2016

VIP Interest Checking [Redacted] 9044
Previous Balance 01/13/16                                $517,445.96           Number of Days in Cycle                                        28
 o DepositslCredtts                                             $0.00          Minimum Balance This Cycle                           $517,445.96
Interest Paid                                                 $19. 79          Average Collected Balance                            $517,445.96
 1 Checks/Debits                                               -$5.54          Interest Earned During this Cycle                         $19.79
Service Charges                                                 $0. oo         Interest Paid Year-To-Date                                $43.86
Ending Balance 02/10/16                                  $517,460.21           Annual Percentage Yield Earned                             0.05%


ACCOUNT DETAIL                       FOR PERIOD JANUARY 14, 2016             - FEBRUARY 10, 2016

VIP Interest Checking [Redacted] _ 9 0 _ 4 _ 4 ~ - - - - - - - - - - - - - - - - - - - - - - -
Date                      Amount                                                                                                          Debit Card
                                          Resulting Balance         Transaction Type      Description
02/10                      $19.79               $517,465.75         Credit                Interest paid
02110                      -$5.54              $517,460.21          Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                            PAGE 1 OF 2
Products and seNices are offered by Capital One, NA, Member FO!C.
©2016 Capital One. All righls reserved.                                                                                          MEMBER    A
                                                                                                                                 FDIC ,..DE',
               ca;tal~-
                   7.
                                                                        CHECKING j SAVINGS      I   CDS    I   IRAS       I     LOANS
                                    Bank




       NINA FISCHMAN                                                                          ®       www.capilalnRebank.cc:m

       703 CARLYLE ST
       WOODMERE NY 115982917
                                                                                              ®       1-800.GSS·DANK {22&5)



                                                                                              ®       m.capttal•nebank.tom


                                                                                              @       Visit your local branch



       • New address? Please contact customer service to update.


 ACCOUNT SUMMARY                             FOR PERIOD DECEMBER 11, 2015 - JANUARY 13, 2016

VIP Interest Checking                [Redacted) 9044
Previous Balance 12/10/15                                $517,428.63         Number of Days in Cycle                                         34
o Deposits/Credits                                              $0.00        Minimum Balance This Cycle                            $517,428.63
Interest Paid                                                 $24.07         Average Collected Balance                             $517,428.63
1 Checks/Debits                                                -$6.74        Interest Earned During this Cycle                          $24.07
Service Charges                                                 $0.00        Interest Paid Year-To-Date                                 $24.07
Ending Balance 01/13/16                                  $517,445.96         Annual Percentage Yield Earned                              0.05%


ACCOUNT DETAIL                      FORPERIOD DECEMBER11,2015                - JANUARY13,2016

VIP Interest Checkin__g_[Redacted) .::9.::.04.:..4.:...__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                           Description       Debit Card
Date           Amount     Resulting Balance               Transaction Type
01/13            $24.07         $517,452.70                Credit          Interest paid
01/13            -$6.74         $517,445.96                Debit           FED TAX WITHHELD




                                                           Thank you for banking with us.                                           PAGE 1 OF 2

Branch bank products and services offered by Capital One, NA,
Capital One Bank isa lrade name of Capital One, N.A.and does ool                                                                MEMBER {=)
refer to a separa!e¥ insured institution, Member FDIC,© 2016
Capital One, AH righls reserved.
                                                                                                                                FDIC ,a,ii,i
                                                                          CHECKING \ SAVINGS \ CDS \ IRAS                   I     LOANS




        NINA FISCHMAN                                                                            @      www.capilaloneba11k.c001

        703 CARLYLE ST
        WOODMERE NY 115982917
                                                                                                 ®       1·800•655,DANK (22651



                                                                                                @       m.cap1ta1onebank..tom


                                                                                                @       Vlsil your local branch



       • New address? Please contact customer service to update.


 ACCOUNT SUMMARY                               FOR PERIOD NOVEMBER 13, 2015 - DECEMBER 10, 2015

VIP Interest Checking [Redacted] 9044
Previous Balance 11/12/15                                  $517,414.34          Number of Days In Cycle                                        28
o Deposits/Credits                                                $0.00         Minimum Balance This Cycle                           $517,414.34
Interest Paid                                                   $19.85          Average Collected Balance                            $517,414.34
1 Checks/Debits                                                  -$5.56         Interest Earned During this Cycle                         $19.85
Service Charges                                                   $0.00         Interest Paid Year-To-Date                               $258.67
Ending Balance 12/10/15                                    $517.428.63          Annual Percentage Yield Earned                             0.05%


ACCOUNT DETAIL                        FOR PERIOD NOVEMBER 13. 2015              - DECEMBER 10, 2015

VIP Interest Checking [Redacted] " - 9 0 " - 4 " - 4 ' - - - - - - - - - - - - - - - - - - - - - - - - -
Date                       Amount           Resulting Balance         Transaction Type     Description                                     Debit Card
12/10                       $19.85                $517,434.19         Credit               Interest paid
12/10                       -$5.56                $517,428.63         Debit                FED TAX WITHHELD




                                                            Thank you for banking with us.                                            PAGE 1 OF2

Branch bank products and seivlces ollernd by Capital One, NA,
Capital One Bank is a lrade name of Capital One, NA                                                                               MEMBER    f"=)
and does not rerer lo a s.eparalely insured institution,
Member FDIC,© 2015 Capital One, All righls 10served.                                                                              FDIC      c<NiiE,
               Ca~-                                                     CHECKING   I   SAVINGS   I   CDS   I   IRAS     I     LOANS
                                7.
                                 Sank




       NINA FISCHMAN                                                                         @         www.capi1aloaebank.com

       703 CARLYLE ST
       WOODMERE NY 115982917
                                                                                              ©        1•800-GS!i·BANK {22GS)



                                                                                             @         m.capMattnebank.com


                                                                                             @)        Vlsilyourlocalbranch



       • New address? Please contact customer service to update.


 ACCOUNT SUMMARY                             FOR PERIOD OCTOBER 14, 2015 - NOVEMBER 12, 2015


VIP Interest Checking [Redacted] 9044
Previous Balance 10/13/15                                $517,399.03         Number of Days in Cycle                                         30
 O Deposits/Credits                                             $0.00        Minimum Balance This Cycle                            $517,399.03
 Interest Paid                                                $21.26         Average Collected Balance                             $517,399.03
1 Checks/Debits                                                -$5.95        Interest Earned During this Cycle                          $21.26
 Service Charges                                                $0.00        Interest Paid Year-To-Date                                $238.82
Ending Balance 11 /12115                                 $517,414.34         Annual Percentage Yield Earned                              0.05%


ACCOUNT DETAIL                      FOR PERIOD OCTOBER 14, 2015 - NOVEMBER 12. 2015

VIP Interest Checking [Redacted] . : : : 9 . : : . 0 4 - ' - 4 - ' - - - - - - - - - - - - - - - - - - - - - - - - -
                         Resulting Balance                                                             Debit Card
Date           Amount                         Transact/on Type      Description
11/12           $21.26         $517,420.29    Credit                Interest paid
11/12            -$5.95        $517,414.34    Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                           PAGE 1 OF2

Branch bank products and services offered by Capital One, N.A.,
Capftal One Bank Is a !rade name of Capital One, N.A.                                                                           MEMBER   G
and does not refer to a separalely insured inst~uHon,
Membe1 FDIC,© 2015 Capi1al One, All righls rese,ved.                                                                          FDIC ~..lie"i
               Ca~-                                                      CHECKING   I   SAVINGS   I   CDS   I   IRAS      I    LOANS
                 7.
                  Bank




        NINA FISCHMAN                                                                          @        www.,a,Ha!,oobank.o""

        703 CARLYLE ST
        WOODMERE NY 115982917                                                                  ©        1·800,655,BANK 12265)


                                                                                              @         m,captta1onebank,com



                                                                                              @         ,1,11 ''" '"'"""'



       • New address? Please canlact cus1omer service to update.


 ACCOUNT SUMMARY                               FOR PERIOD SEPTEMBER 12, 2015 - OCTOBER 13, 2015

VIP Interest Checking                  [Redacted) 9044
Previous Balance 09/11/15                                 $517,382.70         Number of Days In Cycle                                        32
O Deposits/Credits                                               $0.00        Minimum Balance This Cycle                           $517,382.70
Interest Paid                                                  $22.68         Average Collected Balance                            $517,382.70
1 Checks/Debits                                                 -$6.35        Interest Earned During this Cycle                         $22,68
Service Charges                                                  $0.00        Interest Paid Year-To-Date                               $217.56
Ending Balance 10/13/15                                   $517,399.03         Annual Percentage Yield Earned                             0.05%


ACCOUNT DETAIL                        FOR PERIOD SEPTEMBER 12, 2015 - OCTOBER 13, 2015

VIP Interest Checkin__gJRedacted] _90_4_4_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date           Amount     Resulting Balance  Transaction Type Description       Debit Card
10/13                        $22.68                 $517,405.38      Credit               Interest paid
10/13                        -$6.35                 $517,399 03      Debit                FED TAX WITHHELD




                                                            Thank you for banking with us.                                         PAGE 1 OF 2
8ranch bank products and services olfered by Capital One, N.A.,
Capital One Bank is a lrade name of Capilal One, NA                                                                            MEMBER   A
and does not refer to a separalelv insured inslilution,
Meml>er FDIC,© 2016 Capnal One, AU fighlS reserved.                                                                            FDIC     i"'°'
               Ca~-                                                      CHECKING [ SAVINGS      I   CDS    I   IRAS        I     LOANS
                                 7.
                                     Sank




       NINA FISCHMAN
                                                                                              @        www.capitaloteba~k.cooi

       703 CARLYLE ST
       WOODMERE NY 115982917
                                                                                               ©       1-800•055·DANK (2285)



                                                                                              @        m.capltaltnebank.tom


                                                                                              @)       Vlsll your local bTilRCh




       • New address? Please contact customer se,vice to update.


ACCOUNT SUMMARY                                FOR PERIOD AUGUST 13, 2015 - SEPTEMBER 11, 2015

VIP Interest Checking                  [Redacted] 9044
Previous Balance 08/12/15                                 $517,367.39         Number of Days in Cycle                                            30
 0 Deposits/Credits                                              $0.00        Minimum Balance This Cycle                               $517,367.39
 Interest Paid                                                 $21.26         Average Collected Balance                                $517,367.39
 1 Checks/Debits                                                -$5.95        Interest Earned During this Cycle                             $21.26
 Service Charges                                                 $0.00        Interest Paid Year-To-Date                                   $194.88
Ending Balance 09/11/15                                   $517,382.70         Annual Percentage Yield Earned                                 0.05%


ACCOUNT DETAIL                        FOR PERIOD AUGUST 13, 2015              SEPTEMBER 11, 2015

VIP Interest Checking                 [Redacted] ~9_04~4_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                       Amount           Resulting Balance        Transaction Type     Description                                Debit Card No.
09/11                       $21.26               $517,388.65         Credit               Interest paid
09/11                       -$5.95                $517,382.70        Debit                FED TAX WITHHELD




                                                           Thank you for banking with us.                                               PAGE 1 OF 2
Branch bank products and services offered by Capital One, N.A.,
Caphal One Bank is a trade name of Capital One, N.A.                                                                              MEMB!iJl   G
and does not refer lo a separately lnsured institution,
Member FDIC,© 2015 Capital One, All rights reserved.                                                                              FOi~       ,eiiiie",
                ca,;lta1o¼-
                       7.
                                                                           CHECKING   I   SAVINGS   I   CDS    I   IRAS       I     LOANS
                                       Bank




        NINA FISCHMAN
                                                                                                 @        www.capitalo1ebank.cun

        703 CARLYLE ST
        WOODMERE NY 115982917
                                                                                                 ©        1-800-655·8AHK (2205)



                                                                                                 ®        111.capttaltnebank.com


                                                                                                 @        Visit your local branch




       • New address? Please contact customer service to update.


 ACCOUNT SUMMARY                                FOR PERIOD JULY 11, 2015 - AUGUST 12, 2015


VIP Interest Checking                   [Redacted] 9044
Previous Balance 07/10/15                                   $517,350.55          Number of Days in Cycle                                              33
O Deposits/Credits                                                 S0.00         Minimum Balance This Cycle                            $517,350.55
 Interest Paid                                                   $23.39          Average Collected Balance                             $517,350.55
1 Checks/Debits                                                   -$6.55         Interest Earned During this Cycle                          $23,39
Service Charges                                                    $0.00         Interest Paid Year-To-Date                                $173.62
Ending Balance 08/12/15                                     $517,367.39          Annual Percentage Yield Earned                              0.05%

ACCOUNT DETAIL                         FOR PERIOD JULY 11, 2015             - AUGUST 12, 2015

VIP Interest Che~king                  [Redacted] ~9~04~4_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                        Amount            Resulting Balance        Transact/on Type      Description                               Debit Card No.
08/12                         $23.39               $517,373.94         Credit                Interest paid
08/12                         -$6.55               $517,367.39         Debit                 FED TAX WITHHELD




                                                             Thank you for banking with us.                                             PAGE 1 OF2

Branch bank products and services olfe:red by Capital One, NA,
Capnal One Sank is a lrade name of Capilal One, NA                                                                                  MEMBER   {=)
.lnd does not refer to a -sepa,alely insured institution,
Member FDIC,© 2015 Capital One, All 1ighls reserved,                                                                                FDIC     LENDER
              Ca~-                                                      CHECKING \ SAVINGS \ CDS \ IRAS                   I     LOANS
                7.
                 Bank




       NINA FISCHMAN
                                                                                               @      WWN.capilalonebank.r:om

       703 CARLYLE ST
       WOODMERE NY 115982917
                                                                                               ©       1-800-GSS·BAHK(2265)


                                                                                              @       m.capltalonebank.tom


                                                                                              @)      Vlsil your klcal branch




       • New addre$s? Please cornact customer seivi~ to update.


ACCOUNT SUMMARY                              FOR PERIOD JUNE 11, 2015 - JULY 10, 2015

VIP Interest Checking [Redacted) 9044
Previous Balance 06/10/15                                $517,335.24          Number of Days in Cycle                                         30
 O Deposits/Credits                                             $0.00         Minimum Balance This Cycle                            $517,335.24
 Interest Paid                                                $21.26          Average Collected Balance                             $517,335.24
 1 Checks/Debits                                               -$5.95         Interest Earned During this Cycle                          $21.26
 Service Charges                                                $0.00         Interest Paid Year-To-Date                                $150.23
Ending Balance 07/10/15                                  $517,350.55          Annual Percentage Yield Earned                              0.05%


ACCOUNT DETAIL                      FORPERIOD JUNE11,2015                - JULY10,2015

VIP Interest Checking [Redacted] - " ' 9 - " ' 0 4 - ' - 4 - ' - - - - - - - - - - - - - - - - - - - - - - - - -
Date                      Amount           Resulting Balance        Transaction Type      Description                              Debit Card No.
07/10                      $21.26               $517,356.50         Credit                Interest paid
07/10                      -$5,95                $517,350.55        Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                            PAGE 1 OF 2
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank Is a trade name of Capital One, N.A.
and does not refer to a separately in$llred institution,
                                                                                                                                MEMBER   G
                                                                                                                                FDIC i,,,,iie,
Membe, FDIC,© 2015 Capital One, All 1lghls reserved.
               ca,;;,a,cJ¼-      7.
                                                                          CHECKING   I   SAVINGS f CDS          I   IRAS       I     LOANS
                                     Bank




       NINA FISCHMAN                                                                             ®         www.capltaJoneMnk.cllll'I

       703 CARLYLE ST
       WOODMERE NY 115982917                                                                     ®         1-800-GSS-BANK (2265)



                                                                                                 ®         m,cal)l'lalonebank.com


                                                                                                 @         Visit your local branch



       • New address? Please contact customer service to update.


 ACCOUNT SUMMARY                              FOR PERIOD MAY 13, 2015 - JUNE 10, 2015

VIP Interest Checking [Redacted] 9044
Previous Balance 05/12/15                                 $517,320.44           Number of Days in Cycle                                           29
o Deposits/Credits                                               $0.00          Minimum Balance This Cycle                              $517,320.44
Interest Paid                                                  $20.55           Average Collected Balance                               $517,320.44
 1 Checks/Debits                                                -$5.75          Interest Earned During this Cycle                            $20.55
Service Charges                                                  $0. 00         Interest Paid Year-To-Date                                  $128.97
Ending Balance 06/10/15                                   $517,335.24           Annual Percentage Yield Earned                                0.05%


ACCOUNT DETAIL                       FOR PERIOD MAY 13, 2015               • JUNE 10, 2015

VIP Interest Checking [Redacted] -=-9-=-04-'--4-=-------------------------
Date                      Amount           Resulting Balance          Transaction Type       Description                                Debit Card No.
06/10                        $20.55                 $517,340.99       Credit                 Interest paid
06/10                        -$5.75                 $517,335.24       Debit                  FED TAX WITHHELD




                                                            Thank you for banking with us.                                               PAGE 1 OF 2

Branch bank prcxtucls and services offered by Capital One, N.A.,
Capttal One Bank is a trade name of Gapllal One, NA
and does no! refer to a separately insured insrnuuon,
                                                                                                                                     MEMBER   G
                                                                                                                                     FDIC ,..,..,
Member FDIC,© 2015 Capita! One, All righls reserved.
               Ca~-                                                      CHECKING   I   SAVINGS   I   CDS    I   IRAS       I     LOANS
                 7.
                   Bank




       NINA FISCHMAN                                                                           @        www.ca11i1alo1ebank.com

       703 CARLYLE ST
       WOODMERE NY 115982917
                                                                                               ©        1-800-655-BANK (22GS}



                                                                                               ®        m.capitaltnebank.com


                                                                                               @        Visit your local branch




       • New address? Please contact customer service to update.


 ACCOUNT SUMMARY                             FOR PERIOD APRIL 11, 2015 - MAY 12, 2015

VIP Interest Checking [Redacted] 9044
Previous Balance 04/10/15                                 $517,304.11          Number of Days in Cycle                                         32
 O Deposits/Credits                                              $0.00         Minimum Balance This Cycle                            $517,304.11
 Interest Paid                                                 $22.68          Average Collected Balance                             $517,304.11
1 Checks/Debits                                                 -$6.35         Interest Earned During this Cycle                          $22.68
 Service Charges                                                 $0.00         Interest Paid Year-To-Date                                $108.42
Ending Balance 05/12/15                                   $517,320.44          Annual Percentage Yield Earned                              0.05%


ACCOUNT DETAIL                       FOR PERIOD APRIL 11, 2015            - MAY 12. 2015

VIP Interest Checking [Redacted] .::.9-=-04_,_4-'--------------------------
Date                      Amount           Resulting Balance         Transaction Type      Description                              Debit Card No.
05/12                      $22.68                $517,326.79         Credit                Interest paid
05/12                      -$6.35                $517,320.44         Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                             PAGE 1 OF 2
Branch bank producls and seivices offered by Capital One, N.A.,
Capital One Bank Is a Irad a name of Capita! One, N .A.                                                                           MEMBER   @
and doe$ nol refer to a separately Insured lnstilulion,
Member FDIC,© 2015 Capital One, AU rights reserved.                                                                               FDIC     LONDE·,
                 ca,;lta16t-
                       7.
                                                                                           CHECKING [ SAVINGS                            I   CDS         I   IRAS    I    LOANS
                                          Sank




         NINA FISCHMAN                                                                                                               @            www.capi1aloaebank.c001

         7D3 CARLYLE ST
         WOODMERE NY 115982917                                                                                                       ©            1-800-EiSS,eAHK {22Ei'S)



                                                                                                                                     @            m.canttattnebank.com


                                                                                                                                     @            VlsiLyour local bunch




        • New address? Please contact customer seivice to update.


  IMPORTANT MESSAGES
  Here's a change: We're moving to quarterly statements if there's no activity on yoor account each month. 'Mlafs not changing: You can still see your
 \_account info online 2417.                                                                                                                                                                   /
 '-------------------------------------------
 ACCOUNT SUMMARY                                     FOR PERIOD MARCH 12, 2015 - APRIL 10, 2015

VIP Interest Checking                       [Redacted] 9044
Previous Balance 03/11115                                          $517,288.80                           Number of Days in Cycle                                                       30
 0 Deposits/Credtts                                                      S0.00                           Minimum Balance This Cycle                                          $517,288.80
 Interest Paid                                                          $21.26                           Average Collected Balance                                           $517,288.80
 1 Checks/Debits                                                              -$5.95                     Interest Earned During this Cycle                                        $21.26
 Service Charges                                                         $0.00                           Interest Paid Year-To-Date                                               $85,74
Ending Balance 04/10/15                                            $517,304.11                           Annual Percentage Yield Earned                                            0.05%

ACCOUNT DETAIL                             FOR PERIOD MARCH 12, 2015                               - APRIL 10, 2015

VIP Interest CheckingJRedacted] .::.9.::.04-'-4'-------------------------
Date
   - - - - - ~ ~Amount
                 -~-==   Resulting
                           ===     Balance
                                    ~ ~ - =Transaction
                                            ~==~        = - - -Description
                                                       Type     ~                                                                                                            Debit Card No.
04/10            $21.26       $517,310.06  Credit              Interest paid
04/10             -$5.95      $517,304.11  Debit               FED TAX WITHHELD




                                                                      Thank you for banking with us.                                                                          PAGE 1 OF 2
Branctl bank produc1s and service$ offered by Capital One, N.A.,
Capital One Bank is a trade name ofCapllalOne, N.A.                                                                                                                       MEMBER   A
and does not refer to a separately lnwred inslituUort,
Member FDIC,© 2015 Capital Ole, Al! ,ighls reserved.                                                                                                                      FDIC     ,1,,/i<·i
                Ca~·                                                                     CHECKING               I   SAVINGS             I   CDS         I   IRAS      I     LOANS
                                    7
                                         Bank




       NINA FISCHMAN                                                                                                                ®            www.capitalHebank.cmn

       703 CARLYLE ST
       WOODMERE NY 115982917
                                                                                                                                    ©            l•800-6SS•ll1NK (22SS)



                                                                                                                                    ®            m.captta1,netunk.com


                                                                                                                                    @)           V!sll your local br.1nch



       • New address? Please contact customer ser-.ce to update.


 IMPORTANT MESSAGES
 Here's a change: We're moving to quarterly statements if there's 110 activity on yoor account each month. Wlafs not changing: You can still see your
\~ccount info on!ine 24'7



ACCOUNT SUMMARY                                     FOR PERIOD FEBRUARY 12, 2015 • MARCH 11, 2015

VIP Interest Checking                      [Redacted] 9044
Previous Balance 02/11/15                                         $517,274.52                           Number of Days in Cycle                                                          28
O Deposits/Credits                                                       $0.00                          Minimum Balance This Cycle                                             $517,274.52
Interest Paid                                                          $19.84                           Average Collected Balance                                              $517,274.52
1 Checks/Debits                                                         -$5.56                          Interest Earned During this Cycle                                           $19.84
Service Charges                                                          $0.00                          Interest Paid Year-To-Date                                                  $64.48
Ending Balance 03/11/15                                           $517,288.80                           Annual Percentage Yield Earned                                               0.05%


ACCOUNT DETAIL                            FOR PERIOD FEBRUARY 12, 2015 - MARCH 11, 2015

VIP Interest CheckingJRedacted] "-9.=-044-=-=------------------------
Date                         Amount              Resulting Balance                    Transaction Type                      Description                                       Debit Card No.
03/11                         $19.84                   $517,294.36                    Credit                                Interest paid
03/11                         -$5.56                  $517,288.80                     Debit                                 FED TAX WITHHELD




                                                                     Thank you for banking with us.                                                                             PAGE 1 OF 2
6rancil bank products and services offered by Capital One, N.A.,
C:apilal One Bank isa lrade name of Capital One, NA
and does nol refer to a separalety Insured instil\l!ion,
                                                                                                                                                                            MEMBER   A
                                                                                                                                                                            FDIC ,....,
Member FDIC,~ 2015 Capital One, All righls reserved.
                 ca,;;,a,6t-          7.
                                           Bank
                                                                                            CHECKING               I   SAVINGS             I   CDS \ IRAS               I     LOANS




                                                                                                                                       @
                                                                                                                                       w
                                                                                                                                                    www.capilaloRebank.com
         NINA FISCHMAN
         703 CARLYLE ST
                                                                                                                                                    1-800-65S-BAtlK (2265)
         WOODMERE NY 115982917

                                                                                                                                       ®            m.captta1,nebank.com


                                                                                                                                       @            Ylslt your local branch




        • New address? Please contact custo""'r service to update.


  IMPORTANT MESSAGES
   Here's a change: We're moving to quarterly statements if there's no activity on your aCC-Ount each month. IMlafs not changing: You can still see your
 , account info online 24n.
 '-------------------------------------------·
 ACCOUNT SUMMARY                                      FOR PERIOD JANUARY 14, 2015 , FEBRUARY 11, 2015


VIP Interest Checking [Redacted] 9044
Previous Balance 01/13/15        $517,259.72                                                              Number of Days in Cycle                                                           29
0 Deposits/Credits                      $0. 00                                                            Minimum Balance This Cycle                                              $517,259.72
 Interest Paid                        $20.55                                                              Average Collected Balance                                               $517,259.72
 1 Checks/Debits                       -$5.75                                                             Interest Earned During this Cycle                                            $20.55
Service Charges                         $0.00                                                             Interest Paid Year-To-Date                                                   $44.64
Ending Balance 02/11 /15         $517,274.52                                                              Annual Percentage Yield Earned                                                0.05%


ACCOUNT DETAIL                             FORPERIOD JANUARY14,2015                                    - FEBRUARY11,2015

VIP Interest CheckingJRedacted] _9_044
                                   _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                          Amount              Resulting Balance                      Transaction Type                     Description                                        Debit Card No.
02/11                          $20.55                  $517,280.27                       Credit                               Interest paid
02/11                          -$5.75                  $517,274.52                       Debit                                FED TAX WITHHELD




                                                                      Thank you for banking with us.                                                                               PAGE 1 OF 2
Branch bank products and services offered by Capital One, N.A.,
Capilal One Bank is a lrade name of Capital One, N.A.                                                                                                                         MEMBER {=)
and does nol refer lo a separately insured institution,
Member FDIC,© 2015 Capital One, AU righls rese1ved.
                                                                                                                                                                              FDIC ,.,,1,.,
               Ca~-                                                       CHECKING   J   SAVINGS   J   CDS   J   IRAS      I     LOANS
                 7.
                   Bank




        NINA FISCHMAN                                                                           @        www.capilalotebank.com

        703 CARLYLE ST
        WOODMERE NY 115982917                                                                   ©        1-800-GSS·BANK (2265)



                                                                                               @         m.cal)lta11nebank.tom


                                                                                               @         vo;1your 100-,,anch



       • New address? Please contact customer setvice to update.


 ACCOUNT SUMMARY                               FOR PERIOD DECEMBER 11, 2014 - JANUARY 13, 2015

VIP Interest Checking                  [Redacted] 9044
Previous Balance 12/10/14                                  $517,242.38         Number of Days in Cycle                                        34
 o Deposits/Credits                                               $0.00        Minimum Balance This Cycle                           $517,242.38
 Interest Paid                                                  $24.09         Average Collected Balance                            $517,242.38
 1 Checks/Debits                                                 -$6.75        Interest Earned During this Cycle                         $24.09
 Service Charges                                                  $0,00        Interest Paid Year-To-Date                                $24.09
Ending Balance O1/13/15                                    $517,259.72         Annual Percentage Yield Earned                             0.05%


ACCOUNT             DETAIL           FOR PERIOD DECEMBER 11, 2014              - JANUARY 13, 2015

VIP Interest Checking                 [Redacted] ~9~04_4_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                       Amount           Resulting Balance         Transaction Type     Description                              Debit Card No,
01/13                       $24.09                $517,266.47         Credit               Interest paid
01/13                       -$6,75               $517,259.72          Debit                FED TAX WITHHELD




                                                            Thank you for banking with us.                                           PAGE 1 OF2
Branch bank products and seJ\llces ollered by Capital One, N.A.,
Cap~al One Bank is a 1rade name of Capital One, N.A.                                                                             MEMBER   <=)
and does not rerer to a separately insured institution,
Member FDIC,® 2015 Capilal One, All righls reserved.                                                                             FDIC     ~;,;1,.,
                Ca~-                                                            CHECKING    I    SAVINGS   I   CDS    I   IRAS       I     LOANS
                                    7.
                                         Bank




        NINA FISCHMAN                                                                                   @        www.capilaloo.eb.ank.com

        703 CARLYLE ST
        WOODMERE NY 115982917
                                                                                                        ©        1,800•&55-DANK (2265)



                                                                                                       @         m.cap1ta1,nebank.com


                                                                                                       @         Visit your local br,mch




       • New address? Please contact customer service to update.


  IMPORTANT MESSAGES
 We've included a'Mretransfer disclosure for your reading pleasure.                                                                                               I
                                                                                                                                                                 ,I




 ACCOUNT SUMMARY                                   FOR PERIOD NOVEMBER 14, 2014 • DECEMBER 10, 2014

VIP Interest Checking [Redacted] 9044
Previous Balance 11/13/14                                        $517,228.61           Number of Days in Cycle                                             27
O Deposits/Credits                                                      $0.00          Minimum Balance This Cycle                                $517,228.61
Interest Paid                                                         $19.13           Average Collected Balance                                 $517,228.61
1 Checks/Debits                                                        -$5.36          Interest Earned During this Cycle                              $19, 13
Service Charges                                                         $0.00          Interest Paid Year-To-Date                                    $257.85
Ending Balance 12/10/14                                          $517,242.38           Annual Percentage Yield Earned                                  0.05%


ACCOUNT DETAIL                           FOR PERIOD NOVEMBER 14, 2014                   • DECEMBER 10, 2014

VIP Interest Checking [Redacted] = - 9 - = - 0 4 . , _ 4 - ' - - - - - - - - - - - - - - - - - - - - - - - - -
Date                         Amount             Resulting Balance             Transaction Type      Description                                Debit Card No.
12/10                         $19.13                  $517,247.74             Credit                Interest paid
12/10                         -$5.36                 $517,242.38              Debit                 FED TAX WITHHELD




                                                                      Thank you for banking with us.                                              PAGE 1 OF2
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a trade name or Cap!tal One, N.A.
and does nol refer to a separately insured institulion,
Member FDIC,© 2014 Capital Om,, All righls reserved.
                                                                                                                                           MEDIMB'!Jl
                                                                                                                                           F      ~
                                                                                                                                                        0
                                                                                                                                                        LENDER
               Ca~-                                                     CHECKING   I   SAVINGS   I   CDS   I   IRAS      I     LOANS
                                7.
                                 Sank




       NINA FISCHMAN                                                                         @         www.capilaloaebank.com

       7D3 CARLYLE ST
       WOODMERE NY 115982917
                                                                                             Ci)       1-000•655-BAHK (228S)



                                                                                             @         m.eap1ta1eneba11k.com


                                                                                             @         Ylsllyourloeal branch



       • New address? Please con\act customer service \o update.


 ACCOUNT SUMMARY                             FOR PERIOD OCTOBER 11, 2014 - NOVEMBER 13, 2014

VIP Interest Checking [Redacted) 9044
Previous Balance 10/10/14                                $517,211.27         Number of Days in Cycle                                        34
 O Deposits/Credits                                             $0.00        Minimum Balance This Cycle                           $517,211.27
 Interest Paid                                                $24.09         Average Collected Balance                            $517,211.27
 1 Checks/Debits                                               -$6.75        Interest Earned During this Cycle                         $24,09
 Service Charges                                                $0.00        Interest Paid Year-To-Date                               $238.72
Ending Balance 11/13/14                                  $517,228.61         Annual Percentage Yield Earned                             0.05%


ACCOUNT DETAIL                      FOR PERIOD OCTOBER 11, 2014 - NOVEMBER 13. 2014

VIP Interest Checking [Redacted] = - 9 0 = - 4 - ' - - 4 ' - - - - - - - - - - - - - - - - - - - - - - - - -
Date                      Amount           Resulting Balance        Transaction Type      Description                             Debit Card No.
11/13                      $24.09                $517,235.36        Credit                Interest paid
11/13                      -$6.75               $517,228.61         Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                          PAGE 1 OF 2

Branch bank products and seJVices offered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, N.A.                                                                          MEMBER   (=)
and does not refer to a separately Insured fnslilulion,
Member FDIC,© 2014 Capital One, All righls reserved.                                                                           FDIC     LENDER
               ca,;,tal~-
                    7.
                                                                        CHECKING   I   SAVINGS   I   CDS   I   IRAS      I     LOANS
                                    Bank




        NINA FISCHMAN                                                                         @        www.capitalolebank.can

        703 CARLYLE ST
        WOODMERE NY 115982917                                                                 ®        1·800-655-BANK 12285)



                                                                                             @         m.cap1ta1enebaok.com


                                                                                             @         Ylsityo11rlocalb1aRch




       • New address? Please contact customer seivice to update.


 ACCOUNT SUMMARY                             FOR PERIOD SEPTEMBER 12, 2014 - OCTOBER 10, 2014

VIP Interest Checking [Redacted] 9044
Previous Balance 09/11 /14                               $517.196.4 7        Number of Days in Cycle                                         29
 o Deposits/Credits                                             $0.00        Minimum Balance This Cycle                            $517,196.47
 Interest Paid                                                $20.55         Average Collected Balance                             $517,196.47
 1 Checks/Debits                                               -$5.75        Interest Earned During this Cycle                          $20.55
 Service Charges                                                $0,00        Interest Paid Year-To-Date                                $214.63
Ending Balance 10/10/14                                  $517,211.27         Annual Percentage Yield Earned                              0.05%


ACCOUNT DETAIL                      FOR PERIOD SEPTEMBER 12, 2014 • OCTOBER 10. 2014

VIP Interest Checking [Redacted] - = - 9 - = - 0 4 ~ 4 ' - - - - - - - - - - - - - - - - - - - - - - - - -
Date                      Amount           Resulting Balance        Transaction Type     Description                              Debit Card No.
10/10                      $20.55                $517,217.02        Credit               Interest paid
10/10                      -$5.75                $517,211.27        Debit                FED TAX WITHHELD




                                                           Thank you for banking with us.                                           PAGE 1 OF 2
Branch bank products and ~rvices olfered by Capital One, N.A.,
Capital One Bank is a trade name of Capilal One, N.A.                                                                          MEMBER   @
and does nol refer to a separatelt lnsured insrnuuon,
Member FDIC,© 2014 Capital One, AU 1ighls reseived.
                                                                                                                               FDIC ,.,;,,.,
                Ca~-                                                      CHECKING   I   SAVINGS   I   CDS   I   IRAS      I    LOANS
                  7.
                    Bank




        NINA FISCHMAN                                                                           @        www,capl!alouibank.cun

        703 CARLYLE ST
        WOODMERE NY 115982917                                                                   ©        1-800-655-BAHK (2265)



                                                                                                ®        m.cap1tal1nebank.tom


                                                                                                @)       Vlsll yo,docal bnoch



       • New address? Please contact customer service to update.


 ACCOUNT SUMMARY                                  FOR PERIOD AUGUST 13, 2014 - SEPTEMBER 11, 2014

VIP Interest Checking [Redacted] 9044
Previous Balance 08/12/14                                  $517,181.17         Number of Days in Cycle                                        30
O Deposits/Credits                                                $0.00        Minimum Balance This Cycle                           $517,181.17
 Interest Paid                                                  $21.25         Average Collected Balance                            $517,181.17
1 Checks/Debits                                                  -$5.95        Interest Earned During this Cycle                         $21.25
 Service Charges                                                  $0.00        Interest Paid Year-To-Date                               $194.08
Ending Balance 09/11/14                                    $517,196.47         Annual Percentage Yield Earned                             0.05%


ACCOUNT DETAIL                          FOR PERIOD AUGUST 13. 2014           - SEPTEMBER 11, 2014

VIP Interest Checking [Redacted] = - 9 = - 0 4 _ , _ 4 - ' - - - - - - - - - - - - - - - - - - - - - - - - - - -
Date                        Amount             Resulting Balance      Transaction Type      Description                             Debit Card No.
09/11                        $21.25                 $517,202.42       Credit                Interest paid
09/11                        -$5.95                  $517,196.47      Debit                 FED TAX WITHHELD




                                                            Thank you for banking with us.                                           PAGE 1 OF 2

Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a lrade name of Capital One, N .A.                                                                           MEMBER   A
and does not refer to a separatet,, insured ine.rnulion,
Member FDIC.© 2014 Capital One, All rlghls reseIved.                                                                             FDIC     ~ENDER
               Ca~-                                                      CHECKING   I   SAVINGS   J   CDS    J   IRAS       I     LOANS
                                 7.
                                   Sank




        NINA FISCHMAN                                                                          @        www.capilaloaebank.com

        703 CARLYLE ST
        WOODMERE NY 115982917
                                                                                               ©        1·800-GSS·BANK (2265)



                                                                                               ®        111.cap1ta1•nebank.tom


                                                                                               @        Vlsil your local brnnch



       • New address? Please contact customer service to update.


 ACCOUNT SUMMARY                               FOR PERIOD JULY 12. 2014 • AUGUST 12, 2014

VIP Interest Chec:king                 [Redacted] 9044
Previous Balance 07/11/14                                 $517,164.85         Number of Days in Cycle                                          32
 O Deposits/Credits                                              $0.00        Minimum Balance This Cycle                             $517,164.85
 Interest Paid                                                 $22.67         Average Collected Balance                              $517,164.85
 1 Checks/Debits                                                -$6.35        Interest Earned During this Cycle                           $22.67
 Service Charges                                                 $0.00        Interest Paid Year-To-Date                                 $172.83
Ending Balance 08/12/14                                   $517,181.17         Annual Percentage Yield Earned                               0.05%


ACCOUNT DETAIL                       FOR PERIOD JULY 12. 2014 · AUGUST 12. 2014

VIP lnte_rest Checking                [Redacted] ~9_04_4_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                       Amount           Resulting Balance        Transact/on Type      Description                               Debit Card No.
08/12                       $22.67                $517,187.52        Credit                Interest paid
08/12                       -$6.35               $517,181.17         Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                             PAGE 1 OF 2
Branch bank producls and services offered by Capilal One, N.A.,
Capi!al One Bank is a lrade name of Capital One, N.A.                                                                             MEMBER   A
and does not refer lo a separatelt Insured institution,
Member FDIC,© 2014 Capital One, All rights reserved.                                                                              FDIC     ,~"6.·i
               ca,;;ta1o¼-       7.
                                      Bank
                                                                     CHECKING    I    SAVINGS   I   CDS    I   IRAS       I     LOANS




        NINA FISCHMAN                                                                       ®         www.capilaloaebank.com

        703 CARLYLE ST
        WOODMERE NY 115982917
                                                                                            ©         1-800-GSS-DANK {22GS)



                                                                                            ®         m,capltaltnebank.com


                                                                                             @        Ylsll your local branch



       • New address? Please contact customer service lo update.

 ACCOUNT SUMMARY                               FOR PERIOD JUNE 12, 2014 - JULY 11, 2014


VIP Interest Checking [Redacted] 9044
Previous Balance 06/11/14        $517,149.55                                Number of Days in Cycle                                             30
O Deposits/Credits                       $0.00                              Minimum Balance This Cycle                             $517,149,55
 Interest Paid                         $21.25                               Average Collected Balance                              $517,149.55
1 Checks/Debits                         -$5.95                              Interest Earned During this Cycle                           $21.25
 Service Charges                         $0,00                              Interest Paid Year-To-Date                                 $150.16
Ending Balance 07/11 /14         $517, 164,85                               Annual Percentage Yield Earned                               0.05%


ACCOUNT DETAIL                        FORPERIOD JUNE12,2014            - JULY11,2014

VIP Interest Checking [Redacted] cc9.=.04.c.4.c.___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                       Amount           Resulting Balance      Transact/on Type      Description                               Debit Card No.
07/11                       $21.25                $517,170.80      Credit                Interest paid
07/11                       -$5,95               $517,164.85       Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                           PAGE 1 OF 2
Branch bank products and services olfared by Capital One, N.A.,
                                                                                                                                         {=)
Capital One Bank is a trade name of Capilal One, N.A.
and does nol refer to a separately lnsured lnstitu!ion,
Member FDIC,© 2014 Capital One, All Tighl.s re.served.
                                                                                                                                MEMBER
                                                                                                                                FDIC     ,~&,
             ca,;ltaio¼-
                   7.
                                                                         CHECKING   I   SAVINGS   I   CDS   I   IRAS        I     LOANS
                                   Bank




      NINA FISCHMAN
                                                                                               ®        www.capi!alopebank.com


      703 CARLYLE ST
      WOODMERE NY 115982917
                                                                                               ®        l-800-G55·8ANK (2265)



                                                                                               @        m.capHalonebank.com


                                                                                               @        Visll your local branch




      • New address? Please contact customer seivice to update.


ACCOUNT SUMMARY                              FOR PERIOD MAY 13, 2014 - JUNE 11, 2014


VIP Interest Checking [Redacted] 9044
Previous Balance 05/12/14                                 $517,134.25          Number of Days in Cycle                                          30
O Deposits/Credits                                               $0.00         Minimum Balance This cycle                             $517,134.25
 Interest Paid                                                 $21.25          Average Collected Balance                              $517,134.25
 1 Checks/Debits                                                -$5.95         Interest Earned During this Cycle                           $21.25
 Service Charges                                                 $0.00         Interest Paid Year-To-Date                                 $128.91
Ending Balance 06/11114                                   $517,149.55          Annual Percentage Yield Earned                               0.05%


ACCOUNT DETAIL                       FOR PERIOD MAY 13, 2014              - JUNE 11, 2014

VIP Interest Checking [Redacted] - ' - 9 - ' - 0 4 - ' - 4 - ' - - - - - - - - - - - - - - - - - - - - - - - - - -
Date                      Amount           Resulting Balance         Transaction Type       Description                              Debit Card No.
06/11                      $21.25                $517,155.50         Credit                 Interest paid
06/11                      -$5.95                $517,149.55         Debit                  FED TAX WITHHELD




                                                           Thank you for banking with us.                                              PAGE 1 OF2

Branch bank products and services olfered by Capital One, N.A.,
Capilal One Sank Is a trade name ofCapilal One, N.A.                                                                               MEMBER   A
and does no! refer lo a separalely insured inslilulion,
Member FDIC,© 2014 Capital One, All righls reserved.
                                                                                                                                   FDIC     cei,/;ri
                                                                        CHECKING   I   SAVINGS   I   CDS   I   IRAS        I     LOANS




      NINA FISCHMAN
                                                                                              @        www.capllalo~ebank.com


      703 CARLYLE ST
      WOODMERE NY 115982917
                                                                                              ©        1·800-655-BANK (2265)



                                                                                              @        m.cal}lta1onebaok.tom


                                                                                              @        Vistl your local branch



      • New address? Please contact customer service lo update.


ACCOUNT SUMMARY                              FOR PERIOD APRIL 11, 2014 - MAY 12, 2014


VIP Interest Checking                [Redacted] 9044
Previous Balance 04/10/14                                $517,117.93          Number of Days In Cycle                                          32
O Deposits/Credits                                              $0.00         Minimum Balance This Cycle                             $517,117.93
Interest Paid                                                 $22.67          Average Collected Balance                              $517,117.93
 1 Checks/Debits                                               -$6.35         Interest Earned During this Cycle                           $22.67
 Service Charges                                                $0.00         Interest Paid Year-To-Date                                 $107.66
Ending Balance 05/12/14                                  $517,134.25          Annual Percentage Yield Earned                               0.05%


ACCOUNT DETAIL                      FOR PERIOD APRIL 11. 2014             - MAY 12, 2014

VIP Interest Checking               [Redacted) =.9.::.04~4:,__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                     Amount           Resulting Balance         Transaction Type       Description                              Debit Card No.
05/12                     $22.67                $517,140.60         Credit                 Interest paid
05/12                     -$6.35                $517,134.25         Debit                  FED TAX WITHHELD




                                                           Thank you for banking with us.                                             PAGE 1 OF2

Branch bank produclij and services ofrered by Capital One, NA.
Capital One Bank is a lrade name of Capital One, NA                                                                               MEMBER   <=)
and does nol refer lo a sep,uately Insured insrnution,
Member FDIC,© 2014 Capital One, All tights reserved.
                                                                                                                                  FDIC     ,.,;i,,,
               Ca~-                                                       CHECKING [ SAVINGS [ CDS [ IRAS                 I    LOANS
                                 7.
                                      Bank




        NINA FISCHMAN                                                                           @       wrw.capilaloaebank.com

        703 CARLYLE ST
        WOODMERE NY 115982917
                                                                                                (j)     1·800,GSS·DANK (2265)



                                                                                                @       m.capMalOnebank.com


                                                                                                @)      VlslLyourlocalbranch




       • New address? Please contact customer service to update.


 ACCOUNT SUMMARY                               FOR PERIOD MARCH 13, 2014 • APRIL 10, 2014


VIP Interest Checking                  [Redacted] 9044
Previous Balance 03/12/14                                 $517,103.14           Number of Days in Cycle                                     29
 O Deposits/C red Its                                            $0. 00         Minimum Balance This Cycle                        $517,103.14
 Interest Paid                                                 $20.54           Average Collected Balance                         $517,103.14
1 Checks/Debits                                                 -$5. 75         Interest Earned During this Cycle                      $20.54
Service Charges                                                  $0.00          Interest Paid Year-To-Date                             $84,99
Ending Balance 04/10/14                                   $517,117.93           Annual Percentage Yield Earned                          0.05%


ACCOUNT DETAIL                        FOR PERIOD MARCH 13, 2014              - APRIL 10. 2014

VIP Interest Checking                 [Redacted] _9_04_4_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                       Amount           Resulting Balance         Transaction Type      Description                           Debit Card No.
04/10                       $20.54                $517,123.68         Credit                Interest paid
04/10                       -$5.75               $517,117.93          Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                          PAGE 1 OF 2
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a trade name of capital Olle, N .A.
and doe$ not refer to a separatet; Insured lnslilution,
                                                                                                                               MEMBER   A
                                                                                                                               FDIC ,,.oe,
Member FDIC,© 2014 Capital One, All rights reserved.
               ca,;,tal~-
                    7.
                                                                     CHECKING    J    SAVINGS   I   CDS    J   IRAS       I     LOANS
                                    Bank




       NINA FISCHMAN                                                                        ®         www.capilahlneb3nk.com

       703 CARLYLE ST
       WOODMERE NY 115982917
                                                                                            ©         l-800-G55·BANK<2265)



                                                                                            ®         m.capMalonebank.com


                                                                                             @)       Visit your local branch



       • New address? Please contact customer servico to update.


 ACCOUNT SUMMARY                             FOR PERIOD FEBRUARY 13, 2014 • MARCH 12, 2014

VIP Interest Checking [Redacted] 9044
Previous Balance 02/12/14        $517,088.86                                Number of Days in Cycle                                          28
 O Deposits/Credits                     $0.00                               Minimum Balance This Cycle                             $517,088.86
 Interest Paid                        $19.83                                Average Collected Balance                              $517,088.86
 1 Checks/Debits                       -$5.55                               Interest Earned During this Cycle                           $19.83
 Service Charges                        $0,00                               Interest Paid Year-To-Date                                  $64.45
Ending Balance 03/12/14          $517,103.14                                Annual Percentage Yield Earned                               0.05%


ACCOUNT DETAIL                      FOR PERIOD FEBRUARY 13, 2014 • MARCH 12, 2014

VIP Interest Checking               [Redacted]-=9-=-04-'-4-'-------------------------
Date                      Amount           Resulting Balance       Transaction Type      Description                               Debit Card No.
03/12                      $19.83                $517,108.69       Credit                Interest paid
03/12                      -$5.55                $517,103.14       Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                           PAGE 1 OF 2
Branch bank producls and services offered by Capital One, NA.
Capilal One Bank Is a !rade name of Capital One, NA                                                                             MEMBER   '(=l
and does not refer lo a separately Insured lnsliMion,
Member FDIC,© 2014 Capital One, All rights rese1ved.                                                                            FDIC     ,!',,oi,I
            Ca~·                                                       CHECKING   I   SAVINGS   I    CDS   I   IRAS   I   LOANS

                                  Bank




      NINA FISCHMAN
                                                                                         @      www.cap,talonebank.com
                                                                                                    Go green with on/,ne statements
      703 CARLYLE ST
      WOODMERE NY 115982917                                                              @          1-800-655-BANK (22651


                                                                                         (@         m.capitalonebank.com


                                                                                         /'@\ Visit your local branch
                                                                                         ~ '------___,
     • New address? Please cortact customer servioe to update.


ACCOUNT SUMMARY                             FOR PERIOD JANUARY 14, 2014 - FEBRUARY 12. 2014


VIP Interest Checking [Redacted] 9044
Previous Balance 01/13/14                               $517,073.56          Number of Days in Cycle                                    30
O Deposits/Credits                                             $0.00         Minimum Balance This Cycle                       $517,073.56
Interest Paid                                                $21.25          Average Collected Balance                        $517,073.56
1 Checks/Debits                                               -$5.95         Interest Earned During this Cycle                     $21.25
 Service Charges                                               $0.00         Interest Paid Year-To-Date                            $44.62
Ending Balance 02/12/14                                 $517,088.86          Annual Percentage Yield Earned                         0.05%


ACCOUNT DETAIL                      FOR PERIOD JANUARY 14. 2014             - FEBRUARY 12, 2014

VIP Interest Checking [Redacted] .::9-=-04:.:..4.:.__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                     Amount           Resulting Balance        Transaction Type      Description                         Debit Card No.
02/12                       $21.25                 $517,094.81     Credit                Interest paid
02/12                       -$5.95                 $517,088.86     Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                      PAGE10F2

Branch bank products and servtces offered by Capital One, N.A.,
Capital One Bank is a trade name of Capttal One, N.A.                                                                      MEMBER     {=)
and does not refer to a separately lnSllred instituUon.
Member FDIC,© 2014 Capl!al Ona, All righls reserved.
                                                                                                                           FDIC       l'efiie,
            Ca~·                                                       CHECKING   I   SAVINGS   I    CDS   I   IRAS   I   LOANS

                                  Sank




      NINA FISCHMAN
                                                                                         @          www.capitalonebank.com
                                                                                                    Go green with on/me statements

      703 CARLYLE ST
      WOODMERE NY 115982917                                                              @          1-800-655-BANK (2265)


                                                                                         @          m.capitalonebank.com


                                                                                         /'@\-Visit-your
                                                                                         ~           - local
                                                                                                         -_  branch
                                                                                                                  __,
     • New address? Please con:act cuslomer service to update.


ACCOUNT SUMMARY                             FOR PERIOD DECEMBER 12. 2013 · JANUARY 13, 2014


VIP Interest Checking [Redacted) 9044
Previous Balance 12/11/13                               $517,056.73          Number of Days in Cycle                                    33
O Deposits/Credits                                             $0.00         Minimum Balance This Cycle                       $517,056.73
Interest Paid                                                $23.37          Average Collected Balance                        $517,056.73
1 Checks/Debits                                               -$6.54         Interest Earned During this Cycle                     $23.37
Service Charges                                                $0.00         Interest Paid Year-To-Date                            $23.37
Ending Balance 01/13/14                                 $517,073.56          Annual Percentage Yield Earned                         0.05%

ACCOUNT DETAIL                      FOR PERIOD DECEMBER 12, 2013             • JANUARY 13. 2014

VIP Interest Checking [Redacted] =-9-=--04..:..4_:___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                     Amount           Resulting Balance        Transaction Type      Description                         Debit Card No.
01/13                       $23.37                 $517,080.10     Credit                Interest paid
01/13                       -$6.54                 $517,073.56     Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                      PAGE 1 OF 2

Branch bank products and services offered by Capital One, N.A.,
Capilal One Bank JS a lrade name of Capital One, N.A.                                                                      MEMBER    G
and does not refer lo a separate~ Insured Institution.
Member FDIC,© 2014 Capllal One, AH rights reseNed.
                                                                                                                           FDIC wilE~
               Ca~-                                                         CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                     Sank




        NINA FISCHMAN
                                                                                             @       www.cap,talonebank.com
                                                                                                     Go green with on/me statements
        703 CARLYLE ST
        WOODMERE NY 115982917                                                                @       1-800-655-BANK (2265)


                                                                                              (@     m.capita lonebank.com


                                                                                             /@'\
                                                                                             ~    ~---
                                                                                                     Visit your local branch


       • New address? Please corlact customer service to update.


 ACCOUNT SUMMARY                               FOR PERIOD NOVEMBER 14, 2013 • DECEMBER 11, 2013


VIP Interest Checking                  [Redacted] 9044
Previous Balance 11/13/13                                 $517,042.45            Number of Days in Cycle                                   28
O Deposits/Credits                                              $0.00            Minimum Balance This Cycle                      $517,042.45
Interest Paid                                                      $19.83        Average Collected Balance                       $517,042.45
1 Checks/Debits                                                 -$5.55           Interest Earned During this Cycle                    $19.83
Service Charges                                                  $0.00           Interest Paid Year-To-Date                          $257.74
Ending Balance 12/11/13                                   $517,056.73            Annual Percentage Yield Earned                        0.05%

ACCOUNT DETAIL                        FOR PERIOD NOVEMBER 14, 2013                • DECEMBER 11, 2013

VIP Interest         CheckingJRedacted] _90_4_4_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                       Amount           Resulting Balance           Transaction Type  Description      Debit Card No.
                                                                                      ·~--,--~,---,------------~
12111                        $19.83                  $517,062.28        Credit            Interest paid
12111                        -$5.55                  $517,056.73        Debit             FED TAX WITHHELD




                                                           Thank you for banking with us.                                         PAGE 1 OF 2
Branch bank products and services offered by Capital One, NA.,
Capital One Bank is a trade name of Capital One, NA                                                                           MEMBER {=)
and does not refer 10 e separaleo/ insured inslilution.
Membe, FDIC,© 2013 Caplla1 One, All 1ights reseJVed,                                                                          FDIC ru.w.,
              Ca~-                                                       CHECKING   I   SAVINGS    I    CDS    I   IRAS   I   LOANS

                                     Bank




       NINA FISCHMAN                                                                      @         www.cap,talonebank.com
                                                                                                       Go green with on/,ne statements
       703 CARLYLE ST
       WOODMERE NY 115982917                                                              @         1-800-655-BANK (2265)


                                                                                          ®)        rn.capitalonebank.com


                                                                                           fi:@J\ ..____
                                                                                           ~                   __
                                                                                                   Visit your local branch             __.

       • New address? Please corlact custoirer service to update.


ACCOUNT SUMMARY                               FOR PERIOD OCTOBER 11, 2013 - NOVEMBER 13, 2013

VIP Interest Checking [Redacted] 9044
Previous Balance 10/10/13                                 $517,025.11         Number of Days In Cycle                                      34
o Deposits/Credits                                               $0.00        Minimum Balance This Cycle                         $517,025.11
Interest Paid                                                  $24.08         Average Collected Balance                          $517,025.11
1 Checks/Debits                                                 -$6.74        Interest Earned During this Cycle                       $24.08
Service Charges                                                  $0.00        Interest Paid Year-To-Date                             $237.91
Ending Balance 11/13/13                                   $517,042.45         Annual Percentage Yield Earned                           0.05%


ACCOUNT DETAIL                       FOR PERIOD OCTOBER 11, 2013 - NOVEMBER 13, 2013

VIP Interest Checking [Redacted] 9044
                                                         ----------------------------
Date ______A~m~o_u_n,0t __R_esulti11g Balance                        Transaction Type      Description                          Debit Card No.
11/13        $24.08              $517,049.19                         Credit                Interest paid
11/13         -$6.74             $517,042.45                         Debit                 FED TAX WITHHELD




                                                            Thank you for banking with us.                                        PAGE 1 OF 2
Branch bank products and services offered by CapHal one, N.A.,
Capi1al One Bank is a lrade name of Caphal One, NA.                                                                           MEMBER   (=}
and does nol refer to a separately insured instilu0on,
Member FDIC,© 2013 Capila1 One, All ,ighls reserved.                                                                          FDIC wiiE~
               Ca~-                                                      CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS

                                     Sank




       NINA FISCHMAN
                                                                                          @       www.cap1talonebank.com
                                                                                                  Go green with onlme statements
       703 CARLYLE ST
       WOODMERE NY 115982917                                                              @       1-800-655-BANK (2265)


                                                                                          @       m.capitalonebank.com


                                                                                           f@\
                                                                                           ~Visit~
                                                                                                 your local branch
                                                                                                          ---
       • New address? Please corlact customer service to update.


ACCOUNT SUMMARY                               FOR PERIOD SEPTEMBER 13, 2013 - OCTOBER 10, 2013

VIP Interest Checking                  [Redacted] 9044
Previous Balance 09/12/13                                 $517,010.83         Number of Days in Cycle                                   28
O Deposits/Credits                                               $0.00        Minimum Balance This Cycle                      $517,010.83
Interest Paid                                                  $19.83         Average Collected Balance                       $517,010.83
1 Checks/Debits                                                 -$5.55        Interest Earned During this Cycle                    $19,83
Service Charges                                                  $0.00        Interest Paid Year-To-Date                          $213,83
Ending Balance 10/10113                                   $517,025.11         Annual Percentage Yield Earned                        0.05%


ACCOUNT DETAIL                       FOR PERIOD SEPTEMBER 13, 2013 - OCTOBER 1o. 2013

VIP Interest Checking                 [Redacted] _90_4_4_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                       Amount           Resulting Balance        Transaction Type      Description                       Debit Card No.
10/10                        $19.83                  $517,030.66     Credit                Interest paid
10/10                        -$5.55                  $517,025.11     Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                      PAGE 1 OF 2
Branch bank products and servkes ortered by Capital One, N.A.,
Capi1al One Bank is a trade name of Capital Ooe, N.A.                                                                      MEMBER   @
and does nol refer lo a separately insured Institution,
Member FDIC,© 2013 Capllal One, All 1ighls reserved.                                                                       FDIC     W/lei\
             Ca~-                                                       CHECKING   I   SAVINGS   I    CDS    I   IRAS   I   LOANS

               Bank




      NINA FISCHMAN
                                                                                          @          www.cap,talonebank.com
                                                                                                     Go green with online statements
      703 CARLYLE ST
      WOODMERE NY 115982917                                                               @          1-800-655-BANK (2265)


                                                                                          @)         m.capitalonebank.com


                                                                                          I'@\       Visit your local branch
                                                                                          ~'-------'
     • New address? Please coo:act customer service to update.


ACCOUNT SUMMARY                             FOR PERIOD AUGUST 13, 2013 - SEPTEMBER 12. 2013


VIP Interest Checking [Redacted] 9044
Previous Balance 08/12/13                                $516,995.02          Number of Days in Cycle                                       31
o Deposits/Credits                                              $0.00         Minimum Balance This Cycle                          $516,995.02
Interest Paid                                                 $21.96          Average Collected Balance                           $516,995.02
1 Checks/Debits                                                -$6.15         Interest Earned During this Cycle                        $21.96
 Service Charges                                                $0.00         Interest Paid Year-To-Date                              $194.00
Ending Balance 09/12/13                                  $517,010.83          Annual Percentage Yield Earned                            0.05%


ACCOUNT DETAIL                      FOR PERIOD AUGUST 13, 2013              - SEPTEMBER 12. 2013

VIP Interest Checking_[Redacted] . : . 9 - = - 0 - = - 4 4 - ' - - - - - - - - - - - - - - - - - - - - - - - - -
Date                     Amount           Resulting Balance         Transaction Type      Description                            Debit Card No.
09/12                     $21.96                $517,016.98         Credit                Interest paid
09/12                     -$6.15                $517,010.83         Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                          PAGE10F2

Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a lrade name of Capital One, NA                                                                            MEMBER   {=}
and does not refer lo a separately insured lnslitullon,
Member FDIC,© 2013 Capllal One, All rlghls reserved.
                                                                                                                               FDIC     W/IE,
             Ca~-                                                       CHECKING   I   SAVINGS   I    CDS    I   IRAS   I   LOANS

                                   Sank




       NINA FISCHMAN
                                                                                          @      www.capitalonebank.com
                                                                                                     Go green with online statements
       703 CARLYLE ST
       WOODMERE NY 115982917                                                              @          1-800-655-BANK (2265)


                                                                                          @          m. ca pita lonebank.com


                                                                                          I'@\
                                                                                           Visit your local branch
                                                                                          ~'------'

      • New address? Please cortact customer seivice to update.


ACCOUNT SUMMARY                              FOR PERIOD JULY 12, 2013 · AUGUST 12, 2013


VIP Interest Checking                [Redacted] 9044
Previous Balance 07111113                                $516,978.70          Number of Days in Cycle                                        32
o Deposits/Credits                                              $0.00         Minimum Balance This Cycle                           $516,978.70
Interest Paid                                                 $22.66          Average Collected Balance                            $516,978.70
1 Checks/Debits                                                -$6.34         Interest Earned During this Cycle                         $22.66
 Service Charges                                                $0.00         Interest Paid Year-To-Date                               $172.04
Ending Balance 08/12113                                  $516,995.02          Annual Percentage Yield Earned                             0.05%

ACCOUNT DETAIL                      FOR PERIOD JULY 12, 2013 - AUGUST 12. 2013

VIP Interest        CheckingJRedacted]-'-9_04_4________________________
Date                     Amount           Resulting Balance         Transaction Type      Description                             Debit Card No.
08112                       $22.66                 $517,001.36      Credit                Interest paid
08/12                       -$6.34                 $516,995.02      Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                            PAGE 1 OF 2

Branch bank produc1s and services offered by Capital One, N.A.,
Capital One Bank is a lrade name of Caphal One, NA                                                                             Ml!MBl!R   (=)
and does nol refer lo a separalely insured inslilUlion,
Member FDIC,© 2013 Capilal One, All righls reserved.
                                                                                                                               FDIC       WIJ.,
             C a7 ~ ·                                                    CHECKING   I   SAVINGS   I    CDS   I   IRAS   I   LOANS

                                    Bank




       NINA FISCHMAN
                                                                                           @          www.cap,talonebank.com
                                                                                                      Go green with on/,ne statements
       703 CARLYLE ST
       WOODMERE NY 115982917                                                               @          1-800-655-BANK (2265)


                                                                                           @          m.capitalonebank.com


                                                                                           f@J\
                                                                                             Visit your local branch
                                                                                           ~-----___,,
      • New address? Please cortact customer seivice to update.


ACCOUNT SUMMARY                               FOR PERIOD JUNE 13, 2013 - JULY 11. 2013

VIP Interest Checking [Redacted] 9044
Previous Balance 06/12/13                                 $516.963.91          Number of Days in Cycle                                    29
o Deposits/Credits                                               $0.00         Minimum Balance This Cycle                       $516,963.91
Interest Paid                                                   $20.54         Average Collected Balance                        $516,963.91
1 Checks/Debits                                                 -$5.75         Interest Earned During this Cycle                     $20,54
 Service Charges                                                 $0.00         Interest Paid Year-To-Date                           $149.38
Ending Balance 07/11/13                                   $516,978.70          Annual Percentage Yield Earned                         0.05%


ACCOUNT DETAIL                       FOR PERIOD JUNE13.2013                • JULY11,2013

VIP Interest Checking [Redacted] ' - 9 _ 0 4 _ 4 - ' - - - - - - - - - - - - - - - - - - - - - - - - -
Date                      Amount            Resulting Balance        Transaction Type      Description                          Debit Card No.
07/11                        $20.54                  $516,984.45     Credit                Interest paid
07/11                        -$5.75                  $516,978.70     Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                         PAGE 1 OF 2

Branch bank products and services offered by Capital One, N.A.,
Capilal One Bank is a lrade name of Capital One, N.A.                                                                        MEMRl;R    G
and does not refer to a separately insured institution,
Member FDIC,© 2013 Capltal One, All rights reserved,
                                                                                                                             FDIC       Wiiii',
               Ca~-                                                   CHECKING    I    SAVINGS   I   CDS   I   IRAS   I   LOANS

                                     Bank




       NINA FISCHMAN
                                                                                         @       www.cap,talonebank.com
                                                                                                 Go green with online statements
       703 CARLYLE ST
       WOODMERE NY 115982917                                                             @       1-800-655-BANK (2265)


                                                                                         @       m.capitalonebank.com


                                                                                         1t@J\   Visit your local branch
                                                                                         ~~--~
       • New address? Please contact customer seJVice to update.


 ACCOUNT SUMMARY                               FOR PERIOD MAY 11, 2013 · JUNE 12, 2013


VIP Interest Checking [Redacted] 9044
Previous Balance 05/10/13        $516,947.08                                 Number of Days In Cycle                                   33
ODeposits/Credits                       $0.00                                Minimum Balance This Cycle                      $516,947.08
Interest Paid                         $23.37                                 Average Collected Balance                       $516,947.08
1 Checks/Debits                        -$6.54                                Interest Earned During this Cycle                    $23.37
Service Charges                         $0.00                                Interest Paid Year-To-Date                          $128.84
Ending Balance 06/12/13          $516,963.91                                 Annual Percentage Yield Earned                        0.05%

ACCOUNT DETAIL                       FOR PERIOD MAY 11. 2013           • JUNE 12, 2013

VIP Interest Checking [Redacted) _ 9 - ' - 0 4 - ' - 4 - ' - - - - - - - - - - - - - - - - - - - - - - - - - -
Date
-       Amount
  ------- - - ~Resulting
               .         Balance                                    Transaction Type      Description                        Debit Card No.
06/12                        $23.37                  $516,970.45    Credit                Interest paid
06/12                        -$6.54                  $516,963.91    Debit                 FED TAX WITHHELD




                                                            Thank you for banking with us.                                    PAGE 1 OF 2
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a lrade name of Capital Doe, NA                                                                       MEMBER   f=)
and does nol refer lo a separale!y ln$Ured lnslllution,
Member FDIC,© 2013 Capita! One, All rights reserved,                                                                      FDIC     i';i,'1/e,
                     Ca~·                                                                                      CHECKING                     I   SAVINGS                  I    CDS       I   IRAS   I   LOANS

                                                    Bank




           NINA FISCHMAN
                                                                                                                                                          @                www.cap,talonebank.com
                                                                                                                                                                             Go green with onltne statements
           703 CARLYLE ST
           WOODMERE NY 115982917                                                                                                                          @                  1-800-655-BANK (2265)


                                                                                                                                                          ®                  m.capitalonebanK.com


                                                                                                                                                          ft@r             Visit your local branch
                                                                                                                                                          ~------"
          • New address? Please ccntact customer seivice to update.


 ACCOUNT SUMMARY                                                  FOR PERIOD APRIL11,2013 - MAY10,2013

VIP Interest Checking [Redacted) 9044
Previous Balance 04/10/13        $516,931.79                                                                                      Number of Days In Cycle                                                             30
 ODeposits/Credits                      $0.00                                                                                     Minimum Balance This Cycle                                                $516,931.79
Interest Paid                         $21.24                                                                                      Average Collected Balance                                                 $516,931.79
1 Checks/Debits                        -$5.95                                                                                     Interest Earned During this Cycle                                              $21.24
 Service Charges                        $0.00                                                                                     Interest Paid Year-To-Date                                                    $105.47
Ending Balance 05/10/13          $516,947.08                                                                                      Annual Percentage Yield Earned                                                  0.05%


 ACCOUNT DETAIL                                       FOR PERIOD APRIL 11, 2013                                        - MAY 10. 2013

_v1p Interest Checking                                [Redacted]-=-9-=-04c:.4.:_________________________
_D_a__te-'---_ _ _ _A
                    __m
                      ____
                         o..::u--nt'------'-'R-'-es'--'u'-'-l"'tln-"g'--B=--a"'l..::an--c'--'e'-------'-r;_:__:ra=-n:..:s..::a.:cct::cio__n:_11:_,Yccpecc....__ ___cD=--e=-=scription                      Debit Card No.
 05/1 O               $21.24                                       $516,953.03                                 Credit                                             Interest paid
 05/10                                     -$5.95                           $516,947.08                       Debit                                        FED TAX WITHHELD




                                                                                        Thank you for banking with us.                                                                                       PAGE 1 OF 2

 Branch bank products and seNices offered by Capital One, N.A.,
 Capital One Sank is a lrade name of Caphal One, NA                                                                                                                                                          @
                                                                                                                                                                                                        MEMRF.R
 and doe$ not refer lo a separalely insured institution.
 Member FDIC,© 2013 Capital One, All 1ighls reserved.
                                                                                                                                                                                                        FDIC i'.i'.'i.,
             Ca~-                                                       CHECKING   I   SAVINGS    I    CDS    I   IRAS   I   LOANS

               Sank




      NINA FISCHMAN
                                                                                          @           www.capitaloneba nk.com
                                                                                                      Go green with on/,ne statements
      703 CARLYLE ST
      WOODMERE NY 115982917                                                               @           1-800-655-BANK (2265)


                                                                                          @           m. capita loneban K.com


                                                                                          ft@J\       Visit your local branch
                                                                                          ~-----"
     • New address? Please e-00:act customer servioe to update.


ACCOUNT SUMMARY                             FOR PERIOD MARCH 13, 2013 - APRIL 10, 2013


VIP Interest Checking [Redacted] 9044
Previous Balance 03/12/13                                $516,917.00          Number of Days in Cycle                                        29
O Deposits/Credits                                              $0.00         Minimum Balance This Cycle                           $516,917.00
Interest Paid                                                 $20.54          Average Collected Balance                            $516,917.00
1 Checks/Debits                                                -$5.75         Interest Earned During this Cycle                         $20.54
 Service Charges                                                $0.00         Interest Paid Year-To-Date                                $84.23
Ending Balance 04/10/13                                  $516,931.79          Annual Percentage Yield Earned                             0.05%


ACCOUNT DETAIL                      FOR PERIOD MARCH 13. 2013              - APRIL 10, 2013

VIP Interest Checking [Redacted] .::.9-=-04.:.4_:__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                     Amount           Resulting Balance         Transaction Type      Description                             Debit Card No.
04/10                     $20.54                $516,937.54         Credit                Interest paid
04/10                     -$5.75                $516,931.79         Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                           PAGE 1 OF 2

Branch bank products and services offered by Capital One, N.A.,
Capilal One Bank is a trade name of Capilal One, NA                                                                             MEMOER   @
and does no! refer lo a separately insured institution.
Member FDIC,© 2013 Capital One, AH righls ,eseived.
                                                                                                                                FDIC     i'.i\iiii:,
             Ca~-                                                                       CHECKING               I   SAVINGS              I    CDS    I   IRAS   I   LOANS

                                        Bank




      NINA FISCHMAN
                                                                                                                          @             www.cap,talonebank.com
                                                                                                                                        Go green with on/me statements

      703 CARLYLE ST
      WOODMERE NY 115982917                                                                                               @             1-800-655-BANK (2265)


                                                                                                                          @                 m.capita loneban K.com


                                                                                                                          I®'-
                                                                                                                          ~
                                                                                                                                        Visit your local branch
                                                                                                                                        '-------'

      • New address? Please cortact customer ser,ice to update.


 IMPORTANT MESSAGES
There's achange to the way   ,ems post to your acoount,starting 2/22113. For nore lnformanon, visit caprtalone.con\/CreditsandDebits.                                                /
  ----------------------------------------
ACCOUNT SUMMARY                                    FOR PERIOD FEBRUARY 13. 2013 • MARCH 12. 2013

VIP Interest Checking (Redacted] 9044
Previous Balance 02/12/13        $516,902.72                                                           Number of Days in Cycle                                                  28
 0 Deposits/Credits                     $0.00                                                          Minimum Balance This Cycle                                     $516,902.72
 Interest Paid                        $19.83                                                           Average Collected Balance                                      $516,902.72
 1 Checks/Debits                       -$5.55                                                          Interest Earned During this Cycle                                   $19.83
 Service Charges                        $0.00                                                          Interest Paid Year-To-Date                                          $63.69
Ending Balance 03/12/13          $516,917.00                                                           Annual Percentage Yield Earned                                       0.05%


ACCOUNT DETAIL                           FOR PERIOD FEBRUARY 13, 2013 • MARCH 12, 2013

VIP Interest Checking (Redacted] . : : . 9 . : : . 0 4 - ' - 4 ' - - - - - - - - - - - - - - - - - - - - - - - - -
Date                         Amount             Resulting Balance                     Transaction Type                     Description                               Debit Card No.
03/12                         $19.83                  $516,922.55                     Credit                               Interest paid
03/12                         -$5.55                  $516,917.00                     Debit                                FED TAX WITHHELD




                                                                    Thank you for banking with us.                                                                     PAGE 1 OF 2

Branch bank products and services offered by Capi1al One, NA.,
Capltal One Bank is a trade name of Capital One, N.A.
-and does not refer lo a separalely insured inslitution.
Member FDIC,© 2013 Capital One, All rights reseNed.
              Ca~-                                                                  CHECKING               I   SAVINGS             I    CDS   I   IRAS   I   LOANS

                                      Sank




      NINA FISCHMAN
                                                                                                                     @                 www.cap1talonebank.com
                                                                                                                                       Go green with on/,ne statements
      703 CARLYLE ST
      WOODMERE NY 115982917                                                                                          @                 1-800-655-BANK (2265)


                                                                                                                     @                 m.capitalonebank.com


                                                                                                                      /i@r
                                                                                                                       Visit your local branch
                                                                                                                      ~'-----'

     • New address? Please comet customer seivice to update.


IMPORTANT MESSAGES
The1e's achange to lhe way !ems r,ost kl your account,stalting 2/W13. For norelnformaton, risit capitalone.com/CredrtsandOebils.



ACCOUNT SUMMARY                                  FOR PERIOD JANUARY 12, 2013 - FEBRUARY 12, 2013


VIP Interest Checking (Redacted] 9044
Previous Balance 01/11/13                                      $516,886.40                         Number of Days in Cycle                                                 32
O Deposits/Credits                                                    $0.00                        Minimum Balance This Cycle                                    $516,886.40
Interest Paid                                                       $22.66                         Average Collected Balance                                     $516,886.40
 1 Checks/Debits                                                     -$6.34                        Interest Earned During this Cycle                                  $22.66
 Service Charges                                                      $0.00                        Interest Paid Year-To-Date                                         $43.86
Ending Balance 02/12/13                                        $516,902.72                         Annual Percentage Yield Earned                                      0.05%


ACCOUNT DETAIL                         FOR PERIOD JANUARY 12, 2013                              - FEBRUARY 12, 2013

VIP Interest Checking [Redacted] _ 9 0 _ 4 - ' - - 4 ' - - - - - - - - - - - - - - - - - - - - - - - - -
Date            Amount   Resulting Balance Transaction Type  Description                  Debit Card No.
02/12                         $22.66                     $516,909.06               Credit                              Interest paid
02/12                         -$6.34                     $516,902.72               Debit                               FED TAX WITHHELD




                                                                  Thank you for banking with us.                                                                  PAGE 1 OF 2

Branch bank products and se,vices onered by Capital One, NA.,
Capllal One Bank is a trade name of Capttal One, N.A.                                                                                                         MEMBER     {=)
and does not refer to a separately lnoored instllllllon,
Member FDIC, © 2013 Capllal One, AU rights reserved.
                                                                                                                                                              FDIC       Wl/c,
                  Ca~-                                                                  CHECKING               I   SAVINGS            I    CDS      I    IRAS   I   LOANS

                                        Bank




           NINA FISCHMAN
                                                                                                                          @               www.capitalonebank.com
                                                                                                                                          Go green with online statements
           703 CARLYLE ST
           WOODMERE NY 115982917                                                                                          @               1-800-655-BANK (2265)


                                                                                                                          @               m.capitalonebanK.com

                                                                                                                          I@\             Visit your local branch
                                                                                                                          ~ '---------'
           • New address? Please contact customer seivice to update.


 IMPORTANT MESSAGES
 Too many paper piles? Simplify with convenient and secure online statements. Log In at CapitatOne.com and click the leaf icon next to your account to
,:nroll.


ACCOUNT SUMMARY                                     FOR PERIOD DECEMBER 13, 2012 - JANUARY 11, 2013

VIP Interest Checking                      [Redacted] 9044
Previous Balance 12/12/12                                         $516.871.14                          Number of Days in Cycle                                                    30
ODeposits/Credits                                                        $0.00                         Minimum Balance This Cycle                                       $516,871.14
Interest Paid                                                          $21.20                          Average Collected Balance                                        $516,871.14
1 Checks/Debits                                                         -$5.94                         Interest Earned During this Cycle                                     $21.20
Service Charges                                                          $0.00                         Interest Paid Year-To-Date                                            $21.20
Ending Balance 01/11/13                                           $516,886.40                          Annual Percentage Yield Earned                                         0.05%

ACCOUNT DETAIL                            FOR PERIOD DECEMBER 13, 2012                                  - JANUARY 11, 2013

VIP tnterest_<:hecking                    [Redacted] .::.9.::.04.c.4'-----------------------------
Date                          Amount             Resulting Balance                    Transaction Type                      Description                                Debit Card No.
01/11                            $21.20                    $516,892.34                 Credit                               Interest paid
01/11                            -$5.94                    $516,886.40                 Debit                                FED TAX WITHHELD




                                                                     Thank you for banking with us.                                                                      PAGE 1 OF 2

Branch bank producls and services orrered by Capital One, NA,
Capllal One Bank is a trade name of Capital One, NA                                                                                                                  MEMBER   @
and does ool refer lo a separately insured inslilullon,
Member FDIC,© 2013 Capilal One, AH rights reserved,
                                                                                                                                                                     FDIC     Wile,
               Ca~·                                                                    CHECKING              I   SAVINGS            I    CDS      I   IRAS   I   LOANS

                                        Bank




       NINA FISCHMAN
                                                                                                                        @             www.capitalonebank.com
                                                                                                                                      Go green with on/,ne statements
       703 CARLYLE ST
       WOODMERE NY 115982917                                                                                            @               1-800-655-BANK (2265)


                                                                                                                        ®)              m.capitalonebank.com


                                                                                                                        I@\           Visit your local branch
                                                                                                                        ~-------'
      • New address? Please cortact customer seivioe to update.


 IMPORTANT MESSAGES
 MOTJCE:As of 111/2013, al non-interest transaction accounts Qncluding IOLTAs) v.111 only be FDIC-insured up to $250,000 per ownership category. Learn
,more: hllp:1/capU1.co/FOIC13



ACCOUNT SUMMARY                                    FOR PERIOD NOVEMBER 14, 2012 • DECEMBER 12, 2012


VIP Interest Checking [Redacted] 9044
Previous Balance 11/13/12                                        $516,856.39                          Number of Days in Cycle                                                  29
O Deposits/Credits                                                      $0.00                         Minimum Balance This Cycle                                     $516,856.39
 Interest Paid                                                        $20.48                          Average Collected Balance                                      $516,856.39
 1 Checks/Debits                                                       -$5.73                         Interest Earned During this Cycle                                   $20.48
 Service Charges                                                        $0.00                         Interest Paid Year-To-Dale                                         $258.43
Ending Balance 12/12/12                                          $516,871.14                          Annual Percentage Yield Earned                                       0.05%


ACCOUNT DETAIL                           FOR PERIOD NOVEMBER 14, 2012                                  - DECEMBER 12, 2012

VIP Interest~hecking [Redacted] " ' 9 - " - 0 - ' - 4 4 - ' - - - - - - - - - - - - - - - - - - - - - - - -
Date                         Amount             Resulting Balance                    Transaction Type                     Description                               Debit Card No.
12/12                         $20.48                  $516,876.87                    Credit                               Interest paid
12/12                         -$5.73                  $516,871.14                    Debit                                FED TAX WITHHELD




                                                                    Thank you for banking with us.                                                                    PAGE 1 OF 2

Branch bank products and services offe1ed by Capital One, NA.,
Capllal One Bank is a trade name of Capital One, N.A.                                                                                                                  @
                                                                                                                                                                  MEMBER
and does nol refer to a separately insured inslilution.
Member FDIC, 19 2012 Capllal One, All tights reserved.
                                                                                                                                                                  FDIC :ii.,
               Ca~·                                                                    CHECKING              I   SAVINGS            I    CDS     I   IRAS   I   LOANS

                                        Bank




       NINA FISCHMAN
                                                                                                                        @               www.cap,talonebank.com
                                                                                                                                        Go green with onl,ne statements
       703 CARLYLE ST
       WOODMERE NY 115982917                                                                                            @               1-800-655-BANK (2265)


                                                                                                                        @               m. capita loneban k.com


                                                                                                                        (@', Visit your local branch
                                                                                                                        ~'--------'
       • New address? Please cortact customer seivice to update.


 IMPORTANT MESSAGES
  Wny not stay on top of yo11 money wtth Online Banking? Check your balances, pay bills, and even transfer money. Ifs convenient secure, and FREE! S!art
, al capitatonebank.com.
'-----------------------------------------'

ACCOUNT SUMMARY                                    FOR PERIOD OCTOBER 12, 2012 • NOVEMBER 13, 2012


Capital One Chk with Int                        (Redacted] 9044
Previous Balance 10/11112                                        $516,839.61                         Number of Days in Cycle                                                   33
o Deposits/Credits                                                      $0.00                        Minimum Balance This Cycle                                      $516,839.61
Interest Paid                                                         $23.30                         Average Collected Balance                                       $516,839.61
1 Checks/Debits                                                        -$6.52                        Interest Earned During this Cycle                                    $23.30
 Service Charges                                                        $0.00                        Interest Paid Year-To-Date                                          $237.95
Ending Balance 11 /13/12                                         $516,856.39                         Annual Percentage Yield Earned                                        0.05%


ACCOUNT DETAIL                           FOR PERIOD OCTOBER 12, 2012 - NOVEMBER 13, 2012

Capital one Chk with Int                        [Redacted] ::.90::.4-"-4,___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                         Amount             Resulting Balance          Transaction Ty_pe Description    Debit Card No.
11 /13                          $23.30                    $516,862.91                Credit                              Interest paid
11/13                           -$6.52                    $516,856.39                Debit                               FED TAX WITHHELD




                                                                    Thank you for banking with us.                                                                    PAGE 1 OF 2

Branch bank products and services otrered by Capital One, N.A.,
Capilal One Bank is a trade name of Cap ha I One, N .A.                                                                                                           MEMBER   G
and does not refer lo a separalely insured inslilution,
Member FDIC, IS) 2012 Capital One, All rights reserved.
                                                                                                                                                                  FDIC     l~/ie,
               Ca~·                                                                     CHECKING               I   SAVINGS            I    CDS      I   IRAS   I   LOANS

                                        Bank




       NINA FISCHMAN
                                                                                                                          @               www.capitaloneban k.corn
                                                                                                                                          Go green with online statements
       703 CARLYLE ST
       WOODMERE NY 115982917                                                                                              @               1-800-655-BANK (2265)


                                                                                                                          @               m.capita Ion eban k.com

                                                                                                                          ft@\ Visit your local branch
                                                                                                                          ~-----___,,
      • New address? Please ccrtact customer service to update.


 IMPORTANT MESSAGES
  S1ay on top of your account \lo1th Online Banking. Check your balances, pay bills and even transfer money. !rsconvenien~ secure, and FREE! start at
. cap'talonebank corn
'--
                                                                                                                                                                    ______ /
ACCOUNT SUMMARY                                     FOR PERIOD SEPTEMBER 14, 2012 - OCTOBER 11, 2012

Capital One Chk with Int [Redacted] 9044
Previous Balance 09/13/12        $516,825.38                                                           Number of Days in Cycle                                                   28
0 Deposits/Credits                      $0.00                                                          Minimum Balance This Cycle                                      $516,825.38
Interest Paid                         $19.77                                                           Average Collected Balance                                       $516,825.38
1 Checks/Debits                        -$5.54                                                          Interest Earned During this Cycle                                    $19.77
Service Charges                         $0.00                                                          Interest Paid Year-To-Date                                          $214.65
Ending Balance 10/11 /12         $516,839.61                                                           Annual Percentage Yield Earned                                        0.05%


ACCOUNT DETAIL                            FOR PERIOD SEPTEMBER 14, 2012 - OCTOBER 11. 2012

Capital One Chk with Int [Redacted] c:.9c:.044..:...:.._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                         Amount              Resulting Balance                    Transaction Tr_pe                    Description                                Debit Card No.
10/11                           $19.77                     $516,845.15                 Credit                              Interest paid
10/11                           -$5.54                     $516,839.61                 Debit                               FED TAX WITHHELD




                                                                     Thank you for banking with us.                                                                     PAGE10F2

Branch bank producls and services offeJed by Capital One, N.A.,
                                                                                                                                                                    MEMBER   @
Capilal One Bank is a trade name of CapHal One, NA.
and does not refer to a separate¥ Insured inslitutk>n,
Member FDIC,© 2012 Capital One, All 1ighls 1eserved,
                                                                                                                                                                    FDIC     r,,,,.,
              Ca~·                                                                      CHECKING j SAVINGS j CDS j IRAS j LOANS

                                        Bank




      NINA FISCHMAN
                                                                                                                          @             www.cap,talonebank.com
                                                                                                                                        Go green with on/me statements

      703 CARLYLE ST
      WOODMERE NY 115982917                                                                                               @             1-800-655-BANK (22651


                                                                                                                          @             rn.cap,talonebanK.corn


                                                                                                                           (i@i\        Visit your local branch
                                                                                                                           ~-------'
      • New address? Please cortact customer setvice to update.


IMPORTANT MESSAGES
We're atways a1rting to improve your banl<ing experience, so v.~'ve tweaked your statement desgn. You'I see some small changes. but all your info is still
~~there.                                                                                                                                                     ________ /

ACCOUNT SUMMARY                                    FOR PERIOD AUGUST 11, 2012 • SEPTEMBER 13, 2012


Capital One Chk with Int                         [Redacted] 9044
Previous Balance 08/10/12                                         $516,808.09                          Number of Days in Cycle                                                 34
0 Deposits/Credits                                                       $0.00                         Minimum Balance This Cycle                                    $516,808.09
Interest Paid                                                          $24.01                          Average Collected Balance                                     $516,808.09
1 Checks/Debits                                                         -$6.72                         Interest Earned During this Cycle                                  $24.01
Service Charges                                                          $0.00                         Interest Paid Year-To-Date                                        $194.88
Ending Balance 09/13/12                                           $516,825.38                          Annual Percentage Yield Earned                                      0.05%


ACCOUNT DETAIL                           FOR PERIOD AUGUST 11, 2012                                • SEPTEMBER 13, 2012

Capital One Chk with Int                        [Redacted] :::9.::0..:.44..:__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                         Amount              Resulting Balance                     Transaction Type                     Description                             Debit Card No.
09/13                         $24.01                   $516,832.10                     Credit                               Interest paid
09/13                         -$6.72                   $516,825.38                     Debit                                FED TAX WITHHELD




                                                                     Thank you for banking with us.                                                                   PAGE 1 OF 2

Branch bank products and se,vices offe,ed by Capital One, N.A.,
Capital One Bank is a trade name of Cap~al One, NA                                                                                                                MEMBER   G
and does not refer to a separalely insured lnslilulion,
Member FDIC,© 2012 Capita! One, All righls reserved,
                                                                                                                                                                  FDIC cr.1>r,
              Ca~·                                                                    CHECKING               I   SAVINGS            I   CDS         I   IRAS   I   LOANS

                                       Bank




      NINA FISCHMAN
      703 CARLYLE ST                                                                                                    •          1-800-655-BANK (2265)
      WOODMERE NY 115982917
                                                                                                                                   www.capitalonebank.com
                                                                                                                                   Go green with online statements

                                                                                                                        (@)        Visit your local branch




     • New address? Please cortact customer service to update.


 IMPORTANT MESSAGES
Pay your bills on lime every lirM with Online 8jl Pay. Ifs free and sewre, and lelsyou manage all your payments from one place. Try lout today at
captalonebank oom.



·,   _________________________________________                                                                                                                                        ,




ACCOUNT SUMMARY                                    FOR PERIOD JULY 13, 2012 · AUGUST 10, 2012                                                                              PAGE10F2



Capital One Chk with Int [Redacted] 9044
Previous Balance 07/12/12                                        $516,793.35                          Number of Days in Cycle                                                    29
O Deposits/Credits                                                      $0.00                         Minimum Balance This Cycle                                       $516,793.35
Interest Paid                                                         $20.47                          Average Collected Balance                                        $516,793.35
1 Checks/Debits                                                        -$5.73                         Interest Earned During this Cycle                                     $20.47
 Service Charges                                                        $0.00                         Interest Paid Year-To-Date                                           $170.87
Ending Balance 08/10/12                                          $516,808.09                          Annual Percentage Yield Earned                                         0.05%




                                                                    Thank you for banking with us.
Branoh bank products and services offered by Capftal One, N.A.,
Capl!al One Bank is a trade name of Capital One, NA                                                                                                                      {=)
                                                                                                                                                                    MEMDER
and does not refer lo a separately insured Institution,
Member FDIC, © 2012 Capilal One, All righls reserved.
                                                                                                                                                                    FDIC ~,
             Ca~-                                                  CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS

                                   Bank


NINA FISCHMAN




ACCOUNT DETAIL                      FOR PERIOD JULY13,2012           - AUGUST10,2012                                         PAGE 2 OF 2


Capital One Chk with Int [Redacted] 9044
                       Resulting Balance Transaction Type
                                                            - - - - - - - - -Description
                                                                             - - - - - - - - - -Debit
                                                                                                - -Card
                                                                                                      --No.
                                                                                                           -
Date         Amount
08/10                     $20.47                 $516,813.82    Credit              Interest paid
08110                      -$5.73                $516,808.09    Debit               FED TAX WITHHELD




                                                          Thank you for banking with us.
Branch bank products and services orrered by Capital One, NA,
Capital One Bank is a lrade name of Capital One, NA                                                                   MllMDF.R   f=)
and does no! refer to a separalely Insured institution,
Member FDIC,© 2012 Capllal One, All rights reserved.
                                                                                                                      FDIC       ::.;.'/,'e,
                Ca~·                                                                      CHECKING               I   SAVINGS             I   CDS         I   IRAS   I   LOANS

                                          Sank




        NINA FISCHMAN
        703 CARLYLE ST                                                                                                      •           1-800-655-BANK (2265)
        WOODMERE NY 115982917
                                                                                                                                        www.capitalonebank.com
                                                                                                                                        Go green with online statements

                                                                                                                            @           Visit your local branch




       • New address? Please oortact customer service to update.


  IMPORTANT MESSAGES
 Ifs vacation season! Keep your bank 11 yoor pocket wherever you go 'Mth t-klblle Banking_ DOWTiload our app and !Ind out more by t1:1xling 'moble' to
 60101



•.,   ___________________________________________.
ACCOUNT SUMMARY                                     FOR PERIOD JUNE 13, 2012 • JULY 12, 2012                                                                                     PAGE 1 OF 2


Capital On@ Chk with Int [Redacted) 9044
Previous Balance 06112112                                          $516,778.10                          Number of Days in Cycle                                                               30
O Deposits/Credits                                                        $0.00                         Minimum Balance This Cycle                                         $516,778.10
Interest Paid                                                           $21.18                          Average Collected Balance                                          $516,778.10
1 Checks/Debits                                                          -$5,93                         Interest Earned During this Cycle                                       $21.18
Service Charges                                                                $0.00                    Interest Paid Year-To-Date                                             $150.40
Ending Balance 07112112                                            $516,793.35                          Annual Percentage Yield Earned                                               0.05%




                                                                     Thank you for banking with us.
Branch bank products and services otrered by Capital one, N.A.,
Capllal One Bank is a trade name of Capital One, N.A.                                                                                                                   MEMBER    {=)
and does no! refer to a ooparately inwred inslilution,
Member FDIC,© 2012 Capital One, All eights reserved.                                                                                                                    FDIC       te,·1,e,
               Ca~·                                                     CHECKING        I SAVINGS I CDS I IRAS I LOANS
                                      Sank


 NINA FISCHMAN




 ACCOUNT DETAIL                       FOR PERIOD JUNE 13, 2012                - JULY 12, 2012                           PAGE 2 OF 2

  capital One Chk with Int [Redacted] 9044
 Date                    Amount           Resulting Balance
                                                                  ---------------------------
                                                                    Transaction Type Description Debit Card No.
 07/12                    $21.18                $516,799.28          Credit                     Interest paid
 07/12                    -$5.93                $516,793.35          Debit                      FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank products and servlCes offered by Capital one, N.A.,
Capital One Bank is a lrade name of Capital One, NA                                                                Ml!MRER @
and does not refer to a separately Insured inslllutton,
Member FDIC,© 2012 Capilal One, All Ilghts reserved.                                                               FDIC ::..w,
              Ca~·                                                                    CHECKING              I   SAVINGS            I   CDS       I   IRAS   I   LOANS

                                       Bank



      NINA FISCHMAN
      703 CARLYLE ST
      WOODMERE NY 115982917
                                                                                                                       0           1-800-655-BANK (2265)

                                                                                                                                   www.capitalonebank.com
                                                                                                                                   Go green with online statements


                                                                                                                       @,          Visit your local branch




     • New address? Please cortact customer service to update.


IMPORTANT MESSAGES
Wny not stay on top ol yotr money 'Mth Online Banking? Check your balances, pay bills, and even transfer money. It's convenient. secure, and FREE! Start
at capitalone'oank.com.




ACCOUNT SUMMARY                                   FOR PERIOD MAY11,2012 - JUNE12,2012                                                                                   PAGE 1 0F2



Capital One Chk with Int [Redacted] 9044
Previous Balance 05/10/12                                       $516,761.32                          Number of Days in Cycle                                                  33
O Deposits/Credits                                                     $0.00                         Minimum Balance This Cycle                                     $516,761.32
Interest Paid                                                        $23.30                          Average Collected Balance                                      $516,761.32
1 Checks/Debits                                                       -$6.52                         Interest Earned During this Cycle                                   $23.30
Service Charges                                                        $0.00                         Interest Paid Year-To-Date                                         $129.22
Ending Balance 06/12/12                                         $516,778.10                          Annual Percentage Yield Earned                                       0.05%




                                                                   Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, NA                                                                                                              MEMBER   G)
and does not refer lo a separately insured inslilullon,
Membe1 FDIC,© 2012 Capllal One, All 1lghts reserved.
                                                                                                                                                                 FDIC     ta7/ie"i
             Ca~-                                                   CHECKING     I   SAVINGS   I   CDS   I   IRAS   I   LOANS

                                  Bank


NINA FISCHMAN




ACCOUNT DETAIL                     FORPERIOD MAY11,2012                - JUNE12,2012                                            PAGE20F2


Capital One Chk with Int [Redacted] 9044
                                                              -'--'---'-'-----------------------
                                                                            Description  Debit Card No.
Date                   Amount          Resulting Balance          Transaction Type
06/12                   $23.30               $516,784.62          Credit               Interest paid
06/12                   -$6.52               $516,778.10          Debit                FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a trade nan-.e of Capital One, NA                                                                    MF.MRER   1'=)
and does not refer lo a separalety instired instilulion,
Member FDIC,© 2012 Capital One, AU rights ,ese,ved,
                                                                                                                         FDIC      t;;.;1,,)1
              Ca~-                                                                        CHECKING                I   SAVINGS             I   CDS          I   IRAS   I   LOANS

                                         Sank




      NINA FISCHMAN
      703 CARLYLE ST
      WOODMERE NY 115982917
                                                                                                                             8            1-800-655-BANK (2265)


                                                                                                                                         www.capitalonebank.com
                                                                                                                                         Go green with online statements


                                                                                                                             ({jj,       Visit your local branch




      • New address? Please cortact customer service to update.


IMPORTANT MESSAGES
Build that home addition or even help pay tuition. Our rates on home equity loans and l[nes of credit are among the lo\wsl available. for details, visit
CapltaKlneBank.oom.




                                                                                                                                                                                  PAGE 1 OF2
ACCOUNT SUMMARY                                      FOR PERIOD APRIL 12, 2012 • MAY 10, 2012


Capital One Chk with Int [Redacted] 9044
                                                                   $516,746.58                            Number of Days in Cycle                                                        29
Previous Balance 04/11/12
                                                                         $0.00                            Minimum Balance This Cycle                                           $516,746.58
ODeposits/Credits
                                                                        $20.47                            Average Collected Balance                                            $516,746.58
Interest Paid
                                                                              -$5.73                      Interest Earned During this Cycle                                         $20.47
1 Checks/Debits
                                                                               $0.00                      Interest Paid Year-To-Date                                               $105.92
Service Charges
                                                                   $516,761.32                            Annual Percentage Yield Earned                                             0.05%
Ending Balance 05/10/12




                                                                      Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, NA
                                                                                                                                                                           MF.MRF.R   {=)
and does nol refer to a separately Insured lnslilullon,
Member FDIC,© 2012 Capital One, All rights reseived.
                                                                                                                                                                           FDIC       ui."iie'i
             Ca~·                                                   CHECKING       I   SAVINGS   I   CDS   I   IRAS   I   LOANS

                                   Sank


NINA FISCHMAN




ACCOUNT DETAIL                      FOR PERIOD APRIL 12, 2012             - MAY 10, 2012                                          PAGE 2 OF2

Capital one Chk with Int [Redacted] 9044
             Amount    Resulting Balance Transaction Type
                                                             ---------------------------
                                                                       Description Debit Card No.
Date
05/10                     $20.47                 $516,767.05     Credit                    Interest paid
05/10                     -$5.73                 $516,761.32     Debit                     FED TAX WITHHELD




                                                          Thank you for banking with us.
Branch bank products and services offered by Capital One, NA.,
Capital One Bank is a trade name of Capital One, NA                                                                        MEMAER   f"=)
and does not refer to a separately insured inslitulion,
Member FDIC,© 2012 Capilal One, All rights reserved.
                                                                                                                           FDIC     r;;;1,ri
                Ca~-                                                                   CHECKING              I   SAVINGS            I   CDS      I   IRAS   I   LOANS
                                        Bank




        NINA FISCHMAN
        703 CARLYLE ST
                                                                                                                        •          1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                                           ~          Available 2417

                                                                                                                                   www.capitalonebank.com
                                                                                                                                   Go green with online statements

                                                                                                                        @,         Visit your local branch




       • New address? Please contact customer see,ice to update.


  IMPORTANT MESSAGES
 Go green thls spring Ymen you choose paperless statements. Log In at Cap~alOneBank.com and dick the leaf icon next to your account to m:ike the switch.




., ___________________________________________                                                                                                                                     /




ACCOUNT SUMMARY                                   FOR PERIOD MARCH 13, 2012 - APRIL 11, 2012                                                                             PAGE 1 OF2



Capital One Chk with Int [Redacted] 9044
Previous Balance 03/12/12                                       $516,731.33                          Number of Days in Cycle                                                 30
 O Deposits/Credits                                                    $0.00                         Minimum Balance This Cycle                                    $516,731.33
 Interest Paid                                                       $21.18                          Average Collected Balance                                     $516,731.33
1 Checks/Debits                                                       -$5.93                         Interest Earned During this Cycle                                  $21.18
 Service Charges                                                       $0.00                         Interest Paid Year-To-Date                                         $85.45
Ending Balance 04111/12                                         $516,746.58                          Annual Percentage Yield Earned                                      0.05%




                                                                  Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,                                                                                                           @
Capital One Bank is a Ira.de name of Capital One, NA.
and does nol refer lo a separately inwred institulion,
Member FD1C, © 2012 Capital One, AH 1ights teserved.
                                                                                                                                                                MEMRER
                                                                                                                                                                FDIC      ,,.t;,
               Ca~·                                                     CHECKING      I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                      Bank


 NINA FISCHMAN




ACCOUNT DETAIL                         FOR PERIOD MARCH 13, 2012              • APRIL 11, 2012                                        PAGE 2 OF2

 Capital One Chk with Int [Redacted] 9044
 Date                     Amount           Resulting Balance
                                                                  ---------------------------
                                                                    Transaction Type Description Debit Card No.
 04/11                      $21.18                  $516,752.51      Credit                 Interest paid
 04/11                      -$5.93                  $516,746.58      Debit                  FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank producls and services offered by Capital One, N.A.,
Capital One Bank is a trade name of Gaphal One, N.A                                                                               @
                                                                                                                             MEMBER
and does nol refer lo~ separately insured institution,
Member FDIC,© 2012 Capital One, All rights reserved.                                                                         FDIC woe,
                 Ca~-                                                                       CHECKING                I   SAVINGS             I   CDS       I   IRAS   I   LOANS
                                           Sank



         NINA FISCHMAN
         703 CARLYLE ST
         WOODMERE NY 115982917
                                                                                                                               'm'
                                                                                                                               W
                                                                                                                                           1-800-655-BANK (2265)
                                                                                                                                           Available 2417

                                                                                                                                           www.capitalonebank.com
                                                                                                                                           Go green with online statements

                                                                                                                               9           Visit your local branch




        • New address? Please cortact customer seivice to update.


  IMPORTANT MESSAGES
  Online Bill Pay is your one place to pay almost anything or anyone. It's easy and ifs fast And i's all through one web site and passv.ord. Start today at
  capitalonebank.com.




 ·,   _________________________________________.
 ACCOUNT SUMMARY                                      FOR PERIOD FEBRUARY 11, 2012 • MARCH 12, 2012                                                                               PAGE 1 OF 2


Capital One Chk with Int [Redacted) 9044
Previous Balance 02/10/12                                           $516,715.58                           Number of Days in Cycle                                                     31
 O Deposits/Credits                                                        $0.00                          Minimum Balance This Cycle                                        $516,715.58
 Interest Paid                                                           $21.88                           Average Collected Balance                                         $516,715.58
1 Checks/Debits                                                           -$6.13                          Interest Earned During this Cycle                                      $21.88
 Seivice Charges                                                           $0.00                          Interest Paid Year-To-Date                                             $64.27
Ending Balance 03/12/12                                             $516,731.33                           Annual Percentage Yield Earned                                          0.05%




                                                                      Thank you for banking with us.
Branch bank products and services offered by Capital One, NA,
Capital One Bank is a lrade name of Capital One, NA.                                                                                                                     MEMRER    {=)
and does not refer lo a separately Insured institution,
Member FDIC,© 2012 Capital One, All righls 1eserved.                                                                                                                     FDIC      {jl[~
            Ca~·                                                    CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS

                                  Bank

NINA FISCHMAN




ACCOUNT DETAIL                     FOR PERIOD FEBRUARY 11, 2012 • MARCH 12, 2012                                              PAGE 2 OF 2

Capital One Chk with Int [Redacted] 9044
             Amount    Resulting Balance Transaction Type
                                                             ---------------------------
                                                                       Description Debit Card No.
Date
03/12         $21.88         $516,737.46 Credit                                      Interest paid
03/12          -$6.13        $516,731.33 Debit                                       FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capttal One Bank is a trade name of Capital One, NA
                                                                                                                       MEMBER   {=)
and does not refer 10 a separalely insured inslitution,
Member FDIC,© 2012 Capital One, All rights reserved.
                                                                                                                       FDIC     W/ieii
              Ca~-                                                                  CHECKING               I   SAVINGS           I   CDS       I   IRAS   I   LOANS

                                      Bank




      NINA FISCHMAN
      703 CARLYLE ST                                                                                                             1-800-655-BANK (2265)
      WOODMERE NY 115982917                                                                                                     Available 2417

                                                                                                                                 www.capitalonebank.com
                                                                                                                                 Go green with online statements

                                                                                                                     @           Visit your local branch




     • New address? Please corlact customer service to update.


IMPORTANT MESSAGES
Wny not stay on top o1 yw money 'Mth Online Banking? Checkyour balances, pay bills and even transfe1 money. It's ronvenlent, secure. and FREE! startat
caplaloneb.ank.com.




ACCOUNT SUMMARY                                  FOR PERIOD JANUARY 13, 2012 • FEBRUARY 10, 2012                                                                      PAGE10F2



Capital One Chk with Int [Redacted) 9044
Previous Balance 01/12/12                                      $516,700.84                         Number of Days in Cycle                                                           29
O Deposits/Credits                                                   $0.00                         Minimum Balance This Cycle                                     $516,700.84
 Interest Paid                                                      $20.47                         Average Collected Balance                                      $516,700.84
 1 Checks/Debits                                                         -$5.73                    Interest Earned During this Cycle                                   $20.47
 Service Charges                                                     $0.00                         Interest Paid Year-To-Date                                            $42.39
Ending Balance 02/10/12                                        $516,715.58                         Annual Percentage Yield Earned                                         0.05%




                                                                  Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a trade name of CapHal One, N.A.                                                                                                           MEMBER   '(=)
and does not refer to a separately Insured institution,
Member FDIC,© 2012 Capllal One, All Jights reserved,
                                                                                                                                                               FDIC     r-.;;//e'i
             Ca~-                                                    CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                    Bank


NINA FISCHMAN




ACCOUNT DETAIL                      FOR PERIOD JANUARY 13, 2012            - FEBRUARY 10, 2012                                 PAGE20F2


Capital One Chk with Int [Redacted] 9044
                        Amount          Resu /ting Balance
                                                              ---  -------
                                                                Transaction Type
                                                                                   - - - - - - - - - -Debit
                                                                                 Description
                                                                                                       - -Card
                                                                                                            -- No.
                                                                                                                  -
Date
02/10                    $20.47                  $516,721.31      Credit              Interest paid
02/10                    -$5.73                  $516,715.58      Debit               FED TAX WITHHELD




                                                            Thank you for banking with us.
Branch bank products and services offered by Capital Ooe, N.A.,
Capital One Bank is a lrade name of Capital One, NA
                                                                                                                        MEMBER   {=)
and does not refer lo a separately insured inslitution,
Member FDIC,© 2012 Capital One, All rights reserved.
                                                                                                                        FDIC     I'.;;,;;.~
              Ca~-                                                                      CHECKING               I   SAVINGS            I   CDS       I    IRAS   I   LOANS

                                        Bank




                                                                                                                          •
          NINA FISCHMAN
          703 CARLYLE ST                                                                                                             1-800-655-BANK (2265)
          WOODMERE NY 115982917                                                                                                      Available 2417

                                                                                                                                      www.capitalonebank.com
                                                                                                                                      Go green with online statements

                                                                                                                          9           Visit your local branch




      • New address? Please cortact customer service to update.


IMPORTANT MESSAGES
Too many paper piles? Simplify with convenient and secure online statements. Log in at CapitalOne.oom aod click the leaf icon ne:d to your ac.count to
enroll.




ACCOUNT SUMMARY                                    FOR PERIOD DECEMBER 13, 2011 • JANUARY 12, 2012                                                                          PAGE 1 OF 2


Capital One Chk with Int [Redacted] 9044
Previous Balance 12/12/11                                         $516,685.06                          Number of Days in Cycle                                                    31
ODeposits/Credits                                                        $0.00                         Minimum Balance This Cycle                                       $516,685.06
Interest Paid                                                          $21.92                          Average Collected Balance                                        $516,685.06
1 Checks/Debits                                                         -$6.14                         Interest Earned During this Cycle                                     $21.92
Service Charges                                                          $0.00                         Interest Paid Year-To-Date                                            $21.92
Ending Balance O1/12/12                                           $516,700.84                          Annual Percentage Yield Earned                                         0.05%




                                                                     Thank you for banking with us.
Branch bank products and services offered by Capi1al One, N.A.,
Capital One Bank is a lrade name of Capital One, NA                                                                                                                  MEMRF.R   G
8nd doe!ii nol refer to a separalely insured Institution.
Member FDIC,© 2012 Capilal One, All 1lghls reserved.
                                                                                                                                                                     FDIC      ,i\;11r1
                                                                     CHECKING    I   SAVINGS   I   CDS   I   IRAS   I   LOANS




NINA FISCHMAN




ACCOUNT DETAIL                     FOR PERIOD DECEMBER 13, 2011              - JANUARY 12, 2012                                 PAGE 2 OF 2


Capital One Chk with Int [Redacted] .:.9.:.04..:..4.:..__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                   Amount          Resulting Balance          Transaction Type     Description                          Debit Card No.
01/12                     $21.92                $516,706.98       Credit               Interest paid
01/12                     -$6.14                $516,700.84       Debit                FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a lrade name of Capital One. NA.                                                                          -@i
                                                                                                                         MEMBER
and does not refer lo a separate~ insured lnslitulion,
Member FDIC,© 2012 Capilal One, All rights reserved.
                                                                                                                         FDIC rem.·,
              Ca~-                                                                    CHECKING              I   SAVINGS             I   CDS   I   IRAS   I   LOANS

                                       Sank




      NINA FISCHMAN
      703 CARLYLE ST                                                                                                   •            1-800-655-BANK (2265)
      WOODMERE NY 115982917                                                                                            ~            Available 2417

                                                                                                                                    www.capitalonebank.com
                                                                                                                                    Go green with online statements

                                                                                                                       qm',         Visit your local branch




     • New address? Please cor1act customer service to update.


IMPORTANT MESSAGES
Holiday shopPing? Cheek you1 balance while out and about with Mobile Banking. Use our Android or iPhone app or find out rocire at
caplalonebankcon\lmobl!e.




ACCOUNT SUMMARY                                   FOR PERIOD NOVEMBER 11, 2011 - DECEMBER 12, 2011                                                                   PAGE 1 OF 2



Capital One Chk with Int [Redacted] 9044
Previous Balance 11/10/11                                       $516,668.75                          Number of Days in Cycle                                               32
O Deposits/Credits                                                     $0.00                         Minimum Balance This Cycle                                  $516,668.75
Interest Paid                                                        $22.65                          Average Collected Balance                                   $516,668.75
1 Checks/Debits                                                       -$6.34                         Interest Earned During this Cycle                                $22.65
Service Charges                                                        $0.00                         Interest Paid Year-To-Date                                      $592.19
Ending Balance 12/12/11                                         $516,685.06                          Annual Percentage Yield Earned                                    0.05%




                                                                   Thank you for banking with us.
Branch bank producls and services offered by Capital One, N.A.,
Caphal One Bank is a trade name of Capital One, N.A.                                                                                                          MEMBER   {=)
and does not refer to a separalely insured lnsliluOon.
Member FDIC,© 2011 Capilal One, All 1ighls reserved.
                                                                                                                                                              FDIC     W/it,
             Ca~-                                                   CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS

                                   Bank


NINA FISCHMAN




ACCOUNT DETAIL                      FOR PERIOD NOVEMBER 11, 2011            - DECEMBER 12, 2011                               PAGE20F2


Capital One Chk with Int [Redacted] 9044
                       Resulting Balance Transaction Type
                                                              ---------------------------
                                                                        Description Debit Card No.
Date         Amount
12112         $22.65         $516,691.40 Credit                                      Interest paid
12112          -$6.34        $516,685.06 Debit                                       FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Cap11al One Bank is a lrade name of Cap"al One, NA                                                                     MEMBER   '(=}
and does not refer to a separately insured institution,
Member FDIC, IP 2011 Capital One, All ilghls reserved.
                                                                                                                       FDIC     r;;,11eI
                Ca~·                                                                      CH~CKING               I   SAVINGS            I   CDS       I   IRAS   I   LOANS
                                          Bank




        NINA FISCHMAN
        703 CARLYLE ST                                                                                                      •          1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                                               •          Available 2417

                                                                                                                                       www.capitalonebank.com
                                                                                                                                       Go green with online statements

                                                                                                                           @           Visit your local branch




       • New address? Please cortact customer service to update.


  IMPORTANT MESSAGES
 Too many paper piles? Simplify with convenient and secure online statements. LOIJ in at CapitalOne.com aod click the leaf icon next to your account to
 enroll.




ACCOUNT SUMMARY                                     FOR PERIOD OCTOBER 14, 2011 - NOVEMBER 10, 2011                                                                       PAGE 1 OF 2


Capital One Chk with Int [Redacted] 9044
Previous Balance 10/13/11                                         $516,654.48                           Number of Days in Cycle                                                   28
O De posits/Credits                                                      $0.00                          Minimum Balance This Cycle                                      $516,654.48
Interest Paid                                                          $19.82                           Average Collected Balance                                       $516,654.48
1 Checks/Debits                                                         -$5.55                          Interest Earned During this Cycle                                    $19.82
Service Charges                                                          $0.00                          Interest Paid Year-To-Date                                          $569.54
Ending Balance 11/10/11                                           $516,668.75                           Annual Percentage Yield Earned                                        0.05%




                                                                     Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a lrade name or Capital One, NA                                                                                                                  MEMRER @
and does not refer to a separalely insured institution,
Member FDIC,© 2011 Capllal One, All rlghls reserved.                                                                                                                 FDIC iM,
             Ca~·                                                    CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS

               Bank

NINA FISCHMAN




ACCOUNT DETAIL                      FOR PERIOD OCTOBER 14, 2011            - NOVEMBER 10, 2011                                 PAGE 2 OF 2


Capital One Chk with Int [Redacted] 9044
                                        Resulting Balance
                                                              ---------------------------
                                                                Transaction Type Description Debit Card No.
Date                    Amount
11/10                     $19.82                 $516,674.30      Credit              Interest paid
11/10                     -$5.55                 $516,668.75      Debit               FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank products and services offered by Capital one. N.A.,
Capital One Bank is a lrade name of Capital One, NA
                                                                                                                        MEMBER   @
and does nol refer to a separalely insured instilulion,
Member FDIC,© 2011 Capilal One, All rights reserved.
                                                                                                                        FDIC     Wii1iii
              Ca~-                                                                   CHECKING              I   SAVINGS            I   CDS   I   IRAS   I   LOANS

                                      Bank




      NINA FISCHMAN
      703 CARLYLE ST                                                                                                  ~          1-800-655-BANK (2265)
      WOODMERE NY 115982917                                                                                           ~          Available 2417

                                                                                                                                 www.capitalonebank.com
                                                                                                                                 Go green with online statements

                                                                                                                      @          Visit your local branch




      • New address? Please contact customer seivice to update.


IMPORTANT MESSAGES
We've added to our m:ibile apps! Checi< balances, 1ransler funds, pay bills and more--nowfrom your Androkf phone. Dovmload today at
capla10ne,oomlm::ibile-banking.




'
ACCOUNT SUMMARY                                   FOR PERIOD SEPTEMBER 14, 2011 • OCTOBER 13, 2011                                                                 PAGE10F2


Capital One Chk with Int                       [Redacted] 9044
Previous Balance 09/13/11                                       $516,639.19                         Number of Days in Cycle                                              30
O Deposits/Credits                                                     $0.00                        Minimum Balance This Cycle                                 $516,639.19
Interest Paid                                                        $21.23                         Average Collected Balance                                  $516,639.19
1 Checks/Debits                                                       -$5.94                        Interest Earned During this Cycle                               $21.23
Service Charges                                                        $0.00                        Interest Paid Year-To-Date                                     $549.72
Ending Balance 10/13/11                                         $516,654.48                         Annual Percentage Yield Earned                                   0.05%




                                                                   Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a trade name of Ga pit al One, NA.                                                                                                      MEMBER   G
and does not refer to a separately insured institution.
Member FDIC, C 2011 CapUal One, All rights reserved.
                                                                                                                                                            FDIC     W/it,
              Ca~-                                                  CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                    Sank


NINA FISCHMAN




ACCOUNT DETAIL                       FOR PERIOD SEPTEMBER 14, 2011         - OCTOBER 13, 2011                                 PAGE 2 OF2

Capital One Chk with Int [Redacted] 9044
Date         Amount    Resulting Balance Transaction Type
                                                             ---------------------------
                                                                       Description Debit Card No.
 10/13                     $21.23                 $516,660.42    Credit              Interest paid
 10/13                     -$5.94                 $516,654.48    Debit               FED TAX WITHHELD




                                                          Thank you for banking with us.
Branch bank products and services offered by Capital One, NA.,
Capital One Bank is a trade name of Capital One, NA                                                                   MF.MAF.R   G
and does nol refer lo a separately Insured institution,
Member FDIC, @2011 Capilal One, All rights reserved.
                                                                                                                      FDIC       Wii.,
             Ca~-                                                       CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS

                                   Bank




                                                                                         •
      NINA FISCHMAN
      703 CARLYLE ST                                                                             1-800-655-BANK (2265)
      WOODMERE NY 115982917                                                                      Available 2417
                                                                                                 www.capitalonebank.com
                                                                                                 Go green with online statements

                                                                                          @      Visit your local branch




     • New address? Please cortact customer service to update.


IMPORTANT MESSAGES




ACCOUNT SUMMARY                             FOR PERIOD AUGUST 11, 2011 - SEPTEMBER 13, 2011                                       PAGE 1 OF2



Capital One Chk with Int [Redacted] 9044
Previous Balance 08/10/11                                $516,618.30          Number of Days in Cycle                                           34
O Deposits/Credits                                              $0.00         Minimum Balance This Cycle                      $516,618.30
Interest Paid                                                 $29.02          Average Collected Balance                       $516,618.30
1 Checks/Debits                                                -$8.13         Interest Earned During this Cycle                    $29.02
Service Charges                                                 $0.00         Interest Paid Year-To-Date                          $528.49
Ending Balance 09/13/11                                  $516,639.19          Annual Percentage Yield Earned                        0.06%




                                                           Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a lrade name of Capital One, NA                                                                        MEMBER   '(=)
and does not refer 10 a separate~ insured inslilulion,
Member FDIC,© 2011 Capilal One, All rights 10se1Ved.
                                                                                                                           FDIC     i'.'Mii",
             Ca~-                                                   CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS

                                   sank

NINA FISCHMAN




ACCOUNT DETAIL                      FOR PERIOD AUGUST 11, 2011           - SEPTEMBER 13, 2011                                 PAGE 2 OF 2


Capital One Chk with Int [Redacted] 9044
                       Resulting Balance Transaction Type
                                                              - - - - - - - - -Description
                                                                               - - - - - - - - - -Debit
                                                                                                   - -Card
                                                                                                        -- No.
                                                                                                              -
Date         Amount
09/13         $29.02         $516,647.32 Credit                                      Interest paid
09/13          -$8.13        $516,639.19 Debit                                       FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank products and services olfeied by Capttal One, N.A.,
Capllal One Bank is a lrade name of Caphal One, NA                                                                     MEMAER   G
and does not refer to a separately Insured institution,
Member FDIC,© 2011 Capilal One, All ,ighls reserved.
                                                                                                                       FDIC     ti.~,
              Ca~-                                                                       CHECKING                I   SAVINGS             I   CDS J IRAS     I   LOANS

                                        Bank




      NINA FISCHMAN
      703 CARLYLE ST                                                                                                        •           1-800-655-BANK (2265)
      WOODMERE NY 115982917                                                                                                 ~           Available 2417

                                                                                                                                        vwiw.capitalonebank.com
                                                                                                                                        Go green with on/ine statements

                                                                                                                            @)          Visit your local branch




      • New address? Please e-0r1acl customer service to update.



IMPORTANT MESSAGES
Online Bill Pay is your one place to pay almost anything or anyone. It's easy and ifs fast Al'ld l's all through one ~b sfte and passwo,d. Start today at
captalonebankcom_



.,   ___________________________________________ _
ACCOUNT SUMMARY                                     FOR PERIOD JULY 14, 2011 - AUGUST 10, 2011                                                                          PAGE 1 OF2



Capital One Chk with Int [Redacted] 9044
Previous Balance 07/13/11                                          $516,589.77                           Number of Days in Cycle                                               28
ODeposits/Credits                                                        $0.00                           Minimum Balance This Cycle                                  $516,589.77
Interest Paid                                                           $39.63                           Average Collected Balance                                   $516,589.77
1 Checks/Debits                                                        -$11.10                           Interest Earned During this Cycle                                $39.63
Service Charges                                                          $0.00                           Interest Paid Year-To-Date                                      $499.47
Ending Balance 08/10111                                            $516,618.30                           Annual Percentage Yield Earned                                    0.10%




                                                                      Thank you for banking with us.
Brnnch bank products and services offered by Capital One, N.A.,
Capllal One Bank is a trade name of Capital One, N.A.                                                                                                                  @
                                                                                                                                                                  MEMRER
and does not refer lo a separately Insured institution,
Member FDIC,© 2011 Capital One, All tights reseJVed.
                                                                                                                                                                  FDIC r.mri
             Ca~-                                                    CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS

                                    Bank


NINA FISCHMAN




ACCOUNT DETAIL                      FORPERIOD JULY14,2011              - AUGUST10,2011                                         PAGE20F2


Capital One Chk with Int [Redacted] 9044
                                        Resulting Balance
                                                              ---------------------------
                                                                Transaction Type Description Debit Card No.
Date                    Amount
08/10                     $39.63                  $516,629.40     Credit              Interest paid
08/10                    -$11.10                  $516,618.30     Debit               FED TAX WITHHELD




                                                           Thank you for banking with us.

                                                                                                                        MEMBER (=)
Branch bank products and servkes orterecl by Capital One, N.A.,
Capita! One Bank is a trade name of Capllal One. NA
and does not refer lo a separately Insured lnslitulion,
Member FDIC,© 2011 Capllal One, A!I rights reserved.
                                                                                                                        FDIC :'.';;;/;.,
              Ca~·                                                                   CHECKING              I   SAVINGS            I   CDS       I   IRAS   I   LOANS

                                      Sank



      NINA FISCHMAN
      703 CARLYLE ST                                                                                                  •           1-800-655-BANK (2265)
      WOODMERE NY 115982917                                                                                           V           Available 2417

                                                                                                                                  www.capitalonebank.com
                                                                                                                                  Go green with online statements

                                                                                                                      ~           Visit your local branch




     • New address? Please cortact customer service to update.


IMPORTANT MESSAGES
Wny not stay on top of yo Lr money with Online Banking? Check your balances, pay bills, and even transfer money, Ifs convenient secure and FREE! start
at capita!onebank.com.




ACCOUNT SUMMARY                                   FOR PERIOD JUNE 11, 2011 • JULY 13, 2011                                                                             PAGE 1 OF 2


Capital One Chk with Int [Redacted] 9044
Previous Balance 06/10/11                                      $516,556.15                          Number of Days in Cycle                                                          33
O Deposits/Credits                                                         $0.00                    Minimum Balance This Cycle                                     $516,556.15
Interest Paid                                                            $46.70                     Average Collected Balance                                      $516,556.15
1 Checks/Debits                                                         -$13.08                     Interest Earned During this Cycle                                     $46.70
Service Charges                                                           $0.00                     Interest Paid Year-To-Date                                           $459.84
Ending Balance 07/13/11                                         $516,589.77                         Annual Percentage Yield Earned                                         0.10%




                                                                  Thank you for banking with us.
Branch bank products and services offered by CapHal One, NA.,
Capital One Bank is a lrade name of CapHal One, NA.                                                                                                             MEMBER   {=)
and does nol refer to a separateti,, insured ins1ilulion,
Member FDIC,© 2011 Capilal Ona, All rights rese1Vad.
                                                                                                                                                                FDIC     \'.e,11,1
             Ca~·                                                   CHECKING        I   SAVINGS      I   CDS   I   IRAS   I   LOANS

                                  Bank


NINA FISCHMAN




ACCOUNT DETAIL                     FOR PERIOD JUNE 11, 2011               - JULY 13, 2011                                             PAGE 2 OF2


Capital One Chk with Int [Redacted) 9044
                       Amount          Resulting Balance
                                                             ---------------------------
                                                               Transaction Type Description Debit Card No.
Date
07/13                    $46.70                 $516,602.85      Credit                     Interest paid
07/13                   -$13.08                 $516,589.77      Debit                      FED TAX WITHHELD




                                                          Thank you for banking with us.
Branch bank products and services offered by Capital one, NA.,
CapUal One Bank is a trade name of Capital One, NA                                                                             M~MBER   G
and does not refer to a separatety ln5Ured instillrllon,
Member FDIC,© 2011 Capilal One, All rights reserved.
                                                                                                                              FDIC      :.;;,'lie~
                  Ca~-                                                                       CHECKING               I   SAVINGS              I   CDS       I   IRAS   I   LOANS
                                            Bank




         NINA FISCHMAN
         703 CARLYLE ST                                                                                                        •            1-800-655-BANK (2265)
         WOODMERE NY 115982917                                                                                                  9          Available 2417

                                                                                                                               @           www.capitalonebank.com
                                                                                                                                           Go green with online statements

                                                                                                                               ®';         Visit your local branch




        • New address? Please cortact customer service to update.


  IMPORTANT MESSAGES
  Wrlh Direct Deposil your paycheci<. is automatitally put in yoor bank account. 1rs fast 1rs easy. It's secure. Set up Direct Deposrt IMth your empklyer today!




 ·,   _________________________________________ .
 ACCOUNT SUMMARY                                      FOR PERIOD MAY 12, 2011 • JUNE 10, 2011                                                                                      PAGE 1 OF 2


Capital One Chk with Int                           [Redacted] 9044
Previous Balance 05/11 /11                                          $516,525.58                            Number of Days in Cycle                                                      30
O Deposits/Credits                                                        $0.00                            Minimum Balance This Cycle                                         $516,525.58
Interest Paid                                                            $42.46                            Average Collected Balance                                          $516,525.58
1 Checks/Debits                                                         -$11.89                            Interest Earned During this Cycle                                       $42.46
Service Charges                                                           $0.00                            Interest Paid Year-To-Date                                             $413.14
Ending Balance 06/10/11                                             $516,556.15                            Annual Percentage Yield Earned                                           0.10%




                                                                       Thank you for banking with us.
Branch bank producls and services offered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, NA                                                                                                                            @
                                                                                                                                                                          MEMBER
and does not refer lo a separatety Insured lns1ilulion,
Member FDIC,© 2011 Capilal One, All rights reserved.                                                                                                                      FDIC tii.,
             Ca~-                                                    CHECKING    I   SAVINGS   I   CDS   I   IRAS   I   LOANS

                                    Bank


NINA FISCHMAN




ACCOUNT DETAIL                      FOR PERIOD MAY 12, 2011            - JUNE 10, 2011                                          PAGE 2 OF2


Capital One Chk with Int                   [Redacted] 9044
                                        Resulting Balance
                                                              ---------------------------
                                                                Transaction Type Description Debit Card No.
Date                    Amount
06/10                     $42.46                  $516,568.04     Credit                 Interest paid
06/10                    -$11.89                  $516,556.15     Debit                  FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank products and services ortered by Capital one, N.A.,
Capital One Bank is a lrada name of Capital One, NA                                                                      MEMBER   G
and does nol refer lo a separaiety in&1red institution,
Member FDIC,© 2011 Capi1al One, All rights reserved.
                                                                                                                         FDIC     \'.,,;~I
              Ca~-                                                                        CHECKING              I   SAVINGS            I   CDS       I   IRAS   I   LOANS

                                        Bank




      NINA FISCHMAN
      703 CARLYLE ST                                                                                                       4'
                                                                                                                           ~
                                                                                                                                       1-800-655-BANK (2265)
                                                                                                                                       Available 2417
      WOODMERE NY 115982917

                                                                                                                                       www.capitalonebank.com
                                                                                                                                       Go green with online statements

                                                                                                                           @;          Visit your local branch




      • New address? Please corlact customer service to update.


 IMPORTANT MESSAGES
With Direcl Oep<>si\ your pa\<heci< is automat<ally put In your bank account Its last   1r, easy. Its secure. Set up Direct Deposi 'Mlh your empbyer today!


',   _________________________________________                                                                                                                                         ,




ACCOUNT SUMMARY                                    FOR PERIOD APRIL 13, 2011 - MAY 11, 2011                                                                                 PAGE10F2


Capital One Chk with Int [Redacted] 9044
Previous Balance 04/12/11                                         $516,496.03                            Number of Days in Cycle                                                  29
ODeposits/Credits                                                       $0.00                            Minimum Balance This Cycle                                     $516,496.03
Interest Paid                                                          $41.04                            Average Collected Balance                                      $516,496.03
1 Checks/Debits                                                       -$11.49                            Interest Earned During this Cycle                                   $41.04
Service Charges                                                         $0.00                            Interest Paid Year-To-Date                                         $370.68
Ending Balance 05/11/11                                           $516,525.58                            Annual Percentage Yield Earned                                       0.10%




                                                                     Thank you for banking with us.
Branch bank producls and services offered by Capital One, N.A.,
Capital One Bank is a 1rade oame of Capilal One, NA                                                                                                                  MEMBER   f=)
and does not refer to a separalel-/ Insured !nstllulion.
Member FDIC,© 2011 Capllal One, All rights reserved.
                                                                                                                                                                     FDIC rM1,.·,
             Ca~-                                                     CHECKING      I   SAVINGS    I   CDS   I   IRAS   I   LOANS
               sank

NINA FISCHMAN




ACCOUNT DETAIL                      FOR PERIOD APRIL13,2011                 - MAY11.2011                                            PAGE 2 OF2

capital one chk with Int [Redacted]-=-9-=--04-=-4.:.........______________________
Date                    Amount          Resulting Balance          Transaction Type        Description                         Debit Card No.
05/11                     $41.04              $516,537.07          Credit                  Interest paid
05/11                    -$11.49              $516,525.58          Debit                   FED TAX VVITHHELD




                                                            Thank you for banking with us.
Branch bank products and services -0rfered by Capital One, N.A.,
Capllal One Bank is a lrade name of Capital One, N.A.                                                                       MEM8ER    G
and does not refer lo a separately Insured lnslllut\on,
Member FDIC,© 2011 Capital One, All rights rese1Ved.
                                                                                                                            FDIC :;;;/;.~
             ca,;ltal~-
                  7.
                                                                     CHECKING    I   SAVINGS   I   CDS   I   IRAS     I     LOANS
                                   Bank




      NINA FISCHMAN
                                                                                             ®       www.capltaloMib3nk.com


      703 CARLYLE ST
      WOODMERE NY 115982917
                                                                                             ©       1-800·655•BANK (2265)



                                                                                             ®       m.capl1a1onebank.tom


                                                                                             @       YisltyourlocalbTam;h




      • New address? Please conlact custorrer service lo update.


ACCOUNT SUMMARY                              FOR PERIOD MAY 13, 2015 • JUNE 10, 2015


VIP Interest Checking [Redacted] 9044
Previous Balance 05/12/15        $517,320.44                                 Number of Days in Cycle                                       29
o Deposits/Credits                      $0.00                                Minimum Balance This Cycle                          $517,320.44
 Interest Paid                        $20.55                                 Average Collected Balance                           $517,320.44
 1 Checks/Debits                       -$5.75                                Interest Earned During this Cycle                        $20.55
 Service Charges                        $0.00                                Interest Paid Year-To-Date                              $128.97
Ending Balance 06/10/15          $517,335.24                                 Annual Percentage Yield Earned                            0.05%


ACCOUNT DETAIL                       FOR PERIOD MAY 13, 2015           • JUNE 10, 2015

VIP Interest Checking [Redacted] .::.90.::.4.:c:4;___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Date                      Amount           Resulting Balance        Transaction Type     Description                            Debit Card No.
06/10                      $20.55                $517,340.99        Credit               Interest paid
06/10                      -$5.75                $517,335.24        Debit                FED TAX WITHHELD




                                                            Thank you for banking with us.                                        PAGE 1 OF2

Branch bank pro<Jucts and services offered by Capilal One. N.A.,
Capital One Bank Is a trade name of Capital One, NA                                                                           MEMBER   (=}
and does not refer lo a separately Insured institution,
Member FDIC,© 2015 Capital One, All righ1s rese1ved,
                                                                                                                              FDIC :..,ii£,
             ca,;;tal~-                                              CHECKING    I   SAVINGS   I   CDS   I   IRAS        I     LOANS
                               7sank




      NINA FISCHMAN
                                                                                             @       www.capi1aloaebank.cun

      703 CARLYLE ST
      WOODMERE NY 115982917
                                                                                             ®       1-800-•ss-DANK {22051



                                                                                             ®       m.capitaunebank.com


                                                                                             @)      Vlsil your local branch




      • New address? Please contact custorrer service to update.


ACCOUNT SUMMARY                              FOR PERIOD APRIL 11, 2015 - MAY 12, 2015


VIP Interest Checking [Redacted] 9044
Previous Balance 04/10/15        $517,304.11                                Number of Days in Cycle                                          32
O Deposits/Credits                      $0.00                               Minimum Balance This cycle                             $517,304.11
Interest Paid                         $22.68                                Average Collected Balance                              $517,304.11
1 Checks/Debits                        -$6.35                               Interest Earned During this Cycle                           $22.68
 Service Charges                        $0,00                               Interest Paid Year-To-Date                                 $108.42
Ending Balance 05/12/15          $517,320.44                                Annual Percentage Yield Earned                               0.05%


ACCOUNT DETAIL                       FOR PERIOD APRIL 11, 2015          - MAY 12, 2015

VIP Interest Checking [Redacted] .c.9~04..,__4-'--------------------------
Date            Amount   Resulting Balance Transaction Type Description       Debit Card No.
05/12            $22.68        $517,326.79 Credit           Interest pa id
05/12            -$6.35        $517,320.44 Debit            FED  TAX WITHHELD




                                                            Thank you for banking with us.                                          PAGE 1 OF 2

Branch bank producls and services offered by Capital One, N.A.,
Capital One Bank is a trade name or Cap\lal One, N.A.                                                                           MEMBER   A
and does nol refer to a separalely Insured Institution,
Member FDIC,© 2015 Capital One, Al! rights rese1ved.
                                                                                                                                FDIC ~.;...·,
                  ca;tal~-
                      7.
                                                                                                 CHECKING                 I   SAVINGS              I   CDS         I   IRAS        I     LOANS
                                             Bank




                                                                                                                                               @
                                                                                                                                               w
                                                                                                                                                               www.capi1alo1ebank.c001
         NINA FISCHMAN
         703 CARLYLE ST
                                                                                                                                                               I •800-655-BAHK (226S)
         WOODMERE NY 115982917
                                                                                                                                               @               m.capHaltnebank.com


                                                                                                                                               @               Vlsil your local branch



        • New address? Please contact customer service to update.


  IMPORTANT MESSAGES
  Here's achange: We're moving to quarterly statements if there's no activity on your account each month. IM!afs not changing: You can still see your
 ,!ccount info online 2417.                                                                                                                                                                                    /


 ACCOUNT SUMMARY                                          FOR PERIOD MARCH 12, 2015 • APRIL 10, 2015

VIP Interest Checking [Redacted] 9044
Previous Balance 03/11/15        $517,288.80                                                                     Number of Days in Cycle                                                               30
0 Deposits/Credits                      $0.00                                                                    Minimum Balance This Cycle                                                  $517,288.80
 Interest Paid                        $21.26                                                                     Average Collected Balance                                                   $517,288.80
 1 Checks/Debits                       -$5.95                                                                    Interest Earned During this Cycle                                                $21.26
 Service Charges                        $0.00                                                                    Interest Paid Year-To-Date                                                       $85.74
Ending Balance 04/10/15          $517,304.11                                                                     Annual Percentage Yield Earned                                                    0.05%


 ACCOUNT DETAIL                                FOR PERIOD MARCH 12, 2015                                   - APRIL 10, 2015

 VIP Interest Checking                         [Redacted] .:::9.::.04::::4:,:__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
--=D=-a=t-=e_ _ _ _---'Accm=o-=u::.:nc=.t_ __:_..
                                               Re..s-=u::.:lt'-'in,.g._.B--ca=l-=a..
                                                                                  nc::.e::.__7i
                                                                                             ..r_.a..
                                                                                                   n::.sa..,c::.:t..
                                                                                                                  io,._n._7'._,)l'-"p--e'----_-=D=escription                                Debit Card No.
 04/10                              $21.26                        $517,310.06                   Credit                                 lnterestpaid
 04/10                              -$5.95                        $517,304.11                   Debit                                  FEDTAXWITHHELD




                                                                            Thank you for banking with us.                                                                                    PAGE 1 OF2

 Branch bank producls and services offered by Capital One, N.A.,
 Capital One Bank is a trade name of Capllal One, NA                                                                                                                                      MEMBER   A
 and does nol refer to a separalel'( Insured Institution,
 Member FDIC,© 2015 Capital One, All righls reserved.
                                                                                                                                                                                          FDIC     ,;;;1;.-1
               Ca~tal~·                                                                  CHECKING               I   SAVINGS            I   CDS          I   IRAS   I     LOANS
                  7.
                    Bank




       NINA FISCHMAN
                                                                                                                                   @            www.capi1alo1ebank.com

       703 CARLYLE ST
       WOODMERE NY 115982917
                                                                                                                                    ©            1-800-EISS-BAHK {2285)



                                                                                                                                   @             m.capltaltnebank.tom


                                                                                                                                   @)            Vlsll your local bmch




      • New address? Please contact customer seivice to update.


 IMPORTANT MESSAGES
 Here's a change: We're moving to quarterly statements ii there's no activity on your account each month. Wiafs not changing: Yllu can still see your
1ccount info online 24n


ACCOUNT SUMMARY                                     FOR PERIOD FEBRUARY 12, 2015 • MARCH 11, 2015


VIP Interest Checking [Redacted) 9044
Previous Balance 02/11/15        $517,274.52                                                            Number of Days In Cycle                                                        28
o Deposits/Credits                      $0.00                                                           Minimum Balance This Cycle                                           $517,274.52
Interest Paid                         $19.84                                                            Average Collected Balance                                            $517,274.52
 1 Checks/Debits                       •$5.56                                                           Interest Earned During this Cycle                                         $19.84
 Service Charges                        $0.00                                                           Interest Paid Year-To-Date                                                $64.48
Ending Balance 03/11/15          $517,288.80                                                            Annual Percentage Yield Earned                                             0.05%


ACCOUNT DETAIL                            FOR PERIOD FEBRUARY 12. 2015 • MARCH 11, 2015

VIP Interest Checking [Redacted) =.9.::0::.44:,___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                          Amount              Resulting Balance                    Transaction Type                      Description                                    Debit Card No.
03/11                          $19.84                  $517,294.36                     Credit                                Interest paid
03/11                          -$5.56                  $517,288.80                     Debit                                FED TAX WITHHELD




                                                                      Thank you for banking with us.                                                                          PAGE 1 OF 2

Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a lrade name of Capllal One, N.A.                                                                                                                          {=)
                                                                                                                                                                          MEMBER
and does nol refer to a separately insured insti!ulion,
Member FDIC,© 2015 Capilal One, All righls reserved.
                                                                                                                                                                          FDIC ~...-wi
                ca.;l,,~-                                                              CHECKING               I   SAVINGS             I   CDS         I   IRAS     I     LOANS
                                        Bank




       NINA FISCHMAN
                                                                                                                                  ®            www.capl!aloaebank.cMl

       703 CARLYLE ST
       WOODMERE NY 115982917
                                                                                                                                  CD           J.800•G55•8AHK (2265)



                                                                                                                                  ®            m.cap1ta1tnebank.tom


                                                                                                                                  @            Visit you, local btanch




       • New address? Please contact cuscomer service to update.


 IMPORTANT MESSAGES
 Here's achange: We're moving to quarterly statements if there's no activity on your account each month. Wlafs not changing: You can still see your
,!ccount info online 2417.



ACCOUNT SUMMARY                                     FOR PERIOD JANUARY 14, 2015 - FEBRUARY 11, 2015


VIP Interest Checking [Redacted] 9044
Previous Balance 01/13/15        $517,259.72                                                           Number of Days in Cycle                                                        29
O Deposits/Credtts                      $0.00                                                          Minimum Balance This Cycle                                            $517,259.72
 Interest Paid                        $20.55                                                           Average Collected Balance                                             $517,259.72
 1 Checks/Debits                       -$5.75                                                          Interest Earned During this Cycle                                          $20,55
 Service Charges                        $0.00                                                          Interest Paid Year-To-Date                                                  $44,64
Ending Balance 02/11/15          $517,274.52                                                           Annual Percentage Yield Earned                                              0.05%


ACCOUNT DETAIL                            FORPERIOD JANUARY14,2015                                  - FEBRUARY11,2015

VIP Interest Checking                     [Redacted] .:c9.:.0.:.44_:__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                          Amount             Resulting Balance                    Transaction Type                     Description                                      Debit Card No,
02/11                          $20.55                 $517,280.27                     Credit                               Interest paid
02/11                          -$5.75                  $517,274.52                    Debit                                FED TAX WITHHELD




                                                                     Thank you for banking with us.                                                                           PAGE 1 OF 2

Branch bank products and services olfered by Capital One, N.A.,
Capital One Bank ts a lrade name of Capital One, NA
and does nol refer lo a separately insured Jnsrnulion,
                                                                                                                                                                          MEMBER   0
                                                                                                                                                                          FDIC LEI.,.,
Member FDIC,© 2015 Capital One, Alt rig his rese1v(W.
               Ca~-                                                        CHECKING   I   SAVINGS   I   CDS    I   IRAS       I     LOANS
                                  7sank




        NINA FISCHMAN                                                                            @        www.capilaloaebank.cm1

        703 CARLYLE ST
        WOODMERE NY 115982917
                                                                                                 ©        1-800-055-DAHK (2265)



                                                                                                @         m.caPltallnebank.<om


                                                                                                {g)       Visit yout local branch




       • New address? Please contact customer se1Vice to update.


 ACCOUNT SUMMARY                                FOR PERIOD DECEMBER 11, 2014 - JANUARY 13, 2015


VIP Interest Checking (Redacted] 9044
Previous Balance 12/10/14                                  $517,242.38          Number of Days in Cycle                                          34
o Deposits/Credits                                                $0.00         Minimum Balance This Cycle                             $517,242.38
Interest Paid                                                   $24.09          Average Collected Balance                              $517,242.38
1 Checks/Debits                                                  -$6. 75        Interest Earned During this Cycle                           $24.09
Service Charges                                                   $0.00         Interest Paid Year-To-Date                                  $24.09
Ending Balance 01/13/15                                    $517.259.72          Annual Percentage Yield Earned                               0.05%


ACCOUNT DETAIL                        FOR PERIOD DECEMBER 11. 2014              - JANUARY 13, 2015

VIP Interest Checking [Redacted] -=-9-=-04-'--4-'---------------------------
Date                       Amount            Resulting Balance         Transaction Type      Description                               Debit Card No.
01/13                       $24.09                 $517,266.47         Credit                Interest paid
01/13                       -$6.75                $517,259.72          Debit                 FED TAX WITHHELD




                                                            Thank you for banking with us.                                              PAGE 1 OF2
Branch bank producls and services offered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, N.A.                                                                               MEMBER   A
and <foes not refer 10 a separately Insured insti!ution,
Member FDIC,© 2015 Cap!lal One, AH Jighls reserved.                                                                                 FDIC ,.....
                Ca~-                                                             CHECKING [ SAVINGS        I   CDS   I   IRAS      I     LOANS
                                     7.
                                      Sank




       NINA FISCHMAN                                                                                     @       www,i:apitatoaebank.com

       703 CARLYLE ST
       WOODMERE NY 115982917                                                                             CD      1-800-655-DAHK {2265)



                                                                                                         ®       m.ca111ta1,nebank.tom


                                                                                                         @       Vlsil your loc,h,anch



       • New address? Please conlact customer seivice to update.


  IMPORTANT MESSAGES
 We've ircluded awire transfer disc!osure for your reading pleasure.



 ACCOUNT SUMMARY                                    FOR PERIOD NOVEMBER 14, 2014 - DECEMBER 10, 2014


VIP Interest Checking [Redacted] 9044
Previous Balance 11/13/14        $517,228.61                                            Number of Days in Cycle                                       27
 O Deposits/Credits                     $0.00                                           Minimum Balance This Cycle                          $517,228,61
 Interest Paid                        $19.13                                            Average Collected Balance                           $517,228.61
 1 Checks/Debits                       -$5,36                                           Interest Earned During this Cycle                        $19,13
 Service Charges                        $0,00                                           Interest Paid Year-To-Date                              $257,85
Ending Balance 12/10/14          $517,242.38                                            Annual Percentage Yield Earned                            0.05%

ACCOUNT DETAIL                            FOR PERIOD NOVEMBER 14, 2014                   • DECEMBER 10, 2014

VIP Interest Checking [Redacted] = - 9 = - 0 4 - ' - 4 ' - - - - - - - - - - - - - - - - - - - - - - - - - -
Date                         Amount              Resulting Balance             Transaction Type     Description                             Debit Card No.
12/10                           $19.13                     $517,247.74         Credit               Interest paid
12/10                           -$5.36                     $517,242.38         Debit                FED TAX WITHHELD




                                                                       Thank you for banking with us.                                        PAGE 1 OF 2
Branch bank products and services offered by Caf)tal One, N.A.,
Capital One Bank is a trade name of Capital One, N.A.                                                                                    MEMBER   <=)
and does nol refer lo a separately insured instilution,
Member FDIC,© 2014 Capital One, All fights reserved.                                                                                     FDIC     ,'.,;1;.•1
               Ca~-                                                         CHECKING   I   SAVINGS   I   CDS    I   IRAS        I     LOANS
                 /.
                   Bank




        NINA FISCHMAN                                                                            @         www.capi!alueMnk.com

        703 CARLYLE ST
        WOODMERE NY 115982917
                                                                                                 Ci)       1-800.055-BANK (228S)



                                                                                                 @         m.capttaltnebank.tom


                                                                                                 @         Vlsil your local h,a11ch



       • New address? Please contact customer service to update.


 ACCOUNT SUMMARY                                FOR PERIOD OCTOBER 11, 2014 - NOVEMBER 13, 2014

VIP Interest Checking [Redacted] 9044
Previous Balance 10/10/14                                  $517,211.27           Number of Days in Cycle                                                34
o Deposits/Credits                                                $0.00          Minimum Balance This cycle                              $517,211.27
Interest Paid                                                   $24.09           Average Collected Balance                               $517,211.27
1 Checks/Debits                                                  -$6. 7 5        Interest Earned During this Cycle                            $24.09
Service Charges                                                   $0.00          Interest Paid Year-To-Date                                  $238.72
Ending Balance 11/13/14                                    $517,228.61           Annual Percentage Yield Earned                                0.05%


ACCOUNT DETAIL                        FOR PERIOD OCTOBER 11, 2014 - NOVEMBER 13. 2014

VIP Interest Checking [Redacted] _90_4_4_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                       Amount            Resulting Balance          Transact/on Type      Description                                Debit Card No.
11/13                       $24.09                $517,235.36           Credit                Interest paid
11 /13                      -$6.75                $517,228.61           Debit                 FED TAX WITHHELD




                                                            Thank you for banking with us.                                                PAGE 1 OF 2
Branch bank producls and services offered by Capital One, N.A.,
Capltal One Bank is a lrade n~me of Capital One, N.A.                                                                                 MEMBER   f=}
and does nol refer to a separately tns.ured lnslitU!ion,
Member FDIC,© 2014 Capita! One, All rights reserved,                                                                                  FDIC     ,g.i.,
                ca,;;taic¾-
                        Bank
                                  7.
                                                                        CHECKING     I    SAVINGS   I   CDS   I   IRAS       I    LOANS




        NINA FISCHMAN                                                                            @        www.capitatoaebank.com

        703 CARLYLE ST
        WOODMERE NY 115982917
                                                                                                 ®        1-800-655-BANK (2265)



                                                                                                 ®        m.cap1ta1tneb.ank.com


                                                                                                 @        Visit your local bmch




       • New address? Please contact customer seivice to update.


 ACCOUNT SUMMARY                                FOR PERIOD SEPTEMBER 12, 2014 - OCTOBER 10, 2014


VIP Interest Checking [Redacted] 9044
Previous Balance 09/11/14        $517,196.47                                    Number of Days in Cycle                                        29
0 Deposits/Credits                      $0.00                                   Minimum Balance This Cycle                           $517,196.47
 Interest Paid                        $20.55                                    Average Collected Balance                            $517,196.47
1 Checks/Debits                        -$5.75                                   Interest Earned During this Cycle                         $20.55
Service Charges                         $0.00                                   Interest Paid Year-To-Date                               $214.63
Ending Balance 10/10/14          $517,211.27                                    Annual Percentage Yield Earned                             0.05%

ACCOUNT DETAIL                         FOR PERIOD SEPTEMBER 12. 2014 - OCTOBER 10. 2014


. VIP Interest Checking [Redacted] . = . 9 0 = - 4 - ' - - 4 ' - - - - - - - - - - - - - - - - - - - - - - - - -
Date                       Amount            Resulting Balance         Transact/on Type     Description                              Debit Card No.
10/10                         $20.55                     $517,217.02   Credit               Interest paid
10/10                         -$5.75                     $517,211.27   Debit                FED TAX WITHHELD




                                                             Thank you for banking with us.                                           PAGE 1 OF 2
Branch bank products and $01Vices offered by Capilal One, N.A.,
Capi!al One Bank is a trade name of Capilal One, N.A.                                                                             MEMBER   '(=l
and doe& not refer lo a separalel~ Insured lnsrnulion,
Member FDIC,© 2014 Capital One, All rights rese1ved,                                                                              FDIC     c1\,1;rii
                                                                          CHECKING   I   SAVINGS   I   CDS   I   IRAS     I     LOANS




       NINA FISCHMAN
                                                                                                ®        www.capltalateMnk.com

       703 CARLYLE ST
       WOODMERE NY 115982917
                                                                                                ®        1-800-GSS-BANK 122&5)



                                                                                                ®        m.capltaltnebank.com


                                                                                                @)       Vlsllio,rloc• bt,neh




      • New address? Please contact customer service to update.


ACCOUNT SUMMARY                               FOR PERIOD AUGUST 13, 2014 - SEPTEMBER 11, 2014


VIP Interest Checking [Redacted] 9044
Previous Balance 08/12/14                                  $517,181.17          Number of Days in Cycle                                       30
O Deposits/Credits                                                $0.00         Minimum Balance This Cycle                          $517,181.17
Interest Paid                                                   $21.25          Average Collected Balance                           $517,181.17
 1 Checks/Debits                                                 -$5.95         Interest Earned During this Cycle                        $21.25
 Service Charges                                                  $0.00         Interest Paid Year-To-Date                              $194.08
Ending Balance 09/11 /14                                   $517,196.47          Annual Percentage Yield Earned                            0.05%

ACCOUNT DETAIL                       FOR PERIOD AUGUST 13, 2014               - SEPTEMBER 11, 2014

VIP Interest Checking                [Redacted] =-9-=-04-=-4-=-------------------------
Date                      Amount            Resulting Balance         Transaction Type      Description                            Debit Card No.
09/11                        $21.25                  $517,202.42      Credit                Interest paid
09/11                        -$5.95                  $517,196.47      Debit                 FED TAX WITHHELD




                                                             Thank you for banking with us.                                          PAGE 1 OF 2

Branch bank producls and sel'\llces offered by Capital One, N.A.,
Capital One Bank is a trade name orcapi1al One, N.A.                                                                             MEMBER   A
and does not refer to a separately lneured institulion,
Member FDIC,© 2014 Caphal One, All rlghls rese1ved.
                                                                                                                                 FDIC ie,..,
             ca,;;tal~-
                  7.
                                                                      CHECKING   I   SAVINGS   I   CDS    I   IRAS       I     LOANS

                                  Bank




       NINA FISCHMAN
                                                                                            @         www.capi!aloaeba~k.com


       703 CARLYLE ST
       WOODMERE NY 115982917
                                                                                            ©         1-800-GSS-BAHK (2265)



                                                                                            @         m.cai>Jtaltnebank.torn


                                                                                            @         Visll your loc~ branch




     • New address? Please contact customer seivica to update.


ACCOUNT SUMMARY                            FOR PERIOD JULY 12, 2014 - AUGUST 12, 2014


VIP Interest Checking [Redacted] 9044
Previous Balance 07/11/14                              $517,164.85          Number of Days in Cycle                                          32
O Deposits/Cred~s                                             $0.00         Minimum Balance This Cycle                             $517,164.85
Interest Paid                                               $22.67          Average Collected Balance                              $517,164.85
1 Checks/Debits                                              -$6.35         Interest Earned During this Cycle                           $22.67
Service Charges                                               $0.00         Interest Paid Year-To-Date                                 $172.83
Ending Balance 08/12/14                                $517,181.17          Annual Percentage Yield Earned                               0.05%


ACCOUNT DETAIL                     FOR PERIOD JULY 12, 2014 - AUGUST 12, 2014

VIP Interest Checking [Redacted] ~9.,c0~44::__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Date                     Amount          Resulting Balance        Transaction Type      Description                               Debit Card No.
08/12                      $22.67                 $517,187.52     Credit                interest paid
08/12                      -$6.35                 $517,181.17     Debit                 FED TAX WITHHELD




                                                          Thank you for banking with us.                                            PAGE 1 OF 2

Branch bank produc1s and services offered by Capital One, NA,
Capital One Bank is a trade name of Capital One, N .A.                                                                          MEMBER   A
and does not refer lo a separately Insured insrnulion,
Member FDIC,© 2014 Capilal One, All righls rese1ved.
                                                                                                                                FDIC     ce\io%,
             Ca~-                                                   CHECKING     I    SAVINGS   I   CDS   I   IRAS      I     LOANS
               7.
                 Bank




      NINA FISCHMAN
                                                                                            @         www.capitalo•eba11k.ccrn

      703 CARLYLE ST
      WOODMERE NY 115982917
                                                                                            ®         1-800-GSS-IIANK {2285)



                                                                                            ®         m.ca]lttaltoebank.com


                                                                                            @)        Visit your loc,Oraoch




      • New address? Please contact custome, seivice to update.


ACCOUNT SUMMARY                              FOR PERIOD JUNE 12, 2014 - JULY 11, 2014


VIP Interest Checking [Redacted] 9044
Previous Balance 06/11/14        $517,149.55                                Number of Days in Cycle                                           30
O Deposits/Credits                      $0.00                               Minimum Balance This cycle                              $517,149.55
Interest Paid                         $21.25                                Average Collected Balance                               $517,149.55
1 Checks/Debits                        -$5.95                               Interest Earned During this Cycle                            $21.25
Service Charges                         $0.00                               Interest Paid Year-To-Date                                  $150.16
Ending Balance 07/11/14          $517,164.85                                Annual Percentage Yield Earned                                0.05%


ACCOUNT DETAIL                      FOR PERIOD JUNE 12, 2014          • JULY 11, 2014

VIP Interest Checking [Redacted] :::.9.::cOc:=:.44:,___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                      Amount           Resulting Balance       Transaction Type      Description                               Debit Card No.
07/11                      $21.25                $517,170.80       Credit                Interest paid
07/11                      -$5.95                $517,164.85       Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                            PAGE 1 OF 2

Branch bank producls and services offered by Capital One, N.A.,
Capi1al One 8ank is a trade name of C&pilal One, N.A.                                                                            MEMBER   <=}
and does no! refer lo a separately insured lnst~ulion,
Member FDIC,© 2014 Capital One, AO rights rese,ved.
                                                                                                                                 FDIC     (w..~
             ca.;i1a16¼-
                   7.
                                                                         CHECKING   I   SAVINGS   I   CDS   I   IRAS     I     LOANS

                                   Bank




      NINA FISCHMAN
                                                                                               ®        www.capllaloneba~k.com


      703 CARLYLE ST
      WOODMERE NY 115982917
                                                                                               ®        1·800-GSS·B'"K (2265)



                                                                                               ®        m.capltalonebank.com


                                                                                               @        Visilyourlocalbranch




      i New address? Please contact customer selVice to update.



ACCOUNT SUMMARY                              FOR PERIOD MAY 13, 2014 - JUNE 11, 2014


VIP Interest Checking                [Redacted] 9044
Previous Balance 05/12/14                                 $517,134.25          Number of Days in Cycle                                        30
O Deposits/Credits                                               $0.00         Minimum Balance This Cycle                           $517,134.25
Interest Paid                                                  $21.25          Average Collected Balance                            $517,134.25
1 Checks/Debits                                                 -$5.95         Interest Earned During this Cycle                         $21.25
 Service Charges                                                 $0.00         Interest Paid Year-To-Date                               $128.91
Ending Balance 06/11/14                                   $517,149.55          Annual Percentage Yield Earned                             0.05%


ACCOUNT DETAIL                       FOR PERIOD MAY 13. 2014              • JUNE 11, 2014

VIP Interest Checking                [Redacted] -=-9-=-04..:_4.:___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                      Amount           Resulting Balance         Transaction Type       Description                            Debit Card No.
06/11                      $21.25                $517,155.50         Credit                 Interest paid
06/11                      -$5.95                $517,149.55         Debit                  FED TAX WITHHELD




                                                           Thank you for banking with us.                                            PAGE 1 OF 2

Branch bank products and services olfered by Capital One, N.A.,
Capital One Bank Is a trade name of Capital One, NA                                                                              MEMBER   A
and does not refer to a separately insured lnslitulion,
Member FDIC,© 2014 Capital One, All Jights reserved.
                                                                                                                                 FDIC     c,',i/ii!I
               ca,;;taf~-                                               CHECKING   I   SAVINGS   I   CDS    I   IRAS         I     LOANS
                                7sank




       NINA FISCHMAN                                                                          @        www.c..ipl1alo11ebank.com

       703 CARLYLE ST
       WOODMERE NY 115982917
                                                                                              ©        1-800-GSS-DANK (2266)



                                                                                              ®        m.ca~ltalonebank.tom


                                                                                              @)       Visit your local bra:11ch




       • New address? Please contact customer selVice to update.


 ACCOUNT SUMMARY                             FOR PERIOD APRIL 11, 2014 - MAY 12, 2014

VIP Interest Checking                 (Redacted] 9044
Previous Balance 04/10/14                                $517,117.93         Number of Days in Cycle                                             32
O Deposits/Credits                                              $0.00        Minimum Balance This Cycle                                $517,117.93
 Interest Paid                                                $22.67         Average Collected Balance                                 $517,117.93
1 Checks/Debits                                                -$6.35        Interest Earned During this Cycle                              $22.67
 Service Charges                                                $0.00        Interest Paid Year-To-Date                                    $107.66
Ending Balance 05/12/14                                  $517,134.25         Annual Percentage Yield Earned                                  0.05%


ACCOUNT DETAIL                      FOR PERIOD APRIL 11, 2014              MAY 12, 2014

VIP Interest Checking               [Redacted] _9_04_4_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                      Amount           Resulting Balance        Transact/on Type      Description                                 Debit Card /\lo.
05/12                      $22.67                $517,140.60        Credit                Interest paid
05/12                      -$6,35                $517,134.25        Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                               PAGE 1 OF 2

Branch bank products and services offered by Capital One, NA,
Capital One B:ank is a lrade name of Capital One, NA                                                                               MEMBER   G
and does not refer lo a separately Insured insrnuIion,
Member FDIC,© 2014 Capital One, All rights reserved.                                                                               FDIC     Lili&.,
             Ca~·                                                       CHECKING [ SAVINGS       I   CDS   I   IRAS        I     LOANS
               7.
                 Bank




       NINA FISCHMAN
                                                                                              @        www.capi1alotebank.com

       703 CARLYLE ST
       WOODMERE NY 115982917
                                                                                              (j)      1·800-&55-DAHK {2265)



                                                                                              ®        m.cal)ICa1tnebank.com


                                                                                              @        Visit your local branch




      • New address? Please conlacl cus1omer seNice lo update.


ACCOUNT SUMMARY                              FOR PERIOD MARCH 13, 2014 - APRIL 10, 2014


VIP Interest Checking [Redacted] 9044
Previous Balance 03/12/14                                $517,103.14          Number of Days in Cycle                                         29
o Deposits/Credtts                                              $0.00         Minimum Balance This Cycle                            $517,103.14
 Interest Paid                                                $20.54          Average Collected Balance                             $517,103.14
 1 Checks/Debits                                               -$5.75         Interest Earned During this Cycle                          $20.54
 Service Charges                                                $0.00         Interest Paid Year-To-Date                                 $84.99
Ending Balance 04/10/14                                  $517,117.93          Annual Percentage Yield Earned                              0.05%

ACCOUNT DETAIL                      FOR PERIOD MARCH 13, 2014              - APRIL 10, 2014

VIP Interest Checking [Redacted] = - 9 0 = - 4 - ' - - 4 ' - - - - - - - - - - - - - - - - - - - - - - - - - -
Date                      Amount          Resulting Balance         Transaction Type      Description                              Debit Card No,
04/10                       $20.54                 $517,123.68      Credit                Interest paid
04/10                       -$5.75                 $517,117.93      Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                            PAGE 1 OF 2

Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a tradi, name of Capilal One, N.A.                                                                           MEMBER   A
and does not refer to a separalely Insured institution,
Member FDIC,© 2014 Capllal One, All rights rese1ved.
                                                                                                                                 FDIC     c1\,1,.i
             ca,;;tal~-
                  7.
                                                                     CHECKING     I    SAVINGS   I   CDS   I   IRAS        I     LOANS

                                   Bank




      NINA FISCHMAN
                                                                                             @         www.capilalonebank.com

      703 CARLYLE ST
      WOODMERE NY 115982917
                                                                                             ©         1-800·G55·9AHK (2265)



                                                                                             @         m.caplta1onebank.com


                                                                                             @         Visit your local branch




      • New address? Please conlact cuslomer se!Vic;, IO updale.


ACCOUNT SUMMARY                              FOR PERIOD FEBRUARY 13, 2014 - MARCH 12, 2014


VIP Interest Checking (Redacted] 9044
Previous Balance 02/12/14        $517,088.86                                 Number of Days In Cycle                                           28
O Deposits/Credits                      $0.00                                Minimum Balance This Cycle                              $517,088.86
Interest Paid                         $19.83                                 Average Collected Balance                               $517,088.86
 1 Checks/Debits                       -$5.55                                Interest Earned During this Cycle                            $19.83
 Service Charges                        $0.00                                Interest Paid Year-To-Date                                   $64.45
Ending Balance 03112/14          $517,103.14                                 Annual Percentage Yield Earned                                0.05%


ACCOUNT DETAIL                      FOR PERIOD FEBRUARY 13. 2014 - MARCH 12. 2014

VIP Interest Checking [Redacted] " " 9 - ' - 0 4 - ' - 4 - ' - - - - - - - - - - - - - - - - - - - - - - - - - -
Date                     Amount            Resulting Balance        Transaction Type      Description                               Debit Card No,
03/12                     $19.83                 $517,108.69        Credit                Interest paid
03/12                     -$5.55                 $517,103.14        Debit                 FED TAX WITHHELD




                                                            Thank you for banking with us.                                            PAGE 1 OF 2

Branch bank produols and services offered by Capital One, N.A.,
Capital One Bank Is a trade name of Capital One, NA                                                                               MEMBER   A
and does not refer lo a separately insured ins.!Hulion,
Member FDIC,© 2014 Capital One, All rights reserved.
                                                                                                                                  FDIC     ,~DEA
               Ca~-                                                     CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS

                                     Sank




       NINA FISCHMAN                                                                     @       www.cap,talonebank.com
                                                                                                 Go green with online statements
       703 CARLYLE ST
       WOODMERE NY 115982917                                                             @       1-800-655-BANK (2265)


                                                                                         @       m.capitalonebank.com


                                                                                         It@\
                                                                                         ~~---   Visit your local branch


       • New address? Please cortact customer se,vice to update.


 ACCOUNT SUMMARY                              FOR PERIOD JANUARY 14, 2014 - FEBRUARY 12, 2014


VIP Interest Checking                 [Redacted] 9044
Previous Balance 01/13/14                                 $517,073.56        Number of Days in Cycle                                     30
O Deposits/Credits                                              $0.00        Minimum Balance This Cycle                       $517 ,073,56
Interest Paid                                                  $21.25        Average Collected Balance                        $517,073.56
1 Checks/Debits                                                -$5.95        Interest Earned During this Cycle                      $21.25
Service Charges                                                 $0.00        Interest Paid Year-To-Date                             $44,62
Ending Balance 02/12/14                                   $517,088.86        Annual Percentage Yield Earned                          0.05%

ACCOUNT DETAIL                       FOR PERIOD JANUARY 14, 2014            · FEBRUARY 12, 2014

VIP Interest Checking                [Redacted] _9_04_4_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                      Amount           Resulting Balance        Transaction Type      Description                        Debit Card No.
02/12                       $21.25                  $517,094.81     Credit                Interest paid
02/12                       -$5.95                  $517,088.86     Debit                 FED TAX ~THHELD




                                                            Thank you for banking with us.                                     PAGE1OF2
Branch bank products and services ortered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, NA                                                                            @
                                                                                                                          MEMBER
and does not refer to a separalely insured insliluUon.
Member FDIC,© 2014 Capi1al One, All rights reserved.                                                                      FDIC r;;ro\l,
               Ca~-                                                      CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS

                                     Sank




       NINA FISCHMAN
                                                                                          @       www.capitalonebank.com
                                                                                                  Go green with online statements
       703 CARLYLE ST
       WOODMERE NY 115982917                                                              00      1-800-655-BANK (2265)


                                                                                          (@      rn .capita lonebank .corn




       • New address? Please cortact customer service to update.
                                                                                          ~--------
                                                                                          tr@J\   Visit your local branch




ACCOUNT SUMMARY                                FOR PERIOD DECEMBER 12. 2013 - JANUARY 13. 2014

VIP Interest Checking [Redacted] 9044
Previous Balance 12/11/13                                 $517,056.73         Number of Days in Cycle                                    33
O Deposits/Credits                                               $0.00        Minimum Balance This Cycle                       $517,056.73
Interest Paid                                                  $23.37         Average Collected Balance                        $517,056.73
1 Checks/Debits                                                 -$6.54        Interest Earned During this Cycle                     $23.37
 Service Charges                                                 $0.00        Interest Paid Year-To-Date                            $23.37
Ending Balance 01/13/14                                   $517,073.56         Annual Percentage Yield Earned                         0.05%


ACCOUNT DETAIL                       FOR PERIOD DECEMBER 12, 2013              - JANUARY 13, 2014

VIP Interest Checking [Redacted] 9044
                                                          ----------------------------
Date                       Amount           Resulting Balance        Transaction Type      Description                        Debit Card No.
01/13                       $23.37                $517,080.10        Credit                Interest paid
01/13                       -$6.54                $517,073.56        Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                      PAGE10F2
Branch bank producls and services offered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One. NA                                                                        MEMBER   f'=l
and does not refer to a separalety Insured Institution.
Member FDIC,© 2014 Capllal One, All tights reseived.                                                                       FDIC     Wiie',
              Ca~·                                                        CHECKING   I   SAVINGS   I    CDS   I   IRAS   I   LOANS

                                     Bank




      NINA FISCHMAN
                                                                                            @          www.cap,talonebank.com
                                                                                                       Go green with on/,ne statements

      703 CARLYLE ST
      WOODMERE NY 115982917                                                                 @          1-800-655-BANK (2265)


                                                                                            @          m.capitalonebanK.com


                                                                                            tr@r Visit your local branch
                                                                                            ~ '---------'
      • New address? Please corlact customer service to update.


ACCOUNT SUMMARY                                 FOR PERIOD NOVEMBER 14, 2013 - DECEMBER 11, 2013


VIP Interest Checking                  [Redacted]         9044
Previous Balance 11/13/13                                 $517,042.45           Number of Days In Cycle                                    28
O Deposits/Credits                                                $0.00         Minimum Balance This Cycle                       $517,042.45
Interest Paid                                                  $19.83           Average Collected Balance                        $517,042.45
1 Checks/Debits                                                 -$5.55          Interest Earned During this Cycle                     $19.83
 Service Charges                                                 $0.00          Interest Paid Year-To-Date                           $257.74
Ending Balance 12/11/13                                   $517,056.73           Annual Percentage Yield Earned                         0.05%


ACCOUNT DETAIL                        FOR PERIOD NOVEMBER 14, 2013              - DECEMBER 11, 2013

VIP Interest Checking                  [Redacted] =-90=-4.:.4:...__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                       Amount            Resulting Balance        Transaction Type      Description                         Debit Card No.
12/11                       $19.83                 $517,062.28        Credit                Interest paid
12/11                       -$5.55                 $517,056.73        Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                         PAGE 1 OF 2

Branch bank products and services offered by Capttal One, NA.,
Capital One Sank is a lrade name of Capttal One, NA                                                                           MEMBER     A
and does nol refer to a separatetf Insured institution,
Member FDIC,~ 201 a Capltal One, All rights reserved.
                                                                                                                              FDIC       WI;.,
             Ca~·                                                   CHECKING     I    SAVINGS   I    CDS    I   IRAS   I   LOANS

                                   Bank




      NINA FISCHMAN                                                                      ®          www.cap,talonebank.com
                                                                                                    Go green with on/,ne statements

      703 CARLYLE ST
      WOODMERE NY 115982917                                                              @          1-800-655-BANK (2265)


                                                                                         (@         m.capitalonebank.corn


                                                                                         '1@r
                                                                                         ~
                                                                                                    Visit your local branch
                                                                                                '------"

     • New address? Please cortact cuslomer servioe to updale.


ACCOUNT SUMMARY                              FOR PERIOD OCTOBER 11, 2013 - NOVEMBER 13, 2013


VIP Interest Checking [Redacted] 9044
Previous Balance 10/10/13        $517,025.11                                Number of Days in Cycle                                        34
O Deposits/Credits                      $0.00                               Minimum Balance This Cycle                           $517,025.11
Interest Paid                         $24.08                                Average Collected Balance                            $517,025.11
1 Checks/Debits                        -$6.74                               Interest Earned During this Cycle                         $24.08
 Service Charges                        $0.00                               Interest Paid Year-To-Date                               $237.91
Ending Balance 11/13/13          $517,042.45                                Annual Percentage Yield Earned                             0.05%


ACCOUNT DETAIL                      FOR PERIOD OCTOBER 11, 2013 - NOVEMBER 13, 2013

VIP Interest Checking [Redacted] =-9=-04..:.4.:___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                     Amount            Resultin9 Balance       Transaction Type      Description                            Debit Card No.
11/13                     $24.08                 $517,049.19       Credit                Interest paid
11/13                     -$6.74                 $517,042.45       Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                         PAGE 1 OF 2

                                                                                                                              MEMBER @'
Branch bank producls and services offered by Capital one, N.A.,
Capi1al One Bank is a trade name of CapHal One, NA
and does not refer lo a separale~ insured instilutlon,
Member FDIC,© 2013 Capital One, All rights reserved.
                                                                                                                              FDIC r.7//?i
             Ca~-                                                       CHECKING   I   SAVINGS   I    CDS    I   IRAS   I   LOANS

                                   Banlc




      NINA FISCHMAN
                                                                                          @          www.cap1talonebank.com
                                                                                                     Go green with onf,ne statements
      703 CARLYLE ST
      WOODMERE NY 115982917                                                               @          1-800-655-BANK [2265)


                                                                                          @
                                                                                          f@\
                                                                                          ~      _______
                                                                                                     m.capitalonebank .com


                                                                                                     Visit your local branch        _.,

     • New address? Please cortact customer service to update.


ACCOUNT SUMMARY                             FOR PERIOD SEPTEMBER 13, 2013 • OCTOBER 10, 2013


VIP Interest Checking                [Redacted] 9044
Previous Balance 09/12/13                                $517,010.83          Number of Days in Cycle                                       28
a Deposits/Credits                                              $0.00         Minimum Balance This Cycle                          $517,010.83
Interest Paid                                                 $19.83          Average Collected Balance                           $517,010.83
1 Checks/Debits                                                -$5.55         Interest Earned During this Cycle                        $19.83
Service Charges                                                 $0.00         Interest Paid Year-To-Date                              $213.83
Ending Balance 10/10113                                  $517,025.11          Annual Percentage Yield Earned                            0.05%


ACCOUNT DETAIL                      FOR PERIOD SEPTEMBER 13, 2013 - OCTOBER 10, 2013

VIP Interest Checking               [Redacted] _90_4_4_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                     Amount           Resulting Balance         Transaction Type      Description                            Debit Card No.
10/10                     $19.83                $517,030.66         Credit                Interest paid
10/10                     ·$5.55                $517,025.11         Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                          PAGE 1 OF 2

Branch bank products and services offa1ed by Capttal one, N.A.,
Capilal One Bank is a trade name of Capl1al One, NA                                                                            MEMBER   G
and doos no! refer to a separalely insured lnslilullon,
Member FDIC,© 2013 Capital One, All 1l9hls reserved.
                                                                                                                               FDIC     Wei<,
               Ca~·                                                  CHECKING    I    SAVINGS   I   CDS   I   IRAS   I   LOANS
                                     Bank




       NINA FISCHMAN                                                                    @       www.cap1talonebank.com
                                                                                                Go green with onl,ne statements
       703 CARLYLE ST
       WOODMERE NY 115982917                                                            @       1-800-655-BANK (2265)


                                                                                         (@     m.capitalonebank.com




       • New address? Please cortact customer seivice to update.
                                                                                         ~------
                                                                                        (@\     Visit your local branch




ACCOUNT SUMMARY                               FOR PERIOD AUGUST 13, 2013 • SEPTEMBER 12, 2013


VIP Interest Checking [Redacted) 9044
Previous Balance 08/12/13        $516,995.02                                Number of Days in Cycle                                   31
O Deposits/Credits                      $0.00                               Minimum Balance This Cycle                      $516,995.02
Interest Paid                         $21.96                                Average Collected Balance                       $516,995.02
1 Checks/Debits                        -$6.15                               Interest Earned During this Cycle                    $21.96
Service Charges                         $0.00                               Interest Paid Year-To-Date                          $194.00
Ending Balance 09/12/13          $517,010.83                                Annual Percentage Yield Earned                        0.05%

ACCOUNT DETAIL                       FOR PERIOD AUGUST 13, 2013           - SEPTEMBER 12, 2013

VIP Interest Checking [Redacted) .::.9..::.04.:.4.:...__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                      Amount           Resulting Balance       Transaction Type      Description                        Debit Card No.
09/12                       $21.96                  $517,016.98    Credit                Interest paid
09/12                       -$6.15                  $517,010.83    Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                    PAGE 1 OF 2
Branch bank products and services offered by Capital One, N.A.,
Capita! One Bank is a trade name of Capital One, N.A.                                                                    MEMBER   G
and does not refer lo a separately Insured insllluUon,
Member FDIC,© 2013 Capital One, All rights reserved.                                                                     FDIC     W.S.,
            Ca~·                                                        CHECKING   I   SAVINGS   I    CDS   I   IRAS   I   LOANS

                                  Bank




       NINA FISCHMAN
                                                                                          @          www.capitalonebank.com
                                                                                                     Go green with on/me statements

      703 CARLYLE ST
      WOODMERE NY 115982917                                                               @          1-800-655-BANK (2265)


                                                                                          (@         m.capitalonebank.com


                                                                                          I@' Visit your local branch
                                                                                          ~'---_,/

     • New address? Please con:act customer service to update.


ACCOUNT SUMMARY                             FOR PERIOD JULY 12, 2013 - AUGUST 12, 2013


VIP Interest Checking                [Redacted] 9044
Previous Balance 07/11/13                                $516,978.70          Number of Days in Cycle                                    32
o Deposits/Credits                                              $0.00         Minimum Balance This Cycle                       $516,978.70
Interest Paid                                                 $22.66          Average Collected Balance                        $516,978.70
1 Checks/Debits                                                -$6.34         Interest Earned During this Cycle                     $22.66
 Service Charges                                                $0.00         Interest Paid Year-To-Date                           $172.04
Ending Balance 08/12/13                                  $516,995.02          Annual Percentage Yield Earned                         0.05%


ACCOUNT DETAIL                      FOR PERIOD JULY 12. 2013             - AUGUST 12, 2013

VIP Interest CheckingJRedacted] ___9 _ 0 4 - ' - 4 - ' - - - - - - - - - - - - - - - - - - - - - - - - -
Date                     Amount           Resulting Balance         Transaction Type      Description                         Debit Card No.
08/12                       $22.66                 $517,001.36      Credit                Interest paid
08/12                       -$6.34                 $516,995.02      Debit                 FED TAX WITHHELD




                                                          Thank you for banking with us.                                        PAGE 1 OF 2

Branch bank produols and servkes oUered by Capital One, N.A.,
Capilal One Bank is a lrade name of Capital One, NA.                                                                             @
                                                                                                                            MEMBER
and does not refer lo a separate¥ insured inslilullon.
Member F0IC, © 2013 Capilal One, All rlghls reserved,
                                                                                                                            FDIC r-.;;s.,
               Ca~-                                                       CHtCKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                     Bank




       NINA FISCHMAN                                                                       @       www.cap,talonebank.com
                                                                                                   Go green with on/,ne statements
       703 CARLYLE ST
       WOODMERE NY 115982917                                                               @       1-800-655-BANK (2265)


                                                                                           (@      m.capitalonebank.com


                                                                                            Ii@\   Visit your local branch
                                                                                            ~ '---------
       • New address? Please cortact custorrer seivioe to update.


ACCOUNT SUMMARY                                FOR PERIOD JUNE 13, 2013 - JULY 11. 2013

VIP Interest Checking [Redacted] 9044
Previous Balance 06/12/13                                 $516,963.91          Number of Days in Cycle                                   29
O Deposits/Credits                                               $0.00         Minimum Balance This Cycle                      $516,963.91
Interest Paid                                                  $20.54          Average Collected Balance                       $516,963.91
1 Checks/Debits                                                 -$5. 75        Interest Earned During this Cycle                    $20.54
Service Charges                                                  $0.00         Interest Paid Year-To-Date                          $149.38
Ending Balance 07/11/13                                   $516,978.70          Annual Percentage Yield Earned                        0.05%

ACCOUNT DETAIL                        FOR PERIOD JUNE13.2013               • JULY11,2013

VIP Interest Chec_king (Redacted] 9044
                                                          ----------------------------
Date                       Amount           Resulting Balance
                                                       ·----  Transaction
                                                               -----      Type
                                                                            ~ - -Description
                                                                                   - - ~ - - - - - - - -Debit
                                                                                                        - - Card
                                                                                                              - - No.
                                                                                                                  --
07/11                       $20.54               $516,984.45  Credit             Interest paid
07/11                       -$5.75               $516,978.70  Debit              FED TAX WITHHELD




                                                            Thank you for banking with us.                                      PAGE 1 OF 2
Branch bank products and ser,,kes offered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, N.A                                                                             @
                                                                                                                            MEMAER
and does no! refer to a separately insured instilution,
Member FDIC,© 2013 Capilal One, All 1lghts reseived.                                                                        FDIC rn.~,
             Ca~-                                                   CHECKING    I   SAVINGS   I    CDS   J   IRAS   J   LOANS

                                    sank




       NINA FISCHMAN
                                                                                       @          www.cap1talonebank.com
                                                                                                  Go green with on/me statements

      703 CARLYLE ST
      WOODMERE NY 115982917                                                            @          1-800-655-BANK (2265)


                                                                                       @          m.capitalonebank.com


                                                                                       I'@\. Visit
                                                                                       ~     ._           _ _____,
                                                                                                   your local branch


      • New address? Please cortact customer ser,ice to update.


ACCOUNT SUMMARY                               FOR PERIOD MAY 11, 2013 - JUNE 12, 2013


VIP Interest Checking [Redacted] 9044
Previous Balance 05/10/13        $516,947.08                                Number of Days in Cycle                                   33
 ODeposits/Credits                      $0.00                               Minimum Balance This Cycle                      $516,947.08
 Interest Paid                        $23.37                                Average Collected Balance                       $516,947.08
 1 Checks/Debits                       -$6.54                               Interest Earned During this Cycle                    $23.37
 Service Charges                        $0.00                               Interest Paid Year-To-Date                          $128.84
Ending Balance 06/12/13          $516,963.91                                Annual Percentage Yield Earned                        0.05%


ACCOUNT DETAIL                       FOR PERIOD MAY 11. 2013          • JUNE 12,2013

VIP Interest Checking [Redacted] ..:.9.c.04..:.4.:...__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                      Amount            Resulting Balance      Transaction Type     Description                        Debit Card No.
06/12                        $23.37                  $516,970.45   Credit               Interest paid
06/12                        -$6.54                  $516,963.91   Debit                FED TAX WITHHELD




                                                           Thank you for banking with us.                                    PAGE 1 OF 2

Branch bank products and seJVices offered by Capital One, N.A.,
Capital One Bank is a lrade name of CapHal One, NA                                                                       MEMBER    G
and does nol refer to a separalely Insured inslilutlon,
Member FDIC,© 2013 Capllal One, All iights rese,ved.
                                                                                                                         FDIC      \'iM~~
                    Ca~-                                                                                   CHECKING                   I   SAVINGS                 I    CDS     I   IRAS   I   LOANS

                                                  Bank




          NINA FISCHMAN
                                                                                                                                                   @                  www.cap,talonebank.com
                                                                                                                                                                      Go green with on/me statements

          703 CARLYLE ST
          WOODMERE NY 115982917                                                                                                                    @                  1-800-655-BANK (2265)


                                                                                                                                                   (@                 rn.capitalonebank.com


                                                                                                                                                    lt@r              Visit your local branch
                                                                                                                                                    ~------'
          • New address? Please co rtact customer service to update.


 ACCOUNT SUMMARY                                               FOR PERIOD APRIL 11, 2013 • MAY 10, 2013

VIP Interest Checking [Redacted] 9044
Previous Balance 04/10/13        $516,931.79                                                                                 Number of Days in Cycle                                                         30
 O Deposits/Credits                     $0.00                                                                                Minimum Balance This Cycle                                            $516,931.79
 Interest Paid                        $21.24                                                                                 Average Collected Balance                                             $516,931.79
1 Checks/Debits                        -$5.95                                                                                Interest Earned During this Cycle                                          $21.24
 Service Charges                        $0.00                                                                                Interest Paid Year-To-Date                                                $105.47
Ending Balance 05/10/13          $516,947.08                                                                                 Annual Percentage Yield Earned                                              0.05%


 ACCOUNT DETAIL                                    FORPERIOD APRIL11,2013                                         • MAY10,2013

 VIP Interest Checking [Redacted] .c.9_04.c.4.:___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

-':D:-::a:..:.te=cc------'Ac:m~o.-:.un
                                     ...t'---'-'R"'es...u-:.lt...ln.,g'-'B::.a:::l...
                                                                                  an ...c...e'--.....:_T<..
                                                                                                         ra-:.n:::s:::a-.-ct-:.:io,._n._T..,y:.r:pe:c:___ _.D:.:e:=scr/ption                      Debit Card No,
 05/10                                  $21.24                           $516,953.03                     Credit                                      Interest paid
 05/10                                  -$5,95                           $516,947.08                     Debit                                       FED TAX WITHHELD




                                                                                    Thank you for banking with us.                                                                                  PAGE 1 OF 2

 Branch bank products and services offered by Capital One, NA,
 Capl!el One Bank is a 1rade name of Caph~! One, N.A.                                                                                                                                           MEMBER   f=)
 and does nol refer to a separalely insured inslilullon.
 Member FDIC,© 2013 Capital One, All 1i9hls reserved.
                                                                                                                                                                                                FDIC     teroe'ii
             Ca~·                                                       CHECKING   I   SAVINGS   I    CDS    I   IRAS   I   LOANS

                                   Sank




      NINA FISCHMAN
                                                                                          @          www.cap1talonebank.com
                                                                                                     Go green with on/,ne statements

      703 CARLYLE ST
      WOODMERE NY 115982917                                                               @          1-800-655-BANK (2265)



                                                                                          ®          m.capitalonebank.com


                                                                                          tr@}' ,.____
                                                                                          ~                  __
                                                                                                 Visit your local branch            __,
     • New address? Please corlact customer ser,ice to update.


ACCOUNT SUMMARY                             FOR PERIOD MARCH 13, 2013 - APRIL 10, 2013


VIP Interest Checking                [Redacted] 9044
Previous Balance 03112/13                                $516,917.00          Number of Days in Cycle                                     29
o Deposits/Credits                                              $0.00         Minimum Balance This Cycle                        $516,917.00
Interest Paid                                                 $20.54          Average Collected Balance                         $516,917.00
1 Checks/Debits                                                -$5.75         Interest Earned During this Cycle                      $20.54
 Service Charges                                                $0.00         Interest Paid Year-To-Date                             $84.23
Ending Balance 04110113                                  $516,931.79          Annual Percentage Yield Earned                          0.05%


ACCOUNT DETAIL                      FOR PERIOD MARCH 13, 2013              - APRIL 10, 2013

VIP Interest Checking               [Redacted] _9_04-'-4_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                     Amount           Resulting Balance         Transaction Type      Description                          Debit Card No.
04110                     $20.54                $516,937.54         Credit                Interest paid
04110                     -$5.75                $516,931.79         Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                        PAGE 1 OF 2

Branch bank products and services olfsfed by Capital One, N.A.,
Capital One Bank is a trade name of Cap"al One, N.A.                                                                         MEMBER    @
and does nol refer lo a separately lnstired inslilution,
Member FDIC,® 2013 Capllal One, All ,ights reserved,
                                                                                                                             FDIC      w//?i
               Ca~-                                                                   CHECKING              I   SAVINGS            I   CDS   I   IRAS   I   LOANS
                                        Bank




        NINA FISCHMAN                                                                                                 @            www.cap,talonebank.com
                                                                                                                                   Go green with on/,ne statements
        703 CARLYLE ST
        WOODMERE NY 115982917                                                                                         @            1-800-655-BANK (2265)


                                                                                                                      (@           m.capitalonebank.com


                                                                                                                      f@'I
       • New address? Please oortact customer service to update.
                                                                                                                      ~    ----    Visit your local branch




IIMPORTANT MESSAGES
~here's achange to the way !ems post to yo,r account-staning 2/22113. For nore lnlormabon, ,isit capialone.com/CreditsandDeblt;.                                              j
 ACCOUNT SUMMARY                                  FOR PERIOD FEBRUARY 13, 2013 • MARCH 12, 2013


VIP Interest Checking [Redacted] 9044
Previous Balance 02/12/13        $516,902.72                                                       Number of Days in Cycle                                               28
 O Deposits/Credits                     $0.00                                                      Minimum Balance This Cycle                                  $516,902.72
 Interest Paid                        $19.83                                                       Average Collected Balance                                   $516,902.72
 1 Checks/Debits                       -$5,55                                                      Interest Earned During this Cycle                                $19,83
 Service Charges                        $0.00                                                      Interest Paid Year-To-Date                                       $63.69
Ending Balance 03/12/13          $516,917.00                                                       Annual Percentage Yield Earned                                    0.05%

ACCOUNT DETAIL                          FOR PERIOD FEBRUARY 13, 2013 - MARCH 12,2013

VIP Interest Checking [Redacted] 9044
                                                              ----------------------------
Date                        Amount             Resulting Balance                   Transaction Type                   Description                             Debit Card No.
03/12                         $19.83                     $516,922.55               Credit                             Interest paid
03/12                         -$5.55                     $516,917.00               Debit                              FED TAX WITHHELD




                                                                 Thank you for banking with us.                                                                PAGE 1 OF 2
Branch bank products and services onered by Cap~al one, N.A.,
Capital One Bank is a trade name of Caphal One. N.A.
and does not refer to a separalel',' insured institution,
Member FDIC, © 2013 Capi1al One, All 1lghls 1eserved.
               Ca~-                                                                   CHECKING              I   SAVINGS              I    CDS    I   IRAS   I   LOANS

                                        Sank




       NINA FISCHMAN
                                                                                                                       @                 www.capitalonebank.com
                                                                                                                                         Go green with onf,ne statements

       703 CARLYLE ST
       WOODMERE NY 115982917                                                                                            CID              1-800-655-BANK (2265)


                                                                                                                       @                 m.capitalonebank.com


                                                                                                                        (@'-             Visit your local branch
                                                                                                                        ~------'
       • New address? Please con:act customer seriioe to update.


 IMPORTANT MESSAGES
~here's achange to the way «ems fOsl to your account-starting 2122/13. For nore lnformalon, visit capit,lone.com/CredrtsandOebits.



ACCOUNT SUMMARY                                    FOR PERIOD JANUARY 12, 2013 • FEBRUARY 12, 2013


VIP Interest Checking [Redacted] 9044
Previous Balance 01/11/13        $516,886.40                                                         Number of Days in Cycle                                                    32
 O Deposits/Credits                     $0.00                                                        Minimum Balance This Cycle                                       $516,886.40
 Interest Paid                        $22.66                                                         Average Collected Balance                                        $516,886.40
 1 Checks/Debits                       -$6.34                                                        Interest Earned During this Cycle                                     $22.66
 Service Charges                        $0.00                                                        Interest Paid Year-To-Date                                            $43.86
Ending Balance 02/12/13          $516,902.72                                                         Annual Percentage Yield Earned                                         0.05%


ACCOUNT DETAIL                           FOR PERIOD JANUARY 12, 2013                              - FEBRUARY 12, 2013

VIP Interest Checking [Redacted] -=-9-=-04..:.4.:....__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                         Amount             Resulting Balance                    Transaction Type                    Description                                 Debit Card No.
02/12                         $22.66                  $516.909.06                    Credit                              Interest paid
02/12                         -$6.34                  $516,902.72                    Debit                               FED TAX WITHHELD




                                                                    Thank you for banking with us.                                                                     PAGE 1 OF 2

Branch bank products and services orrered by Capital One, NA,
Capital One Bank is a trade name of Capital One, N.A.                                                                                                              MEMBER   {=)
and does nol refer lo a separately Insured inst!tutlon,
Member FDIC,© 2013 Capital One, All 1ighls reserved.
                                                                                                                                                                   FDIC     teii/ieii
                  Ca~-                                                                   CHECKING               I   SAVINGS            I    CDS      I    IRAS   I   LOANS

                                         Bank




           NINA FISCHMAN
                                                                                                                           @             www.cap1talonebank.com
                                                                                                                                           Go green with onl,ne statements
           703 CARLYLE ST
           WOODMERE NY 115982917                                                                                           @             1-800-655-BANK (2265)


                                                                                                                           (@              m.capitalonebanK.com


                                                                                                                           IQ\
                                                                                                                           ~'------'
                                                                                                                                         Visit your local branch


           • New address? Please corlact customer se,vice to update.


 IMPORTANT MESSAGES
 Too many paper piles? Simplify with convenient and secure online statements. Log In at CapitalOne.com and click the leaf ioon next to your ac.count to
,:nro!I.


ACCOUNT SUMMARY                                     FOR PERIOD DECEMBER 13, 2012 - JANUARY 11, 2013


VIP Interest Checking [Redacted) 9044
Previous Balance 12/12/12                                         $516,871.14                           Number of Days in Cycle                                                    30
 0 Deposits/Credits                                                      $0.00                          Minimum Balance This Cycle                                       $516,871.14
 Interest Paid                                                         $21.20                           Average Collected Balance                                        $516,871.14
 1 Checks/Debits                                                        -$5.94                          Interest Earned During this Cycle                                     $21.20
 Service Charges                                                         $0.00                          Interest Paid Year-To-Date                                            $21.20
Ending Balance 01/11/13                                           $516,886.40                           Annual Percentage Yield Earned                                         0.05%


ACCOUNT DETAIL                            FOR PERIOD DECEMBER 13, 2012                                  - JANUARY 11, 2013

Vl~lnterest_~hecking [Redacted] .::9..::0_,_44_:___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                          Amount             Resulting Balance                     Transaction Type                     Description                                 Debit Card No.
01 /11                         $21.20                  $516,892.34                     Credit                               Interest paid
01/11                            -$5.94                $516,886.40                     Debit                                FED TAX WITHHELD




                                                                      Thank you for banking with us.                                                                      PAGE 1 OF 2

Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, NA.                                                                                                                  MEMBER   -@
and doe$ nol refer lo e separale",' insured institution,
Member FDIC,© 2013 Capita! One, All rights reserved.
                                                                                                                                                                      FDIC     t;,,~~
                Ca~-                                                                    CHECKING              I   SAVINGS             I   CDS      I      IRAS   I   LOANS

                                         Bank




       NINA FISCHMAN
                                                                                                                         @             www.capitalonebank.com
                                                                                                                                       Go green with onl,ne statements
       703 CARLYLE ST
       WOODMERE NY 115982917                                                                                             @             1-800-655-BANK (2265)


                                                                                                                         @             m.capitalonebanK.com


                                                                                                                         ft@r
                                                                                                                         ~~--~
                                                                                                                              Visit your local branch


       • New address? Please ccriact customer service to update.


 IMPORTANT MESSAGES
 IIOTICE:As of 1/1nQ13, al non-interest transaction accounts Qnctuding IOLTAs) v<II on~ be FDIC-insured up to $250,000 per 0\',11ership category. Learn
,more: http://captl1.oo/FD1C13


ACCOUNT SUMMARY                                    FOR PERIOD NOVEMBER 14, 2012 - DECEMBER 12, 2012


VIP Interest Checking [Redacted] 9044
Previous Balance 11/13112                                        $516,856.39                          Number of Days in Cycle                                                     29
 O Deposits/Credits                                                    $0.00                          Minimum Balance This Cycle                                        $516,856.39
Interest Paid                                                         $20.48                          Average Collected Balance                                         $516,856.39
1 Checks/Debits                                                            -$5.73                     Interest Earned During this Cycle                                      $20.48
 Service Charges                                                       $0.00                          Interest Paid Year-To-Date                                            $258.43
Ending Balance 12/12112                                          $516,871.14                          Annual Percentage Yield Earned                                          0.05%

ACCOUNT DETAIL                           FOR PERIOD NOVEMBER 14, 2012                                  - DECEMBER 12, 2012

VIP lnterest~hecking [Redacted] 9044
                                                                ----------------------------
Date                         Amount             Resulting Balance                    Transaction Type                     Description                                  Debit Card No.
12/12                            $20.48                   $516,876.87                Credit                               Interest paid
12/12                            -$5,73                   $516,871.14                Debit                                FED TAX WITHHELD




                                                                   Thank you for banking with us.                                                                        PAGE 1 OF2

Branch bank products and servk;es offered by Capital One, N.A.,
Capital One Bank is a trade rmme of Capital One, NA                                                                                                                  MEMHER <=)
and does not refer lo a separate~ insured institution.
Member FOIC, © 2012 CapUal One, All rights reserved.                                                                                                                 FDIC wlil:~
                Ca~-                                                                   CHECKING J SAVINGS                            I   CDS J IRAS        I   LOANS

                                         Bank




        NINA FISCHMAN                                                                                                   @             www.cap1talonebank.com
                                                                                                                                      Go green with on/me statements
        703 CARLYLE ST
        WOODMERE NY 115982917                                                                                           @             1-800-655-BANK (2265)


                                                                                                                        @             m.capitalonebank.com


                                                                                                                        !t@J\
                                                                                                                        ~~--~
                                                                                                                              Visit your local branch


       • New address? Please cortact custorrer seivice to update.


  IMPORTANT MESSAGES
  Wny not stay on top of yotr money with Online Banking? Check your balances, pay bills, and even transfer money. Ifs convenient secure, and FREE! Start
 , at capitalonebank.com.
 '------------------------------------------

ACCOUNT SUMMARY                                    FOR PERIOD OCTOBER 12, 2012 • NOVEMBER 13, 2012


Capital One Chk with Int [Redacted] 9044
Previous Balance 10/11/12                                        $516,839.61                         Number of Days in Cycle                                                33
 O Deposits/Credits                                                     $0.00                        Minimum Balance This Cycle                                   $516,839.61
Interest Paid                                                         $23.30                         Average Collected Balance                                    $516,839.61
 1 Checks/Debits                                                       -$6.52                        Interest Earned During this Cycle                                 $23.30
 Service Charges                                                        $0.00                        Interest Paid Year-To-Date                                       $237.95
Ending Balance 11/13/12                                          $516,856.39                         Annual Percentage Yield Earned                                     0.05%


ACCOUNT DETAIL                           FOR PERIOD OCTOBER 12, 2012 - NOVEMBER 13, 2012

. Capital One Chk with Int [Redacted] _9_04_4_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                         Amount             Resulting Balance                   Transaction T(pe                    Description                              Debit Card No.
11/13                         $23.30                  $516,862.91                   Credit                              Interest paid
11/13                         -$6.52                  $516,856.39                   Debit                               FED TAX WITHHELD




                                                                   Thank you for banking with us.                                                                  PAGE 1 OF 2
Branch bank products and services otrered by Capital One, N.A.,
Capital One Bank is a Ira de name of Capital One, N.A.                                                                                                         MEMRER   @
and does no! refer to a separa!ety insured institution,
Member FDIC, © 2012 Capltal One, All rights reserved.                                                                                                          FDIC     \"li/1ie,
                Ca~-                                                                     CHECKING               I   SAVINGS            I   CDS          I   IRAS   I   LOANS
                                         Bank




       NINA FISCHMAN                                                                                                      @             www.capita lone bank.com
                                                                                                                                        Go green with online statements
       703 CARLYLE ST
       WOODMERE NY 115982917                                                                                              @             1-800-655-BANK (2265)


                                                                                                                          @             m. capitalonebank.com


                                                                                                                          f@\
       • New address? Please corlact customer se,vice to update.
                                                                                                                          ~~---         Visit your local branch




 IMPORTANT MESSAGES
  Stay on top of your account with Online Banking. Check your balances, pay bills and even transfer money. It's convenient secu1e, and FREE! Start at
, caplalonebank com.
 '-
                                                                                                                                                                        ______           /


ACCOUNT SUMMARY                                    FOR PERIOD SEPTEMBER 14, 2012 • OCTOBER 11, 2012


Capital One Chk with Int [Redacted] 9044
Previous Balance 09/13/12        $516.825.38                                                           Number of Days in Cycle                                                      28
0 Deposits/Credits                      $0.00                                                          Minimum Balance This Cycle                                         $516,825.38
Interest Paid                         $19.77                                                           Average Collected Balance                                          $516,825.38
1 Checks/Debits                        -$5.54                                                          Interest Earned During this Cycle                                       $19.77
Service Charges                         $0.00                                                          Interest Paid Year-To-Date                                             $214.65
Ending Balance 10/11/12          $516,839.61                                                           Annual Percentage Yield Earned                                           0.05%

ACCOUNT DETAIL                           FOR PERIOD SEPTEMBER 14, 2012 - OCTOBER 11. 2012

Capital One Chk with Int [Redacted) _9_044
                                       _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                         Amount             Resulting Balance                     Transaction Tf:pe                    Description                                   Debit Card No.
10/11                          $19.77                      $516,845.15                Credit                               Interest paid
10/11                          -$5.54                      $516,839.61                Debit                                FED TAX WITHHELD




                                                                    Thank you for banking with us.                                                                         PAGE 1 OF 2
Branch bank products and services offered by Capital One, NA,
Capital One Bank is a trade name of Capital One, NA                                                                                                                    MEMBER @
and does not refer lo a separate!)' Insured inslitution,
Member FDIC,© 2012 Capllal One, All 1ighls rese,ved.                                                                                                                   FDIC tii.,
              Ca~·                                                                    CHECKING               I   SAVINGS            I    CDS      I   IRAS   I   LOANS

                                       Bank




      NINA FISCHMAN
                                                                                                                        @            www.cap,talonebank.com
                                                                                                                                        Go green with on/me statements
      703 CARLYLE ST
      WOODMERE NY 115982917                                                                                             @               1-800-655-BANK (2265)


                                                                                                                        (@              m. capita loneban k.com

                                                                                                                        tr@J\           Visit your local branch
                                                                                                                        ~------'
      • New address? Please cortacl customer setvice to update.


IMPORTANT MESSAGES
We'1e atllays anting to improve your banldng experience, so we've tweaked your statement d&S9n. Yoo'l see some small changes, but all yow info is still
~~there.                                                                                                                                                  ________ /

ACCOUNT SUMMARY                                   FOR PERIOD AUGUST 11, 2012 - SEPTEMBER 13, 2012

Capital One Chk with Int [Redacted] 9044
Previous Balance 08/10/12                                       $516.808.09                          Number of Days in Cycle                                                   34
0 Deposits/Credits                                                     $0.00                         Minimum Balance This Cycle                                      $516,808.09
Interest Paid                                                        $24.01                          Average Collected Balance                                       $516,808.09
1 Checks/Debits                                                       -$6.72                         Interest Earned During this Cycle                                    $24.01
 Service Charges                                                       $0.00                         Interest Paid Year-To-Date                                          $194.88
Ending Balance 09/13112                                         $516,825.38                          Annual Percentage Yield Earned                                        0.05%


ACCOUNT DETAIL                          FOR PERIOD AUGUST 11, 2012                               - SEPTEMBER 13, 2012

Capital One Chk with Int [Redacted] . : : : 9 . : : : 0 4 4 = - - - - - - - - - - - - - - - - - - - - - - - -
Date                        Amount              Resulting Balance                   Transaction Trpe                     Description                                Debit Card No.
09/13                          $24.01                     $516,832.10                Credit                              Interest paid
09/13                          -$6.72                     $516,825.38                Debit                               FED TAX WITHHELD




                                                                   Thank you for banking with us.                                                                     PAGE10F2

Branch bank producls and servk:es olfared by Capital One, N.A.,
Capi1al One Bank is a lrade name of Capital One, NA.                                                                                                              MEMBER   G
and does not refer to a separaleti,, insured lnslilulion,
Member FDIC,© 2012 Capllal One, All rights reserved.
                                                                                                                                                                  FDIC ws.,
                Ca~-                                                                        CHECKING                I   SAVINGS             I   CDS         I   IRAS   I   LOANS
                                          Bank



        NINA FISCHMAN
        703 CARLYLE ST                                                                                                         •           1-800-655-BANK (2265)
        WOODMERE NY 115982917
                                                                                                                                           www.capitalonebank.com
                                                                                                                                           Go green with online statements

                                                                                                                               @           Visit your local branch




       • New address? Please co rtact customer se1Vice to update.


  IMPORTANT MESSAGES
 Pay your bills on time e1Jery tirr.e v.ith Online Bil Pay. It's f1ee and secure, and lets you manage all your payments from one place. Try tout today at
 capialonebankcom.



·,   _________________________________________ _
ACCOUNT SUMMARY                                      FOR PERIOD JULY 13, 2012 - AUGUST 10, 2012                                                                                      PAGE10F2


Capital One Chk with Int [Redacted] 9044
Previous Balance 07/12/12                                           $516,793.35                            Number of Days in Cycle                                                       29
 O Deposits/Credits                                                       $0.00                            Minimum Balance This Cycle                                          $516,793.35
 Interest Paid                                                           $20.47                            Average Collected Balance                                           $516,793.35
 1 Checks/Debits                                                               -$5.73                      Interest Earned During this Cycle                                        $20.47
 Service Charges                                                          $0.00                            Interest Paid Year-To-Date                                              $170.87
Ending Balance 08/10/12                                             $516,808.09                            Annual Percentage Yield Earned                                            0.05%




                                                                       Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capllal One Bank is a trade name of Qipltal One. NA                                                                                                                        Ml!MDER    1=)
and does not refer to a separately insured Institution.
Member FDIC, © 2012 Capital One, All rights reserved.                                                                                                                      FDIC ~,
               Ca~·                                                     CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS

                                    Sank

 NINA FISCHMAN




ACCOUNT DETAIL                       FOR PERIOD JULY13,2012               - AUGUST10,2012                                           PAGE 2 OF 2

 Capital One Chk with Int [Redacted] 9044
 Date                    Amount          Resulting Balance
                                                                  ---------------------------
                                                                    Transaction Type Description Debit Card No.
 08/10                     $20.47             $516,813.82            Credit              Interest paid
 08/10                     -$5.73             $516,808.09            Debit               FED TAX WITHHELD




                                                            Thank you for banking with us.
Branch bank producls and services offered by Capital One, N.A.,
Capital One Bank is a lrade name of Capital One, N_A                                                                      MEMRF.R    G
and does nol refer to a separately insured inslilulion,
Member FDIC,© 2012 Capllal One, All rights reserved.
                                                                                                                          FDIC       :,,;/;e,
                Ca~·                                                                      CHECKING               I   SAVINGS             I   CDS         I   IRAS   I   LOANS

                                          Bank




        NINA FISCHMAN
        703 CARLYLE ST                                                                                                      •           1-800-655-BANK (2265)
        WOODMERE NY 115982917
                                                                                                                                        www.capitalonebank.com
                                                                                                                                        Go green with online statements

                                                                                                                            (w          Visit your local branch




       • New address? Please oortact customer service to update.


 IMPORTANT MESSAGES
 Ifs vacation seasQn! Keep your bank II your pocket wherever you go wilh f..\:lblle Banking. Download our app and find out more by te)(ling 'mobie' to
 60101.



•.,   ___________________________________________                                                                                                                                             ,




ACCOUNT SUMMARY                                     FOR PERIOD JUNE 13, 2012 - JULY 12, 2012                                                                                     PAGE1OF2


Capital One Chk with Int [Redacted] 9044
Previous Balance 06/12/12                                          $516,778.10                           Number of Days in Cycle                                                     30
O Deposits/Credits                                                        $0.00                          Minimum Balance This Cycle                                        $516,778.10
Interest Paid                                                           $21.18                           Average Collected Balance                                         $516,778.10
1 Checks/Debits                                                          -$5.93                          Interest Earned During this Cycle                                      $21.18
Service Charges                                                           $0.00                          Interest Paid Year-To-Date                                            $150.40
Ending Balance 07/12/12                                            $516,793.35                           Annual Percentage Yield Earned                                          0.05%




                                                                     Thank you for banking with us.
Branch bank products and services otrered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, NA                                                                                                                     MEMBER    {=)
and does no! refer lo a separately insured institution,
Member FDIC,© 2012 Capilal One, All 1ights ,eserved.                                                                                                                    FDIC      ::;;rile.
                Ca~-                                                   CHECKING        I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                       Bank


 NINA FISCHMAN




 ACCOUNT DETAIL                        FOR PERIOD JUNE 13, 2012              - JULY 12, 2012                                           PAGE 20F 2

  Capital One Chk with Int [Redacted] 9044
  Date                    Amount           Resulting Balance
                                                                 ---------------------------
                                                                   Transaction Type Description Debit Card No.
 07/12                       $21.18                 $516,799.28     Credit                     Interest paid
 07112                       -$5.93                 $516,793.35     Debit                      FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank producls and services oUered by Capital one, N.A.,
Capital One Bank is a trade name of Capital Ofle, N.A.                                                                        MEMBER    G
and does nol refer lo a separate",' Insured lnslllulion,
Member FDIC,© 2012 Capital One, AU fights reserved.                                                                           FDIC      ta.'6£,
                Ca~-                                                                   CHECKING               I   SAVINGS           I   CDS       I   IRAS   I   LOANS
                                        Sank




        NINA FISCHMAN
        703 CARLYLE ST
        WOODMERE NY 115982917
                                                                                                                        @:.         1-800-655-BANK (2265)

                                                                                                                                   www.capitalonebank.com
                                                                                                                                   Go green with on/ine statements

                                                                                                                        @,         Visit your local branch




       • New address? Please cortact custorr.)r seNioe to update.


 IMPORTANT MESSAGES
 Wny not stay on top of yotr money 'Mth Online Banking? Check your balances, pay bills, and eVen transfer money. Ifs convenient. secure, and FREE! Start
 at capitalonebank.com.




ACCOUNT SUMMARY                                    FOR PERIOD MAY 11, 2012 - JUNE 12, 2012                                                                                PAGE 1 OF2


Capital One Chk with Int [Redacted] 9044
Previous Balance 05/10/12        $516,761.32                                                         Number of Days in Cycle                                                      33
O Deposits/Credits                      $0.00                                                        Minimum Balance This Cycle                                     $516,761.32
 Interest Paid                        $23.30                                                         Average Collected Balance                                      $516,761.32
1 Checks/Debits                        -$6.52                                                        Interest Earned During this Cycle                                   $23.30
Service Charges                         $0.00                                                        Interest Paid Year-To-Date                                         $129.22
Ending Balance 06/12/12          $516,778.10                                                         Annual Percentage Yield Earned                                       0.05%




                                                                   Thank you for banking with us.
Branch bank products and services offered by Cap~al One, N.A.,
Capital One Bank is a trade name of Capi1al One, NA                                                                                                              MEMRER    f=}
and does no1 refer lo a separotefy" insured institution,
Member FDIC,© 2012 Capltal One, All rights reserved,                                                                                                             FDIC      ~ii,
              Ca~-                                                    CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                    Sank

NINA FISCHMAN




ACCOUNT DETAIL                       FOR PERIOD MAY 11, 2012           - JUNE 12, 2012                                        PAGE 2 OF 2

 Capital One Chk with Int [Redacted] 9044
 Date         Amount    Resulting Balance Transaction Type
                                                                  ---------------------------
                                                                            Description Debit Card No.
 06/12         $23.30         $516,784.62 Credit                                         Interest paid
 06/12          -$6.52        $516,778.10 Debit                                          FED TAX WITHHELD




                                                            Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capilal One Bank is a lrade nallle of Capital One, N.A.                                                                 MEMAER @
and does not refer to a separalely insured instilullon,
Member FDIC,© 2012 Capital One, All righls reserved,                                                                    FDIC r.."lir,
                Ca~-                                                                       CHECKING               I   SAVINGS             I   CDS         I   IRAS   I   LOANS
                                          Sank




        NINA FISCHMAN
        703 CARLYLE ST                                                                                                       •            1-800-655-BANK (2265)
        WOODMERE NY 115982917
                                                                                                                                         www.capitalonebank.com
                                                                                                                                         Go green with on/ine statements


                                                                                                                             G           Visit your local branch




       • New address? Please cortact customer service to update.


  IMPORTANT MESSAGES
 Build that home addition or even help pay tuition. Our rates on home equity Joans and lines of credit are among the mst available • for details, visij
 CapilaKJneBank.oom.




ACCOUNT SUMMARY                                      FOR PERIOD APRIL 12, 2012 - MAY 10, 2012                                                                                       PAGE 1 OF2



Capital One Chk with Int [Redacted] 9044
Previous Balance 04/11 /12                                         $516,746.58                           Number of Days in Cycle                                                        29
 0 Deposits/Credits                                                       $0.00                          Minimum Balance This Cycle                                           $516,746.58
 Interest Paid                                                          $20.47                           Average Collected Balance                                            $516,746.58
1 Checks/Debits                                                          -$5.73                          Interest Earned During this Cycle                                         $20.47
 Service Charges                                                          $0.00                          Interest Paid Year-To-Date                                               $105.92
Ending Balance 05/10/12                                            $516,761.32                           Annual Percentage Yield Earned                                             0.05%




                                                                     Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a Ira de name of Capital One, NA                                                                                                                     MF.MRF.R    {=)
and does no! refer to a separately Insured lnstitulion,
Member FDIC,© 2012 Capllal One, All Ilghls reserved.
                                                                                                                                                                         FDIC        i'.i,,1/rl
               Ca~-                                                   CHECKING       I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                     Sank


 NINA FISCHMAN




ACCOUNT DETAIL                        FOR PERIOD APRIL 12, 2012             - MAY 10, 2012                                           PAGE 2 OF 2

 Capital One Chk with Int [Redacted] 9044
 Date                    Amount          Resulting Balance
                                                                ---------------------------
                                                                  Transaction Type Description Debit Card No.
 05/10                     $20.47                  $516,767.05     Credit                    Interest paid
 05/10                     -$5.73                  $516,761.32     Debit                     FED TAX WlTHHELD




                                                          Thank you for banking with us.
Branch bank products and services offered by Capital One, NA,
Capital One Bank is a Ira de name of Capital One, NA.                                                                       MEMRER    @
and does not refer lo a separately insured inslitulion,
Member FDIC,© 2012 Capilal One, All rights reserved,                                                                        FDIC      l'a.1ili,
                Ca~·                                                                   CHECKING               I   SAVINGS            I   CDS f IRAS f LOANS
                                         Sank




       NINA FISCHMAN
       703 CARLYLE ST
                                                                                                                                    1-800-655-BANK (2265)
       WOODMERE NY 115982917                                                                                                        Available 2417
                                                                                                                                    www.capitalonebank.com
                                                                                                                                    Go green with on/ine statements

                                                                                                                         @;         Visit your local branch



       • New address? Please contact customer service to update.


 IMPORTANT MESSAGES
 Go green this spring vmen you choose paperless statements. L03 In at Capijal•neBank.com and dick the leaf icon nellt to your account to make the switch.




'•,
      -------------------------------✓


ACCOUNT SUMMARY                                    FOR PERIOD MARCH 13, 2012 - APRIL 11, 2012                                                                          PAGE 1 OF2



Capital One Chk with Int [Redacted] 9044
Previous Balance 03/12/12                                        $516,731.33                          Number of Days in Cycle                                              30
O Deposits/Credits                                                      $0.00                         Minimum Balance This Cycle                                 $516,731.33
Interest Paid                                                         $21.18                          Average Collected Balance                                  $516,731.33
1 Checks/Debits                                                        -$5.93                         Interest Earned During this Cycle                               $21.18
Service Charges                                                         $0.00                         Interest Paid Year-To-Date                                      $85.45
Ending Balance 04/11112                                          $516,746.58                          Annual Percentage Yield Earned                                   0.05%




                                                                   Thank you for banking with us.

Branch bank products and services olfered by Capital One, N.A.,
Capital One Bank is a trade name of Capitat One, NA
                                                                                                                                                              MEMDER    (=)
and does not refer to a separale~ insured ins1itution,
Member FDIC, 19 2012 Caplla1 One, All rights reserved.
                                                                                                                                                              FDIC      r.-11,·1
               Ca~-                                                     CHECKING     I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                     Bank


 NINA FISCHMAN




ACCOUNT DETAIL                        FOR PERIOD MARCH 13, 2012               - APRIL 11, 2012                                   PAGE20F2

 Capital One Chk with Int [Redacted] 9044
 Date                    Amount           Resulting Balance
                                                                  ---------------------------
                                                                    Transaction Type Description Debit Card No.
 04/11                     $21.18                  $516,752.51       Credit                Interest paid
 04/11                     -$5.93                  $516,746.58       Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank products and seJVices offered by Capilal One, N.A.,
Capilal One Bank is a trade name of Gaphal One, NA                                                                          MEMBER f=}
and does not refer to a separately insured institution,
Member FDIC,© 2012 Capital One, All righls reserved.                                                                        FDIC woe~
                Ca~-                                                                      CHECKING               I   SAVINGS             I   CDS       I   IRAS   I   LOANS

                                          Bank



        NINA FISCHMAN
        703 CARLYLE ST                                                                                                      •           1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                                               ~           Available 2417

                                                                                                                                        www.capitalonebank.com
                                                                                                                                        Go green with online statements

                                                                                                                            ~           Visit your local branch




       • New address? Please cor1act customer seivioe to update.


  IMPORTANT MESSAGES
 Online em Pay is your one place lo pay almost anything 01 anyone. It's easy and it's fasl And fs all through one web site and passw.)rd. start today at
 cap!a~nebankcom



·,   _________________________________________                                                                                                                                          ,




ACCOUNT SUMMARY                                     FOR PERIOD FEBRUARY 11, 2012 • MARCH 12, 2012                                                                              PAGE 1 OF 2


Capital On" Chk with Int [Redacted] 9044
Previous Balance 02/10/12                                         $516,715.58                           Number of Days in Cycle                                                    31
 0 Deposits/Credits                                                      $0.00                          Minimum Balance This Cycle                                       $516,715.58
 Interest Paid                                                         $21.88                           Average Collected Balance                                        $516,715.58
 1 Checks/Debits                                                        -$6.13                          Interest Earned During this Cycle                                     $21.88
 Service Charges                                                         $0.00                          Interest Paid Year-To-Date                                            $64.27
Ending Balance 03/12/12                                           $516,731.33                           Annual Percentage Yield Earned                                         0.05%




                                                                     Thank you for banking with us.
Branch bank products and services offered by Capital One, NA.,
Capital One Bank is a trade name of Capital One, NA                                                                                                                   MEMOER    Gr
and does not refer to e separately insured instiluUon.
Member FDIC,© 2012 Capilal One, All rights rese1ved.                                                                                                                  FDIC      Wi>E~
               Ca~-                                                     CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                    Bank

 NINA FISCHMAN




ACCOUNT DETAIL                       FORPERIOD FEBRUARY11,2012                - MARCH12,2012                                       PAGE 2 OF2

 Capital One Chk with Int [Redacted) 9044
 Date                    Amount          Resulting Balance
                                                                  ---------------------------
                                                                    Transaction Type Description Debit Card No.
 03/12                    $21.88                  $516,737.46        Credit              Interest paid
 03112                     -$6.13                 $516,731.33        Debit               FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank products and services offered by Capi1al One, N.A.,
Capflal One Bank is a lrade name of Capi1al One, N.A                                                                      MEMBER    G
and does not refer to a separalely insured inslilution,
Member FDIC,© 2012 Capllal One, All rights rese1ved.                                                                      FDIC      [Tu~~
                Ca~-                                                                     CI-IECKING            I   SAVINGS f CDS f IRAS f LOANS

                                         Bank



        NINA FISCHMAN
        703 CARLYLE ST                                                                                                    4',         1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                                             ~           Available 2417

                                                                                                                                      www.capitalonebank.com
                                                                                                                                      Go green with online statements

                                                                                                                          @          Visit your local branch




       i New address? Please corlact customer service to update.




  IMPORTANT MESSAGES
 'Wny not slay on top of yo\S money 'Mth Online Banking? Checkyour balances, pay bills and even transfer money. Ifs convenient, S,eC\Jre. and FREE! Startat
  caplalOnebank.com




'-



ACCOUNT SUMMARY                                    FOR PERIOD JANUARY 13, 2012 · FEBRUARY 10, 2012                                                                      PAGE 1 OF 2


Capital One Chk with Int [Redacted] 9044
Previous Balance 01/12/12                                        $516,700.84                          Number of Days in Cycle                                               29
O Deposits/Credits                                                      $0.00                         Minimum Balance This Cycle                                  $516,700.84
 Interest Paid                                                        $20.47                          Average Collected Balance                                   $516,700.84
1 Checks/Debits                                                        -$5,73                         Interest Earned During this Cycle                                $20.47
Service Charges                                                         $0,00                         Interest Paid Year-To-Date                                       $42.39
Ending Balance 02/10/12                                          $516,715.58                          Annual Percentage Yield Earned                                    0.05%




                                                                    Thank you for banking with us.
Branch bank products and services offa,ed by Capital One, N.A.,
Capital One Bank is a Jrade name of Capital One, N.A.                                                                                                          MEMBER    (=)
and does nol refer to a separately insured insmution.
Member FDIC,© 2012 Capllal One, All rights reserved.                                                                                                           FDIC      Wilt,
               Ca~-                                                     Cf-!ECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                     Banl<


 NINA FISCHMAN




ACCOUNT DETAIL                       FOR PERIOD JANUARY 13, 2012              - FEBRUARY 10, 2012                                    PAGE 2 OF 2

 Capital One Chk with Int [Redacted] 9044
 Date                   Amount           Resulting Balance
                                                                  ---------------------------
                                                                    Transaction Type Description Debit Card No.
 02/10                     $20.47                 $516.721.31        Credit                Interest paid
 02/10                     ·$5.73                 $516,715.58        Debit                 FED TAX WITHHELD




                                                            Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, NA                                                                         MEMBER    1'=)
and does not refer to a separalely Insured ins1ilulion,
Member FDIC,© 2012 Capital One, All rights reserved,                                                                        FDIC      ra.7!.i
                Ca~-                                                                     CHECKING               I   SAVINGS             I   CDS       I   IRAS   I   LOANS

                                         Bank




        NINA FISCHMAN
        703 CARLYLE ST                                                                                                                 1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                                                          Available 2417

                                                                                                                                       www.capitalonebank.com
                                                                                                                                       Go green with online statements

                                                                                                                           @           Visit your local branch




       • New address? Please cortact customer service to update.


  IMPORTANT MESSAGES
 Too many paper piles? Simplify with convenient and secure on line statements. Log !n al CapitalOne.com and click the leaf ioon next to your account to
 enroll.




 ACCOUNT SUMMARY                                    FOR PERIOD DECEMBER 13, 2011 - JANUARY 12, 2012                                                                           PAGE 1 OF 2


Capital One Chk with Int [Redacted] 9044
Previous Balance 12/12/11                                         $516,685.06                           Number of Days in Cycle                                                   31
O Deposits/Credits                                                       $0.00                          Minimum Balance This Cycle                                      $516,685.06
Interest Paid                                                          $21.92                           Average Collected Balance                                       $516,685.06
1 Checks/Debits                                                         -$6.14                          Interest Earned During this Cycle                                    $21.92
Service Charges                                                          $0.00                          Interest Paid Year-To-Date                                           $21.92
Ending Balance 01 /12/12                                          $516,700.84                           Annual Percentage Yield Earned                                        0.05%




                                                                    Thank you for banking with us.
Branch bank produols and services of fared by Capital One, N.A.,
Capital One Bank is a trade name of Caphal One, NA                                                                                                                   MEMRER    G
and doeti no! refer to a separately insured Institution.
Member FDIC,© 2012 Capilal One, All rlghls reserved.                                                                                                                 FDIC      wll.'1
               Ca~·                                                   CHECKING        I   SAVINGS   I   CDS J IRAS J LOANS
                                 7
                                      Sank

 NINA FISCHMAN




 ACCOUNT DETAIL                       FOR PERIOD DECEMBER 13, 2011            - JANUARY 12, 2012                             PAGE 2 OF2

  Capital One Chk with Int [Redacted] -=-9-=-04.:.4.:.__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  Date                   Amount           Resulting Balance        Transaction Type         Description                Debit Card No.
  01/12                     $21.92                $516,706.98      Credit                   Interest paid
  01/12                     -$6.14                $516,700.84      Debit                    FED TAX WITHHELD




                                                            Thank you for banking with us.
Branch bank products and S8f'llces offered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One. NA                                                                 MEMBER    G
and does no! refer to a separate~ insured ins1ilullon,
Member FDIC,© 2012 Capilal One, All rights reserved.                                                                FDIC      i'.e-iii."i
             Ca~-                                                                   CHECKING              I   SAVINGS            I   CDS   I   IRAS   I   LOANS

                                      Bank



      NINA FISCHMAN
      703 CARLYLE ST                                                                                                             1-800-655-BANK (2265)
      WOODMERE NY 115982917                                                                                                      Available 2417

                                                                                                                                 www.capitalonebank.com
                                                                                                                                 Go green with online statements

                                                                                                                    @            Visit your local branch




     • New address? Please corlact customer service to update.


IMPORTANT MESSAGES
HoMay shopping? Check yom balance 'Mlile out and about with Mobile Banking. Use our Android or iPhone app or lind out roore at
cap!a~nebank.corrvmoblle.




ACCOUNT SUMMARY                                  FOR PERIOD NOVEMBER 11, 2011 - DECEMBER 12, 2011                                                                 PAGE 1 OF2


Capital One Chk with Int [Redacted] 9044
Previous Balance 11/10/11        $516,668.75                                                      Number of Days in Cycle                                               32
O Deposits/Credits                      $0.00                                                     Minimum Balance This Cycle                                  $516,668.75
Interest Paid                         $22.65                                                      Average Collected Balance                                   $516,668.75
1 Checks/Debits                        -$6.34                                                     Interest Earned During this Cycle                                $22.65
Service Charges                         $0.00                                                     Interest Paid Year-To-Date                                      $592.19
Ending Balance 12/12/11          $516,685.06                                                      Annual Percentage Yield Earned                                    0.05%




                                                                 Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capital One Sank is a lrade name of Capital One, N.A.                                                                                                      MEMBER   f=)
and doe$ nol refer to a separately inS1.1red Institution,
Membe, FDIC,© 2011 Capllal One, AU rights reserved.
                                                                                                                                                           FDIC     Woe"ri
             Ca~-                                                    CHECKING    I   SAVINGS   I   CDS   I   IRAS   I   LOANS

                                    sank

NINA FISCHMAN




ACCOUNT DETAIL                       FOR PERIOD NOVEMBER 11, 2011             - DECEMBER 12, 2011                               PAGE 2 OF 2

Capital One Chk with Int [Redacted] .:c9.:c04_:_4.:...__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                    Amount          Resulting Balance         Transaction Type     Description                          Debit Card No.
12/12                     $22.65                 $516,691.40      Credit               Interest paid
12/12                     -$6.34                 $516,685.06      Debit                FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank producls and services offered by Capital One, N.A.,
Capital One Bank is a trade name of Capria\ One, NA                                                                      MF.MAER   @
and does not refer to a separalely insured institution,
Member FDIC,() 2011 Capllal One, All rights reserved.
                                                                                                                         FDIC      t:,;,'i.,;
